Exhibit 10.1

 

 

LOAN AGREEMENT

 

 

Dated as of August 16, 2013

among

CHP CHESTNUT COMMONS OH MOB OWNER, LLC,

CHP LEAWOOD KS MOB OWNER, LLC,

CHP LINCOLN PLAZA AZ MOB OWNER, LLC,

CHP NORTH MOUNTAIN AZ MOB OWNER, LLC

and CHP ESCONDIDO CA MOB OWNER, LLC,

as Borrowers

and

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

as Lender

 

   Deal Name:   CNL MOB Portfolio    Loan Numbers:   706109200, 706109202-203 &
706109205-206

Prudential Loan Nos. 706109200, 706109202-203

& 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I - OBLIGATIONS AND PAYMENTS

     2   

Section 1.01

  Obligations.      2   

Section 1.02

  Documents.      2   

Section 1.03

  Loan Payments.      2   

Section 1.04

  Late Payment and Default Interest.      7   

Section 1.05

  Application of Payments.      8   

Section 1.06

  Prepayment.      8   

Section 1.07

  Treatment of Payments.      11   

Section 1.08

  Unconditional Payment.      11   

Section 1.09

  Certain Waivers.      11   

Section 1.10

  Additional Defined Terms.      11   

Section 1.11

  Extensions of Maturity Date.      14   

ARTICLE II - REPRESENTATIONS AND WARRANTIES

     15   

Section 2.01

  Title, Legal Status and Authority.      15   

Section 2.02

  Validity of Documents.      16   

Section 2.03

  Litigation.      16   

Section 2.04

  Status of Property.      16   

Section 2.05

  Tax Status of Borrower.      17   

Section 2.06

  Bankruptcy and Equivalent Value.      18   

Section 2.07

  Disclosure.      18   

Section 2.08

  Illegal Activity.      18   

Section 2.09

  OFAC Lists.      18   

Section 2.10

  Property as Single Asset.      19   

Section 2.11

  Representations and Warranties Relating to Leases, Rents and Other Matters.   
  19    ARTICLE III - COVENANTS AND AGREEMENTS      20   

Section 3.01

  Payment and Performance of Obligations.      20   

Section 3.02

  Continuation of Existence.      20   

Section 3.03

  Taxes and Other Charges.      20   

Section 3.04

  Defense of Title, Litigation, and Rights under Documents.      22   

Section 3.05

  Compliance with Laws and Operation and Maintenance of Property.      22   

Section 3.06

  Insurance.      24   

Section 3.07

  Damage and Destruction of Property.      27   

Section 3.08

  Condemnation.      28   

Section 3.09

  Liens and Liabilities.      30   

Section 3.10

  Tax and Insurance Deposits; Other Deposits.      30   

Section 3.11

  ERISA.      32   

Section 3.12

  Environmental Representations, Warranties, and Covenants.      33   

Section 3.13

  Electronic Payments.      35   

Section 3.14

  Inspection.      35   

Section 3.15

  Records, Reports, and Audits.      35   

Section 3.16

  Certificates.      37   

 

i

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Section 3.17

  Full Performance Required; Survival of Warranties.      37   

Section 3.18

  Additional Security.      37   

Section 3.19

  Further Acts.      38   

Section 3.20

  Compliance with Anti-Terrorism Regulations.      38   

Section 3.21

  Compliance with Property as Single Asset.      39   

Section 3.22

  Separateness Covenants/Covenants with Respect to Indebtedness, Operations and
Fundamental Changes of Borrower.      39   

Section 3.23

  Leasing Restrictions.      43   

Section 3.24

  Covenants Relating to Leases and Rents.      44   

Section 3.25

  Tenant Recovery.      45   

Section 3.26

  Tax Status of Borrower.      45   

Section 3.27

  Disclosure.      45   

Section 3.28

  Illegal Activity.      45   

Section 3.29

  Debt Yield.      45   

Section 3.30

  Leases of Capital Goods.      46    ARTICLE IV - ADDITIONAL ADVANCES;
EXPENSES; SUBROGATION      46   

Section 4.01

  Expenses and Advances.      46   

Section 4.02

  Subrogation.      46    ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE
PROPERTY      47   

Section 5.01

  Due-on-Sale or Encumbrance.      47    ARTICLE VI - DEFAULTS AND REMEDIES     
49   

Section 6.01

  Events of Default.      49   

Section 6.02

  Remedies.      51   

Section 6.03

  Expenses.      51    ARTICLE VII - SECURITY AGREEMENT      51   

Section 7.01

  Security Agreement.      51    ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY
AND INDEMNITIES      51   

Section 8.01

  Limited Recourse Liability.      51   

Section 8.02

  Full Recourse Liability.      54   

Section 8.03

  General Indemnity.      55   

Section 8.04

  Transaction Taxes Indemnity.      55   

Section 8.05

  ERISA Indemnity.      55   

Section 8.06

  Environmental Indemnity.      55   

Section 8.07

  Duty to Defend, Costs and Expenses.      55   

Section 8.08

  Recourse Obligation and Survival.      56    ARTICLE IX - ADDITIONAL
PROVISIONS      56   

Section 9.01

  Usury Savings Clause.      56   

Section 9.02

  Notices.      57   

Section 9.03

  Sole Discretion of Lender.      57   

Section 9.04

  Applicable Law and Submission to Jurisdiction.      57   

Section 9.05

  Construction of Provisions.      58   

Section 9.06

  Transfer of Loan.      58   

 

ii

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Section 9.07

  Miscellaneous.      59   

Section 9.08

  Entire Agreement.      60   

Section 9.09

  WAIVER OF TRIAL BY JURY.      60   

Section 9.10

  Advertisement.      60    ARTICLE X - ADDITIONAL SPECIAL PROVISIONS      61   

Section 10.01

  Cash Management.      61   

Section 10.02

  Post-Closing Obligations.      61   

Section 10.03

  Reserve Funds.      61   

Section 10.04

  Additional Improvements to Cleveland Clinic Chestnut Commons Medical Office
Building.      63   

Section 10.05

  Provisions Concerning Trustees Under Deeds of Trust.      64   

Section 10.06

  State Specific Environmental Provisions.      64   

Section 10.07

  Additional State Specific Provisions.      65   

Section 10.08

  Cross Default, Cross-Collateralization and Notice Provisions.      65   

EXHIBITS

Exhibit A – Legal Description of Land

Exhibit B – Description of Personal Property

Exhibit B-1 – Specific List of Personal Property

Exhibit C – Permitted Encumbrances

Exhibit D – Individual Properties and Allocated Loan Amounts

Exhibit E – List of Borrowers, Borrowers’ Addresses and Borrowers’ Tax
Identification Numbers

Exhibit F – Monthly Principal Payments and Daily Charges due under each Note

Exhibit G – List of Major Tenants for Individual Properties

Exhibit H – List of Post-Closing Obligations

 

iii

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

DEFINITIONS

The terms set forth below are defined in the following sections of this Loan
Agreement:

 

 

Action

   Section 9.04  

Additional Funds

   Section 3.07(c)  

Additional Improvements

   Section 10.04  

Affecting Borrower’s Individual Property

   Section 3.12(a)  

Affiliate

   Section 3.22  

Agreement

   Preamble  

Allocated Loan Amount

   Section 1.10(a)  

Allocated Loan Amounts

   Section 1.10(a)  

Anti-Terrorism Regulations

   Section 3.20(b)  

Applicable Event

   Section 10.03(a)  

Applicable Individual Property

   Section 10.04  

Applicable Margin

   Section 1.03(a)  

Assessments

   Section 3.03(a)  

Assignment

   Section 1.10(b)  

Assignments

   Section 1.10(c)  

Award

   Section 3.08(b)  

Balance

   Section 1.03(b)  

Bank Monitor Rate

   Section 10.03(a)(ii)  

Borrower

   Preamble  

Borrowers

   Preamble  

Breakage Fee

   Section 1.03(a)  

Business Day

   Section 1.03(a)  

Chestnut Note

   Section 1.10(r)  

CHP Entity

   Section 5.01  

CHP REIT

   Section 5.01  

Control, Controlled or Controlling

   Section 3.22  

Costs

   Section 4.01  

Cross Collateral Assignment of Leases

   Section 1.10(d)  

Cross Collateral Assignments

   Section 1.10(e)  

Cross Collateral Documents

   Section 1.10(f)  

Cross Collateral Mortgage

   Section 1.10(g)  

Cross Collateral Mortgages

   Section 1.10(h)  

Daily Charge

   Section 1.04(a)  

Damage

   Section 3.07(a)  

Debt Service Coverage Ratio

   Section 3.10(c)  

Debt Yield

   Section 3.29(a)  

Debt Yield Report

   Section 3.29(b)  

Default Rate

   Section 1.04(b)  

Deposits

   Section 3.10(a)  

Documents

   Section 1.02  

Due Date

   Section 1.03(a)  

DY Reserve Deposit

   Section 10.03(b)  

Environmental Indemnity

   Section 1.10(i)  

Environmental Indemnities

   Section 1.10(j)

 

i

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

 

Environmental Law

   Section 3.12(a)  

Environmental Liens

   Section 3.12(b)  

Environmental Report

   Section 3.12(a)  

ERISA

   Section 3.11(a)  

ERISA Indemnity

   Section 1.10(k)  

ERISA Indemnities

   Section 1.10(l)  

Escondido Note

   Section 1.10(r)  

Eurodollar Rate

   Section 1.03(a)  

Event of Default

   Section 6.01  

Executive Order 13224

   Section 2.09  

FHA Act

   Section 2.04(i)  

First Notice

   Section 3.15(b)  

Flood Acts

   Section 2.04(a)  

Full Replacement Cost

   Section 3.06(a)  

Funding Date

   Section 1.03(a)  

GAAP

   Section 3.15(a)(ii)  

Grace Period

   Section 6.01(c)  

Hazardous Materials

   Section 3.12(a)  

Impositions

   Section 3.10(a)  

Indemnified Parties

   Section 8.03  

Indemnify

   Section 8.03  

Individual Beneficiaries

   Section 2.09  

Individual Loan

   Recitals, Section 1  

Individual Loan Documents

   Section 1.02  

Individual Property

   Section 1.10(m)  

Individual Shareholders

   Section 2.09  

Insurance Premiums

   Section 3.10(a)  

Instrument

   Section 1.10(n)  

Instruments

   Section 1.10(o)  

Interest Compensation Sum

   Section 1.03(a)  

Investors

   Section 9.06(a)  

JCL

   Section 1.06(c)  

JCL Ground Leases

   Section 1.06(c)  

JCL LMP Ground Lease

   Section 1.06(c)  

JCL NMMP Ground Lease

   Section 1.06(c)  

Kansas Lease

   Section 10.03(a)  

Kansas Property

   Section 10.03(a)  

Kansas Tenant

   Section 10.03(a)  

Late Charge

   Section 1.04(a)  

Laws

   Section 3.05(c)  

Leawood Note

   Section 1.10(r)  

Lender

   Preamble  

Lender’s Consulting Engineer

   Section 10.04  

Lender Affiliates

   Section 9.10  

LIBOR Rate

   Section 1.03(a)  

Lien

   Section 1.10(p)  

Lincoln Note

   Section 1.10(r)  

LLC Agreement

   Section 3.22(y)

 

ii

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

  Loan    Recitals, Section 1   Lock Out Date    Section 1.06   Losses   
Section 8.03   Major Tenants    Section 3.08(d)   Major Tenant Lease    Section
3.23(a)   Maturity    Section 1.03(a)   Maturity Date    Section 1.03(a)   MBA
Form    Section 3.06(d)   Member    Section 3.22(y)   Microbial Matter   
Section 3.12(a)   Net Proceeds    Section 3.07(d)   NOI    Section 3.10(c)  
North Mountain Note    Section 1.10(r)   Note    Section 1.10(q)   Notes   
Section 1.10(r)   Note Rate    Section 1.03(a)   Notice    Section 9.02   O&M
Plan    Section 3.12(b)   Obligations    Section 1.01   OFAC    Section 2.09  
OFAC Lists    Section 2.09   OFAC Violation    Section 3.20(c)   Organization
State    Section 2.01   PCBs    Section 3.12(a)   Permitted Capital Leases   
Section 3.30   Permitted Encumbrances    Section 2.01   Permitted Transfer(s)   
Section 5.01   Plans    Section 10.04   Pool Obligations    Section 1.10(s)  
Property    Section 1.10(t)   Property Manager    Section 2.04(b)   Property
Payables    Section 3.09   Property State    Section 2.01   PTE    Section
3.11(a)   Rating Agency    Section 9.06(a)   Recourse Documents    Section
1.10(u)   Recourse Guarantor    Section 1.10(v)   Recourse Liabilities Guaranty
   Section 1.10(w)   Recourse Liabilities Guaranties    Section 1.10(x)  
Recourse Parties    Section 8.01   Release    Section 3.12(a)   Rent Loss
Proceeds    Section 3.07(c)   Rent Roll    Section 2.11   Required Debt Yield   
Section 3.29(a)   Reserve Funds    Section 10.03(c)   Restoration    Section
3.07(a)   Revenue Code    Section 2.05   Second Notice    Section 3.15(b)

 

iii

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

  Securities    Section 9.06(a)   Security Agreement    Section 7.01   Security
Deposit    Section 8.01(i)   Special Member    Section 3.22(y)   Supplemental
Guaranty    Recitals, Section 5   TADS    Section 3.10(c)   Taking    Section
3.08(a)   Tenant Recovery    Section 3.25   Termination Fee    Section 8.01(i)  
TILC Reserve Funds    Section 10.03(a)   Transaction Taxes    Section 3.03(c)  
Trustee    Recitals, Section 3   U.C.C.    Section 2.02   Violation    Section
3.11(c)

 

iv

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made as of the 16th day of August,
2013, by and among CHP CHESTNUT COMMONS OH MOB OWNER, LLC, a Delaware limited
liability company (“CHP Chestnut”), CHP LEAWOOD KS MOB OWNER, LLC, a Delaware
limited liability company (“CHP Leawood”), CHP LINCOLN PLAZA AZ MOB OWNER, LLC,
a Delaware limited liability company (“CHP Lincoln”), CHP NORTH MOUNTAIN AZ MOB
OWNER, LLC, a Delaware limited liability company (“CHP North Mountain”), and CHP
ESCONDIDO CA MOB OWNER, LLC, a Delaware limited liability company (“CHP
Escondido”), each having its principal office and place of business as shown on
Exhibit E attached hereto (each of the foregoing entities is referred to
individually as a “Borrower” and collectively as “Borrowers”), and THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation, having an
office at c/o Prudential Asset Resources, Inc., 2100 Ross Avenue, Suite 2500,
Dallas, Texas 75201, Attention: Asset Management Department; Reference Loan Nos.
706109200, 706109202-203 & 706109205-206, as lender (“Lender”).

RECITALS:

1. Each Borrower, by the terms of its Promissory Note dated as of the date
hereof (as each such Promissory Note may be amended, restated, replaced,
supplemented or otherwise modified from time to time, a “Note” and collectively,
the “Notes”) and in connection with the commercial mortgage loan (each, an
“Individual Loan” and collectively in the aggregate, the “Loan”) from Lender to
each Borrower, is indebted to Lender in the respective principal sum reflected
on Exhibit D attached hereto.

2. Each Borrower desires to secure the payment of and the performance of all of
its obligations under its Note and certain additional Obligations (as defined in
Section 1.01 herein).

3. Each Borrower has, pursuant to the terms of its Instrument (as defined in
Section 1.10 herein), irrevocably granted and conveyed to Lender or to either
Kelley H. Butler, Esq. or First American Title Insurance Company, as trustee (in
either case, “Trustee”) for the benefit of Lender, and granted Lender a security
interest in, (a) the real property described in its Instrument and shown in
Exhibits A-1 through A-5 attached hereto and by this reference made a part
hereof, and (b) the personal property described in its Instrument and shown in
Exhibit B and Exhibits B-1 through B-5 attached hereto and by this reference
made a part hereof.

4. Pursuant to the terms of the Instruments (defined below) and each of the
Assignments (defined below), Borrowers have absolutely and unconditionally
assigned, set over, and transferred to Lender all of Borrowers’ rights, titles,
interests and estates in and to the Leases (as defined in the Instruments) and
the Rents (as defined in the Instruments), subject to the terms and license
granted to Borrowers under the Assignments, which documents shall govern and
control the provisions of said assignment.

5. In addition to the Note executed and delivered by each Borrower, each
Borrower has also executed and delivered to Lender a Supplemental Guaranty (as
each such guaranty may be amended, restated, replaced, supplemented or otherwise
modified from time to time, a “Supplemental Guaranty”) pursuant to which each
Borrower guarantees the obligations of each of the other Borrowers under the
Notes executed and delivered by such other Borrowers.

 

1

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

6. To secure performance by each Borrower under its Supplemental Guaranty, each
Borrower has, pursuant to the terms of its Cross Collateral Mortgage (as defined
in Section 1.10 herein), irrevocably granted and conveyed to Lender, and granted
Lender a second priority security interest in, (a) the real property described
in its Cross Collateral Mortgage and shown in Exhibits A-1 through A-5 attached
hereto, and (b) the personal property described in its Cross Collateral Mortgage
and shown in Exhibit B and Exhibits B-1 through B-5 attached hereto.

7. Pursuant to the terms of the Cross Collateral Mortgages (defined below) and
the Cross Collateral Assignments (defined below), Borrowers have absolutely and
unconditionally assigned, set over, and transferred to Lender all of Borrowers’
rights, titles, interests and estates in and to the Leases (as defined in the
Cross Collateral Mortgages) and the Rents (as defined in the Cross Collateral
Mortgages), subject to the terms and license granted to Borrowers under the
Cross Collateral Assignments, which documents shall govern and control the
provisions of said assignment.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

ARTICLE I - OBLIGATIONS AND PAYMENTS

Section 1.01 Obligations. As used herein, the term “Obligations” shall mean the
Obligations (as such term is defined in each Instrument and each Cross
Collateral Mortgage) of any Borrower under the Instrument and the Cross
Collateral Mortgage executed by such Borrower.

Section 1.02 Documents. The term “Individual Loan Documents” shall mean, for
each Borrower, this Agreement, the Note, the Instrument, the Assignment, the
Environmental Indemnity (defined below) (except for any Environmental Indemnity
with respect to any Individual Property located in the States of California,
Nevada, Utah or Washington), and any other written agreement executed by a
Borrower in connection with its Individual Loan (but excluding the Loan
application, the Loan commitment, the ERISA Indemnity, and the Cross Collateral
Documents) (defined below) and by the party against whom enforcement is sought,
including those given to evidence or further secure the payment and performance
of a Borrower’s Obligations, and any written renewals, extensions, and
amendments of the foregoing, executed by the party against whom enforcement is
sought. All of the provisions of the Individual Loan Documents are incorporated
into this Agreement as if fully set forth in this Agreement. The term
“Documents” shall mean all of the Individual Loan Documents and all of the Cross
Collateral Documents.

Section 1.03 Loan Payments.

(a) Definitions. The following terms, as used in this Agreement, shall have the
following meanings, which meanings shall be applicable equally to the singular
and the plural of the terms defined:

(i) “Alternate Base Rate” shall mean such fluctuating rate per annum as shall be
in effect from time to time, which rate per annum shall at all times be equal to
the sum of (A) the Applicable Margin and (B) the greater of (1) the Federal
Funds Rate, plus one percent (1.00%), and (2) the prime rate (for corporate
loans at large United States money center commercial banks) published in The
Wall Street Journal.

 

2

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(ii) “Applicable Margin” shall mean two hundred sixty-five (265) basis points
(2.65%).

(iii) “Breakage Fee” shall have the meaning attributed to such term in
Section 1.06(a)(iv) hereof.

(iv) “Business Day” with respect to establishing a date relating to an Interest
Period, Libor Rate, Eurodollar Rate or Determination Date, shall mean a day of
the year on which dealings in United States dollars are carried on in the London
interbank market and banks are not required or authorized to close in London or
in New York, New York and with respect to any other date, shall mean each Monday
through Friday except for days on which no commercial national banking
associations are open for business in the United States.

(v) “Daily Charge” shall have the meaning attributed to such term in
Section 1.04(a) hereof.

(vi) “Default Rate” shall have the meaning attributed to such terms in
Section 1.04(b) hereof.

(vii) “Determination Date” shall mean, with respect to each Interest Period
subsequent to the first Interest Period, a date on which the Eurodollar Rate
shall be selected by Lender as the applicable interest rate in respect of the
Loan, which date shall be the day that is two (2) Business Days prior to the
first day of such Interest Period.

(viii) “Due Date” shall have the meaning attributed to such term in
Section 1.03(b) hereof.

(ix) “Eurodollar Rate” shall mean an interest rate per annum equal at all times
to the Libor Rate plus the Applicable Margin.

(x) “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided, that (A) if the day for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (B) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
rate charged by Lender, directly or indirectly, on such Business Day on such
transactions as reasonably determined by Lender.

(xi) “First Due Date” shall have the meaning attributed to such term in
Section 1.03(b) hereof.

(xii) “First Extended Maturity Date” shall mean September 5, 2017.

(xiii) “Funding Date” shall mean the date of this Agreement.

 

3

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(xiv) “Initial Maturity Date” shall mean September 5, 2016.

(xv) “Interest Compensation Sum” shall mean an amount equal to the sum of
(i) the greater of (A) the amount by which (1) exceeds (2) wherein (1) is the
amount of interest which would have been paid hereunder for the balance of the
respective Interest Period applicable to the portion of the Loan being prepaid,
and (2) is the amount of interest which would be earned by Lender on deposits
placed by Lender in the London interbank market at 11:00 a.m. (London time) (or
as soon thereafter as practicable) on the date of the prepayment in an amount
approximately equal or comparable to the amount of the Loan being prepaid and
having a maturity equal or approximately equal to the unexpired portion of such
Interest Period or (B) the product of (1) the Applicable Margin and (2) the
portion of the Loan being prepaid, multiplied by (3) a fraction, the numerator
of which is the number of days from and including the date of prepayment to and
including the last day of the then current Interest Period and the denominator
of which is 360, plus (ii) all other costs and expenses of Lender incurred as a
result of such prepayment. If Lender shall not, for reasons not within the
control of Lender, be able to place deposits in the London interbank market as
provided above in an amount equal or approximately equal to the amount of the
Loan being prepaid and having a maturity equal or approximately equal to the
unexpired portion of the respective Interest Period applicable to such portion
of the Loan, then the amount described in clause (i)(A) of this
Section 1.03(a)(xv) shall be replaced with an amount equal to the amount by
which (1) in said clause (i)(A) exceeds the amount of interest paid by the
United States Government upon United States Government securities backed by the
full faith and credit of the United States Government in an amount equal or
approximately equal to the amount of the Loan being prepaid and having a
maturity equal or approximately equal to the unexpired portion of the Interest
Period applicable to such portion of the Loan.

(xvi) “Interest Period” shall mean (A) the period commencing on the date on
which the proceeds of the Loan are advanced to Borrowers and ending on the
fourth (4th) day of the calendar month in which the proceeds are advanced (or
the fourth (4th) day of the next succeeding calendar month, if the proceeds are
advanced after the fourth (4th) day of a calendar month) and (B) thereafter, the
period commencing on the fifth (5th) day of a calendar month and ending on the
fourth (4th) day of the next succeeding calendar month, provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and provided
further that in no event shall any Interest Period extend beyond the Maturity
Date.

(xvii) “Late Charge” shall have the meaning ascribed to such term in
Section 1.04(a) hereof.

(xviii) “Libor Rate” shall mean for any day, as determined by Lender, the
interest rate per annum (the “Offered LIBOR”) offered for one (1) month deposits
in U.S. Dollars for the Interest Period in the London interbank market. If the
Interest Period is of a duration falling between the interest periods for which
such rate appears on the Libor source, as determined by Lender, whose
determination shall be conclusive in the absence of manifest error, the Libor
Rate shall be the rate determined by interpolation between the rates for the
next shorter and the next longer interest periods for which such rate appears on
the Libor source, as determined by Lender, whose determination shall be
conclusive in the absence of manifest error.

 

4

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(xix) “Maturity Date” shall mean the Initial Maturity Date, or such later date
resulting from the exercise of Borrowers’ option to extend the term of the Loan
in accordance with Section 1.11 below.

(xx) “Maturity” shall mean the Maturity Date or earlier date that the
Obligations may be due and payable by acceleration by Lender as provided in the
Documents.

(xxi) “Monthly Payment Amount” shall mean an amount equal to the sum of (1) the
interest accrued and unpaid under each Note and this Agreement and (2) a monthly
installment of principal under each Note in the amount as set forth on Exhibit F
attached hereto and by this reference made a part hereof.

(xxii) “Note Rate” shall mean the Eurodollar Rate, unless at any time the Loan
must bear interest at the Alternate Base Rate, during which time the Note Rate
shall mean the Alternate Base Rate.

(xxiii) “Second Extended Maturity Date” shall mean September 5, 2018.

(b) Payments. Principal and interest under the Notes shall be due and payable as
follows:

(i) Interest on the unpaid balance of each Individual Loan (the “Balance”) and,
to the extent required hereunder, principal, shall be paid in an amount equal to
the Monthly Payment Amount, which shall be payable in monthly installments
commencing as of the fifth (5th) day of the first (1st) full calendar month
following the Funding Date (or if the Funding Date is after the fifth (5th) day
of a calendar month, on the fifth (5th) day of the second (2nd) full calendar
month following the Funding Date) (the “First Due Date”) and continuing on the
fifth (5th) day of each and every calendar month thereafter (each, together with
the First Payment Date, a “Due Date”) until the Maturity Date (or on such
earlier date that the Notes are prepaid in full in accordance with the
provisions hereof), at which time all accrued but unpaid interest, together with
the principal sum evidenced by the Notes, shall be payable in full. If the fifth
(5th) day of a calendar month is not a Business Day, then the Due Date for such
month shall be the first Business Day occurring after such fifth (5th) day of
the month.

(ii) If the Funding Date is on a date other than the fifth (5th) day of a
calendar month, then Borrower shall pay to Lender contemporaneously with the
execution hereof, interest at the Note Rate for a period from the date hereof
through and including the fourth (4th) day of the next succeeding month (unless
the Funding Date is prior to the fifth (5th) day of a calendar month, in which
event such interest shall be paid through and including the fourth (4th) day of
this calendar month).

(iii) The entire Obligations of each Borrower shall be due and payable on the
Maturity Date, or when sooner accelerated pursuant to the terms of the Notes,
this Agreement or the Instrument. All amounts due under the Notes and this
Agreement shall be payable without set off, counterclaim or any other deduction
whatsoever.

 

5

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(c) Computation of Interest.

(i) Except as otherwise provided herein, the entire Balance shall bear interest
at the Eurodollar Rate. Borrower shall be deemed to have selected the Alternate
Base Rate under this Agreement (A) for the entire Balance if for any reason the
Libor Rate shall not be in effect or available to Lender, and interest shall
accrue at the Alternate Base Rate until the Libor Rate is next available and
(B) for sums advanced subsequent to the initial advance of the Loan and other
than on the first day of an Interest Period, until the commencement of the next
Interest Period. To the extent that the Alternate Base Rate is applicable to the
Loan, the rate of interest computed in accordance with Section 1.03(a)(i) shall
change effective as of the opening of business on the day on which each such
change in such fluctuating rate shall occur. With respect to each Interest
Period, interest shall accrue from the first day of such Interest Period through
and including the last day of such Interest Period.

(ii) Provided that no Event of Default has occurred under any of the Documents,
and provided further that the Libor Rate is available to Lender, on any
Determination Date, except as provided in Section 1.03(c)(i), above, the
Eurodollar Rate shall automatically be the applicable rate for the entire
Balance in respect of the immediately succeeding Interest Period. If requested
by Lender, Borrowers shall immediately confirm the Eurodollar Rate and the
duration of the applicable Interest Period by acknowledging receipt of a written
confirmation of the Eurodollar Rate and Interest Period delivered by Lender to
Borrowers. Only one Interest Period may be in effect at any given time.

(iii) In addition to the payment of interest and fees as aforesaid, Borrowers
shall, from time to time, upon demand by Lender pay to Lender amounts as shall
be sufficient to compensate Lender for (x) any loss, cost, fee, breakage or
other expense incurred or sustained directly or indirectly by reason of the
liquidation or reemployment of deposits or other funds acquired by Lender to
fund or maintain the Loan during any Interest Period as a result of any
prepayment of the Loan or any portion thereof or any attempt by Borrowers to
rescind the selection of the Eurodollar Rate as the applicable interest rate for
the Loan (but without duplication of any costs and expenses payable pursuant to
1.06(a)(iv) hereof) and (y) any increased costs incurred by Lender, by reason
of:

(A) taxes (or the withholding of amounts for taxes) of any nature whatsoever,
including, without limitation, income, excise and interest equalization taxes
(other than United States or state income taxes) as well as all levies, imports,
duties, or fees whether now in existence or as the result of a change in, or
promulgation of, any treaty, statute or regulation or interpretation thereof, or
any directive, guideline or otherwise, by a central bank or fiscal authority or
any other entity (whether or not having the force of law) or a change in the
basis of, or time of payment of, such taxes and other amounts resulting
therefrom;

(B) any reserve or special deposit requirements against or with respect to
assets or liabilities or deposits outstanding under a Libor Rate (including,
without limitation, those imposed under the Monetary Control Act of 1978 or, if
applicable, the “Eurocurrency Liabilities” under Federal Reserve Regulation D
(as at any time amended)) currently required by, or resulting from a change in,
or the promulgation of,

 

6

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

such requirements by treaty, statute, regulation, interpretation thereof, or any
directive, guidelines, or otherwise by a central bank or fiscal authority
(whether or not having the force of law); and

(C) compliance with treaties, statutes, regulations, interpretations or any
directives or guidelines or otherwise, promulgated by or of a central bank or
fiscal authority or other entity (whether or not having the force of law).

A certificate as to the amount of any such costs prepared by Lender, signed by
an authorized officer of Lender and submitted to Borrowers shall be conclusive
as to the matters therein set forth, absent manifest error. Neither the Notes
nor this Agreement shall be deemed to have been paid and/or satisfied in full
until all such additional costs, in addition to the Balance hereof and all
interest thereon and all other sums due and payable under the Documents, shall
have been paid, and Lender agrees to provide the amount of such additional costs
to Borrowers promptly upon request when such calculation is available.

(iv) The selection at any time of an interest rate based upon the Libor Rate
shall be expressly conditioned upon the existence of an adequate and fair means
of determining the Libor Rate and the absence of any legal prohibition against
the charging of interest based on the Libor Rate.

(v) Interest shall be computed hereunder based on a 360-day year and based on
the actual number of days elapsed for which interest is being calculated. In
computing the number of days during which interest accrues, the day on which
funds are initially advanced shall be included regardless of the time of day
such advance is made, and the day on which funds are repaid shall be included
unless repayment is credited prior to 2:00 p.m. Eastern Time as provided in
Section 1.07 below.

Section 1.04 Late Payment and Default Interest.

(a) Late Charge. If any scheduled payment due under the Individual Loan
Documents is not fully paid by its Due Date (other than the principal payment
due on the Maturity Date), then a daily charge in the amount set forth on
Exhibit F attached hereto (the “Daily Charge”) shall be assessed with respect to
such Individual Loan for each day that elapses from and after the applicable Due
Date until such payment is made in full (including the date payment is made);
provided, however, that if any such payment, together with all accrued Daily
Charges, is not fully paid by the fourteenth (14th) day following the applicable
Due Date, then a late charge equal to the lesser of (i) four percent (4%) of
such payment or (ii) the maximum amount allowed by law (the “Late Charge”) shall
be assessed and be immediately due and payable. The Late Charge shall be payable
in lieu of Daily Charges that shall have accrued. The Late Charge may be
assessed only once on each overdue payment. These charges shall be paid to
defray the expenses incurred by Lender in handling and processing such
delinquent payment(s) and to compensate Lender for the loss of the use of such
funds. The Daily Charge and Late Charge shall be secured by the Individual Loan
Documents. The imposition of the Daily Charge, Late Charge, and/or requirement
that interest be paid at the Default Rate (defined below) shall not be construed
in any way to (A) excuse any Borrower from its obligation to make each payment
under its Note promptly when due or (B) preclude Lender from exercising any
rights or remedies available under the Documents upon an Event of Default (as
defined below).

 

7

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(b) Default Rate. Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations of each Borrower (excluding accrued but unpaid interest if
prohibited by law) shall bear interest at the Default Rate. The “Default Rate”
shall be the lesser of (i) the maximum rate allowed by law or (ii) five percent
(5%) plus the greater of (A) the applicable Note Rate or (B) the prime rate (for
corporate loans at large United States money center commercial banks) published
in The Wall Street Journal on the first Business Day (defined below) of the
month in which the Event of Default or Maturity occurs and on the first Business
Day of every month thereafter.

(c) Payment in Full Following Event of Default. If following the occurrence of
any Event of Default, Borrowers shall tender payment of an amount sufficient to
satisfy the Obligations, such tender by Borrowers shall be deemed to be a
voluntary prepayment under the Notes in the amount tendered, and Borrowers shall
also pay to Lender the sums specified in Section 1.06 of this Agreement;
provided, however, if the prepayment occurs prior to the Lock Out Date, the
Breakage Fee payable under Section 1.06 hereof shall include, for purposes of
calculating the Interest Compensation Sum pursuant to Section 1.03(a)(xv)
hereof, the following in lieu of the amount described in clause (B) of
Section 1.03(a)(xv): the product of (1) the Applicable Margin, and (2) the
amount being prepaid, multiplied by (3) a fraction, the numerator of which is
the number of days from and including the date of the occurrence of the Event of
Default, as determined by Lender, to and including the Lock Out Date and the
denominator of which is 360.

(d) Costs of Collection. In the event that Lender should deem it necessary to
employ counsel to collect the Obligations or to protect or foreclose the
security, or otherwise with respect to the Loan, Borrowers agree to pay on
demand all fees and expenses and all costs of collection incurred by Lender,
including, but not limited to, reasonable attorneys’ fees and disbursements for
the services of counsel whether or not suit be brought.

Section 1.05 Application of Payments. Until an Event of Default occurs, all
payments received under any Note shall be applied in the following order: (a) to
unpaid fees, costs, and expenses due Lender pursuant to the applicable
Individual Loan Documents; (b) to unpaid Daily Charges, Late Charges and costs
of collection with respect to the applicable Individual Loan Documents; (c) to
any Prepayment Premium due with respect to the applicable Individual Loan
Documents; (d) to interest due on the Balance of the applicable Individual Loan;
and (e) then to the Balance of the applicable Individual Loan. After an Event of
Default (unless Lender has accepted cure of such Event of Default by specific
written statement from Lender to Borrower acknowledging Lender’s acceptance of
such cure, and Borrower specifically understands and agrees that Lender shall
have no obligation whatsoever to accept the cure of any Event of Default), all
payments shall be applied in any order determined by Lender.

Section 1.06 Prepayment.

(a) The Loan may not be prepaid in whole or in part except as expressly set
forth below. The Loan may be prepaid in whole or in part without any prepayment
fee or penalty (except as otherwise specifically provided herein), provided:

(i) No prepayment shall be permitted prior to the date (the “Lock Out Date”)
that is eighteen (18) calendar months after the First Due Date. (If prior to the
Lock Out Date, prepayment occurs involuntarily, including any prepayment after
acceleration by Lender upon

 

8

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

a default by Borrower under the Documents, but excluding any prepayment from
casualty or condemnation proceeds in accordance with the Documents, the
prepayment provisions (described below) applicable to the period after the Lock
Out Date shall be deemed to apply to such involuntary prepayment);

(ii) Written notice of such prepayment is received by Lender not less than
twenty (20) days, or more than sixty (60) days, prior to the date of such
prepayment;

(iii) Such prepayment is accompanied by all interest accrued hereunder and all
other sums due hereunder and under each Note and the other Documents; and

(iv) If and to the extent that the Eurodollar Rate is then applicable in respect
of the Loan, prepayment of the Loan shall not be made prior to the expiration of
the then-applicable Interest Period unless such prepayment is accompanied by the
payment of a prepayment fee in an amount (the “Breakage Fee”) equal to the
applicable Interest Compensation Sum, plus (x) all the amounts referred to in
Section 1.03(c)(iii), and (y) any and all other losses, costs, fees and expenses
of Lender, incurred or sustained directly or indirectly as a result of such
prepayment of the Loan; provided, however, that Lender shall not have any
obligation to cancel any Eurodollar contract which Lender or the Treasury
Department of Lender may have entered into in order to obtain the Eurodollar
Rate prior to the maturity of such contract.

All sums payable pursuant to this Section 1.06 shall also be due and payable by
Borrowers upon demand in the event of any involuntary prepayments or any
acceleration of the Obligations, unless the prepayment results from condemnation
or casualty losses. In the event that any prepayment fee is due hereunder,
Lender shall deliver to Borrowers a statement setting forth the amount and
determination of the prepayment fee, and, provided that Lender shall have in
good faith applied the formula described above, Borrowers shall not have the
right to challenge the calculation or the method of calculation set forth in any
such statement in the absence of manifest error. Lender shall not be obligated
or required to have actually reinvested the prepaid principal balance as a
condition to receiving the prepayment fee. In addition to the aforesaid
prepayment fee and without waiving any prepayment condition, if, upon any such
prepayment, the aforesaid prior written notice has not been timely received by
Lender, and the prepayment is accepted by Lender, the prepayment fee shall be
increased by an amount equal to the lesser of (i) thirty (30) days unearned
interest computed on the outstanding principal balance of the Loan so prepaid
and (ii) unearned interest computed on the outstanding principal balance of the
Loan so prepaid for the period from, and including, the date of prepayment
through the otherwise stated Maturity Date of the Loan.

(b) In connection with any partial prepayment resulting from Lender’s applying
insurance or condemnation proceeds to reduce the Balance of the Loan as provided
in Section 3.07 and Section 3.08 of this Agreement, so long as no Event of
Default has occurred (unless Lender has accepted cure of such Event of Default
by specific written statement from Lender to Borrower acknowledging Lender’s
acceptance of such cure, and Borrower specifically understands and agrees that
Lender shall have no obligation whatsoever to accept the cure of any Event of
Default), no prepayment fee shall be due other than the Breakage Fee. No notice
of prepayment shall be required under the circumstance specified in the
preceding sentence.

 

9

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(c) Notwithstanding Section 1.06(a)(i) above, if, and only if, John C. Lincoln
Health Network, an Arizona non-profit corporation (together with its successors
or assigns under any ground lease, “JCL”) exercises its rights under
(x) Section 16.6 of that certain Ground Lease (LMP Parcel) dated as of
February 29, 2008, by and between JCL, as ground lessor, and CHP Lincoln (as
successor-in-interest to MMIC JCL MOB, LLC, a Delaware limited liability
company), as ground lessee (the “JCL LMP Ground Lease”) and/or (y) Section 16.6
of that certain Ground Lease (NMMP Parcel) dated as of February 29, 2008, by and
between JCL, as ground lessor, and CHP North Mountain (as successor-in-interest
to MMIC JCL MOB, LLC, a Delaware limited liability company), as ground lessee
(the “JCL NMMP Ground Lease”; together with the JCL LMP Ground Lease, the “JCL
Ground Leases”), to purchase the Loan prior to the Lockout Date, then, in
addition to the amount payable by JCL for the purchase of the Loan, (i) the
entire Pool Obligations shall be immediately due and payable and (ii) each
Borrower will be required to pay to The Prudential Insurance Company of America
(or the then-current holder of the Notes immediately prior to such purchase of
the Loan by JCL), as an express condition to any such purchase of the Loan by
JCL, in addition to the principal amount of the Loan being prepaid, an amount
equal to the sum of (A) the product of (1) the Applicable Margin and (2) the
outstanding Balance of the Individual Loan of such Borrower immediately prior to
the purchase of the Loan by JCL, multiplied by (3) a fraction, the numerator of
which is the number of days from and including the date of prepayment to and
including the date that is the the Lock Out Date and the denominator of which is
360, and (B) all other costs and expenses of Lender incurred as a result of such
prepayment.

(d) Except as otherwise expressly provided in Section 1.06(a) or Section 1.06(b)
above, the prepayment fee provided above shall be due, to the extent permitted
by applicable law, under any and all circumstances where all or any portion of a
Note is paid prior to the Maturity Date, whether such prepayment is voluntary or
involuntary, even if such prepayment results from Lender’s exercise of its
rights upon Borrower’s default and acceleration of the Maturity of the Notes
(irrespective of whether foreclosure proceedings have been commenced), and shall
be in addition to any other sums due hereunder or under any of the other
Documents. No tender of a prepayment of the Loan with respect to which a
prepayment fee is due shall be effective unless such prepayment is accompanied
by the applicable prepayment fee.

(e) No principal amount repaid may be re-borrowed. Partial payments of principal
shall be applied to the unpaid principal balance evidenced hereby. Partial
prepayments of principal hereunder shall not entitle any Borrower to have the
installments of principal and interest payable under the Notes reduced by
reamortizing the remaining unpaid principal balance due under the Notes or by
applying such prepayment to the next maturing installment of principal and
interest under the Notes.

(f) Borrowers waive any right to prepay the Loan except under the terms and
conditions as set forth in this Section 1.06 and agree that if the Loan is
prepaid, Borrowers will pay the prepayment charges set forth above and all costs
and losses incurred by Lender as a result of such prepayment. Borrowers hereby
acknowledge that the inclusion of this waiver of prepayment rights and agreement
to pay the prepayment charge for the right to prepay the Loan was separately
negotiated with Lender, that the economic value of the various elements of this
waiver and agreement were discussed, and that the consideration given by
Borrowers for the Loan was adjusted to reflect the specific waiver and agreement
negotiated between Borrowers and Lender and contained herein.

 

10

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(g) If the entire amount of any Individual Loan is prepaid, then the entire
amount of all of the other Individual Loans must be simultaneously prepaid. In
all events, the applicable prepayment premium must also be paid.

Section 1.07 Treatment of Payments. All payments under the Notes and the
Documents shall be made, without offset or deduction, (a) in lawful money of the
United States of America at the office of Lender or at such other place (and in
the manner) Lender may specify by written notice to Borrowers, (b) in
immediately available federal funds, and (c) if received by Lender prior to 2:00
p.m. Eastern Time at such place, shall be credited on that day, or, if received
by Lender at or after 2:00 p.m. Eastern Time at such place, shall, at Lender’s
option, be credited on the next Business Day. Initially (unless waived by
Lender), and until Lender shall direct Borrowers otherwise, Borrowers shall make
all payments due under the Notes in the manner set forth in Section 3.13 of this
Agreement. If any Due Date falls on a day which is not a Business Day, then the
Due Date shall be deemed to have fallen on the next succeeding Business Day.

Section 1.08 Unconditional Payment. Borrowers are and shall be obligated to pay
principal, interest and any and all other amounts which became payable under the
Notes or under the other Documents absolutely and unconditionally and without
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender under the Documents shall be deemed by a court of competent jurisdiction
to have been a voidable preference or fraudulent conveyance under any
bankruptcy, insolvency or other debtor relief law, then the obligation to make
such payment shall survive any cancellation or satisfaction of any of the Notes
or return thereof to any Borrower and shall not be discharged or satisfied with
any prior payment thereof or cancellation of any Note, but shall remain a valid
and binding obligation enforceable in accordance with the terms and provisions
hereof, and such payment shall be immediately due and payable upon demand.

Section 1.09 Certain Waivers. Borrowers and all others who may become liable for
the payment of all or any part of the Pool Obligations (defined below) do hereby
severally waive presentment and demand for payment, notice of dishonor, protest
and notice of protest, notice of non-payment and notice of intent to accelerate
the maturity hereof (and of such acceleration). No release of any security for
the Pool Obligations (except as otherwise expressly provided in Article V below)
or extension of time for payment of any Note or any installment thereof, and no
alteration, amendment or waiver of any provision of any Note, any Instrument,
this Agreement or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of any Borrower,
and any other who may become liable for the payment of all or any part of the
Pool Obligations, under the Notes, the Instruments, this Agreement and the other
Documents.

Section 1.10 Additional Defined Terms. In addition to other capitalized terms
defined herein, when used herein the following terms shall have the following
meanings:

(a) “Allocated Loan Amounts” means the pro rata allocation of the Loan to each
Individual Property (each an “Allocated Loan Amount”), as mutually agreed
between Lender and Borrowers and as currently set forth in Exhibit D attached
hereto and by this reference made a part hereof.

(b) “Assignment” means the assignment of the lessor’s interest in leases and
rents (which may be incorporated in the Instrument) executed and delivered by a
Borrower in connection with an

 

11

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Individual Property for the benefit of Lender, modified to reflect the laws of
the state where the Individual Property is located and otherwise as Lender deems
necessary or appropriate in its sole discretion, as amended, supplemented,
restated, or otherwise modified from time to time in accordance with the
provisions hereof or thereof.

(c) “Assignments” means, collectively, each Assignment for the Individual
Properties.

(d) “Cross Collateral Assignment of Leases” means a second priority assignment
of the lessor’s interest in leases (which may be incorporated in each Cross
Collateral Mortgage) executed and delivered by a Borrower in connection with an
Individual Property for the benefit of Lender, to secure the obligations of such
Borrower as described in the Cross Collateral Mortgage recorded with respect to
the same Individual Property, and modified to reflect the laws of the state
where the Individual Property is located and otherwise as Lender deems necessary
or appropriate in its reasonable discretion, as amended, supplemented, restated,
replaced, or otherwise modified from time to time in accordance with the
provisions hereof or thereof.

(e) “Cross Collateral Assignments” means, collectively, each of the Cross
Collateral Assignments of Leases for the Individual Properties.

(f) “Cross-Collateral Documents” means, for each Borrower, the Cross Collateral
Mortgage, the Cross-Collateral Assignment of Leases and the Supplemental
Guaranty.

(g) “Cross Collateral Mortgage” means a second priority mortgage, deed of trust,
indemnity deed of trust, deed to secure debt or other similar instrument,
executed and delivered by each Borrower, as “Trustor,” “Mortgagor,” or “Grantor”
who owns the Individual Property or Individual Properties described in the Cross
Collateral Mortgage, for the benefit of Lender as “Beneficiary”, “Mortgagee” or
“Grantee” for an Individual Property to secure the obligations of Borrowers
under all Notes other than the Note secured by the Instrument recorded with
respect to the same Individual Property, modified to reflect the laws of the
state where the Individual Property is located and otherwise in a form
reasonably satisfactory to Lender and as amended, supplemented, restated,
replaced, or otherwise modified from time to time in accordance with the
provisions hereof or thereof.

(h) “Cross Collateral Mortgages” means, collectively, each of the Cross
Collateral Mortgages for the Individual Properties.

(i) “Environmental Indemnity” means (i) with respect to each Individual Property
located outside the States of California, Nevada, Utah and Washington, the
Environmental and ERISA Indemnity Agreement executed and delivered by a Borrower
to Lender in a form satisfactory to Lender and modified to reflect the laws of
the state where the Individual Property is located and otherwise as Lender deems
necessary or appropriate in its sole discretion, and as amended, supplemented,
restated, or otherwise modified from time to time in accordance with the
provisions hereof or thereof, and (ii) with respect to each Individual Property
located in the States of California, Nevada, Utah or Washington, the
Environmental Indemnity Agreement executed and delivered by a Borrower to Lender
in a form satisfactory to Lender and modified to reflect the laws of the state
where the Individual Property is located and otherwise as Lender deems necessary
or appropriate in its sole discretion, and as amended, supplemented, restated,
or otherwise modified from time to time in accordance with the provisions hereof
or thereof.

 

12

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(j) “Environmental Indemnities” means, collectively, each Environmental
Indemnity for the Individual Properties.

(k) “ERISA Indemnity” means, with respect to an Individual Property located in
the States of California, Nevada, Utah or Washington, the ERISA Indemnity
Agreement executed by all parties thereto and delivered by Borrower to Lender in
a form satisfactory to Lender and modified to reflect the laws of the state
where the Property is located and otherwise as Lender deems necessary or
appropriate in its sole discretion, and as amended, supplemented, restated, or
otherwise modified from time to time in accordance with the provisions hereof or
thereof.

(l) “ERISA Indemnities” means, collectively, each ERISA Indemnity for the
Individual Properties.

(m) “Individual Property” means each real property or group of real properties
(including, without limitation, all Improvements located thereon) now or
hereafter included in the Property and identified together as an “Individual
Property” on Exhibit D. Each Individual Property is more particularly described
in Exhibits A-1 through A-5.

(n) “Instrument” means a deed of trust, mortgage, deed to secure debt or other
similar instrument, executed and delivered by Borrower, as “Trustor,”
“Mortgagor,” or “Grantor”, for the benefit of Lender as “Beneficiary,”
“Mortgagee” or “Grantee”, for an Individual Property, modified to reflect the
laws of the state where such Individual Property is located and otherwise in
form satisfactory to Lender and as amended, supplemented, restated, or otherwise
modified from time to time in accordance with the provisions hereof or thereof.

(o) “Instruments” means, collectively, each of the Instruments for the
Individual Properties.

(p) “Lien” means any mortgage, deed of trust, deed to secure debt, pledge
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing), any conditional sale or other title
retention agreement, any financing lease in the nature thereof, and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction.

(q) “Note” means, individually, any one of the Notes.

(r) “Notes” means, collectively, each of (i) that certain Promissory Note dated
of even date herewith, in the original principal amount of $12,860,000.00,
executed by CHP Chestnut, as maker, and payable to Lender or its order
(“Chestnut Note”), (ii) that certain Promissory Note dated of even date
herewith, in the original principal amount of $4,510,000.00, executed by CHP
Leawood, as maker, and payable to Lender or its order (“Leawood Note”);
(iii) that certain Promissory Note dated of even date herewith, in the original
principal amount of $4,790,000.00, executed by CHP Lincoln, as maker, and
payable to Lender or its order (“Lincoln Note”), (iv) that certain Promissory
Note dated of even date herewith, in the original principal amount of
$3,530,000.00, executed by CHP North Mountain, as maker, and payable to Lender
or its order (“North Mountain Note”), and (v) that certain Promissory Note dated
of even date herewith, in the original principal amount of $10,020,000.00,
executed by CHP Escondido, as maker, and payable to Lender or its order
(“Escondido Note”).

 

13

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(s) “Pool Obligations” means all monetary and non-monetary obligations of every
nature of all Borrowers from time to time to be performed by any of Borrowers
under all of the Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise.

(t) “Property” means, collectively, each of the Individual Properties.

(u) “Recourse Documents” means, collectively, (i) the Recourse Liabilities
Guaranties, (ii) the Environmental Indemnities, and (iii) the ERISA Indemnities,
each as amended, supplemented, restated, replaced, or otherwise modified from
time to time in accordance with the provisions hereof or thereof.

(v) “Recourse Guarantor” means CNL Healthcare Properties, Inc., a Maryland
corporation.

(w) “Recourse Liabilities Guaranty” means, with respect to an Individual Loan,
the Recourse Liabilities Guaranty executed and delivered by Recourse Guarantor
to Lender with respect to such Individual Loan, as amended, supplemented,
restated, replaced or otherwise modified from time to time in accordance with
the provisions hereof or thereof.

(x) “Recourse Liabilities Guaranties” means, collectively, each Recourse
Liabilities Guaranty for the Individual Loans.

Section 1.11 Extensions of Maturity Date. The Maturity Date of the Loan is
subject to up to two (2) extensions as follows:

(a) At the option of Borrowers, the Maturity Date may be extended to the First
Extended Maturity Date, provided that all of the following conditions are
satisfied:

(i) at least forty-five (45) days prior to the Initial Maturity Date, Borrowers
shall deliver written notice to Lender of Borrowers’ request to extend the term
of the Loan to the First Extended Maturity Date;

(ii) simultaneously with the delivery of such written request, Borrowers shall
pay to Lender an extension fee equal to 0.25% of the amount of the Loan;

(iii) simultaneously with the delivery of such written request, Borrowers shall
deliver to Lender the current operating statements for each Individual Property,
a current rent roll for each Individual Property in the form attached as Exhibit
C to the Closing Certification dated of even date herewith executed and
delivered by each Borrower in connection with the Loan, and such other
information as Lender shall require, in Lender’s reasonable discretion;

(iv) Lender shall have determined at least ten (10) days prior to the Initial
Maturity Date that the Loan has a Debt Yield (defined below) of not less than
ten percent (10%); and

(v) as of the date of Borrowers’ request and on the Initial Maturity Date there
exists no Event of Default under the Loan.

In the event that, for any reason, Borrowers fail to satisfy all of the
foregoing conditions, the Loan shall mature and be due and payable in full on
the Initial Maturity Date.

 

14

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

If Borrower timely and effectively exercises its option to extend the Maturity
Date of the Loan to the First Extended Maturity Date, then Borrowers shall
continue to pay Lender monthly installments of principal and interest in
accordance with the terms of this Agreement, and the First Extended Maturity
Date shall become the Maturity Date for all purposes under the Documents.

(b) At the option of Borrowers, the Maturity Date may be further extended to the
Second Extended Maturity Date, provided that all of the following conditions are
satisfied:

(i) the Initial Maturity Date was duly extended to the First Extended Maturity
Date;

(ii) at least forty-five (45) days prior to the First Extended Maturity Date,
Borrowers shall deliver written notice to Lender of Borrowers’ request to extend
the term of the Loan to the Second Extended Maturity Date;

(iii) simultaneously with the delivery of such written request, Borrowers shall
pay to Lender an extension fee equal to 0.25% of the amount of the Loan;

(iv) simultaneously with the delivery of such written request, Borrowers shall
deliver to Lender the current operating statements for each Individual Property,
a current rent roll for each Individual Property in the form attached as Exhibit
C to the Closing Certification dated of even date herewith and executed and
delivered by each Borrower in connection with the Loan, and such other
information as Lender shall require, in Lender’s reasonable discretion;

(v) Lender shall have determined at least ten (10) days prior to the First
Extended Maturity Date that the Loan has a Debt Yield of not less than ten and
twenty-five hundredths percent (10.25%); and

(vi) as of the date of Borrowers’ request and on the First Extended Maturity
Date there exists no Event of Default under the Loan.

In the event that, for any reason, Borrowers fail to satisfy all of the
foregoing conditions, the Loan shall mature and be due and payable in full on
the First Extended Maturity Date.

If Borrower timely and effectively exercises its option to extend the Maturity
Date of the Loan to the Second Extended Maturity Date, then Borrowers shall
continue to pay Lender monthly installments of principal and interest in
accordance with the terms of this Agreement, and the Second Extended Maturity
Date shall become the Maturity Date for all purposes under the Documents.

ARTICLE II - REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to Lender as follows (it being
understood that, unless the context expressly provides otherwise in this Article
II, all representations and warranties in this Article II are made by each
Borrower with respect to itself, its Obligations and its Individual Property):

Section 2.01 Title, Legal Status and Authority. Borrower (a) is seised of the
Land (as defined in the Instrument) and the Improvements (as defined in the
Instrument) in fee simple (or with respect to CHP Lincoln and CHP North
Mountain, in leasehold) and has good and marketable title to its Individual
Property, free and clear of all liens, charges, encumbrances and security
interests, except the applicable

 

15

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

matters for such Individual Property as listed in Exhibits C-1 through C-5
attached hereto (the “Permitted Encumbrances”); (b) will forever warrant and
defend its title to its Individual Property and the validity, enforceability,
and priority of the lien and security interest created by the Instrument and the
other Documents against the claims of all persons; (c) is a limited liability
company duly organized, validly existing, and in good standing and qualified to
transact business under the laws of its state of organization or incorporation
(the “Organization State”) and is qualified to do business and in good standing
in each of the states where any portion of its Individual Property is located
(each, a “Property State”); and (d) has all necessary approvals, governmental
and otherwise, and full power and authority to own its properties (including its
Individual Property) and carry on its business.

Section 2.02 Validity of Documents. The execution, delivery and performance of
the Documents and the borrowing evidenced by the Note and this Agreement (a) are
within the power of Borrower; (b) have been authorized by all requisite action;
(c) have received all necessary approvals and consents; (d) will not, to the
best of Borrower’s knowledge (after due inquiry and investigation), violate,
conflict with, breach, or constitute (with notice or lapse of time, or both) a
default under (i) any law, order or judgment of any court, governmental
authority, or the governing instrument of Borrower or (ii) any indenture,
agreement, or other instrument to which Borrower is a party or by which it or
any of its property is bound or affected; (e) will not result in the creation or
imposition of any lien, charge, or encumbrance upon any of its properties or
assets except for those in the Instrument and the other Documents; and (f) will
not require any authorization or license from, or any filing with, any
governmental or other body (except for the recordation of the Instrument, the
Assignment, the Cross Collateral Mortgage, the Cross Collateral Assignment of
Leases and Uniform Commercial Code (the “U.C.C.”) filings). The Documents
constitute legal, valid, and binding obligations of Borrower.

Section 2.03 Litigation. There is no action, suit, or proceeding, judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to the best knowledge of Borrower, threatened or contemplated
against, or affecting, Borrower or its Individual Property which would have a
material adverse effect on either its Individual Property or Borrower’s ability
to perform the Obligations.

Section 2.04 Status of Property.

(a) The Land and Improvements are not located in an area identified by the
Secretary of Housing and Urban Development, or any successor, as an area having
special flood hazards pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, or the National Flood Insurance Reform
Act of 1994, as each have been or may be amended, or any successor law
(collectively, the “Flood Acts”) or, if located within any such area, Borrower
has and will maintain the insurance prescribed in Section 3.06(a) below.

(b) Borrower (or such third party property manager engaged by such Borrower to
operate and manage its Individual Property [each being referred to herein as a
“Property Manager”]) has all necessary (i) certificates, licenses, and other
approvals, governmental and otherwise, for the operation of its Individual
Property and the conduct of its business and (ii) zoning, building code, land
use, environmental and other similar permits or approvals, all of which are
currently in full force and effect and not subject to revocation, suspension,
forfeiture, or modification. To the best of Borrower’s knowledge (after due
inquiry and investigation), Borrower’s Individual Property and its use and
occupancy are in full compliance with all Laws, and Borrower has received no
written notice of any violation or potential violation of the Laws which has not
been remedied or satisfied, and the zoning classification of its Individual
Property permits the use of such Individual Property as intended.

 

16

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(c) Borrower’s Individual Property is served by all utilities (including water
and sewer) required for its use.

(d) All public roads and streets necessary to serve Borrower’s Individual
Property for its use have been completed, are serviceable, are legally open, and
have been dedicated to and accepted by the appropriate governmental entities.

(e) Borrower’s Individual Property is free from damage caused by fire or other
casualty.

(f) All costs and expenses for labor, materials, supplies, and equipment used in
the construction of the Improvements for Borrower’s Individual Property have
been paid in full except for the applicable Permitted Encumbrances.

(g) Borrower owns and has paid in full for all furnishings, fixtures, and
equipment (other than the property of Tenants [as defined in the Instrument])
used in connection with the operation of Borrower’s Individual Property, free of
all security interests, liens, or encumbrances except the applicable Permitted
Encumbrances, the Permitted Capital Leases, and those created by the Documents.

(h) Borrower’s Individual Property is assessed for real estate tax purposes as
one or more wholly independent tax lot(s), separate from any adjoining land or
improvements and no other land or improvements are assessed and taxed together
with such Individual Property.

(i) Borrower’s Individual Property and its Improvements are either (i) in
compliance with the provisions of the Fair Housing Amendments Act of 1988, as
amended, which relate to accessibility design and construction requirements, and
all rules, regulations, and guidelines issued thereunder, all as are in effect
as of the date hereof (collectively, the “FHA Act”), or (ii) exempt from the FHA
Act.

(j) Borrower’s Individual Property is in compliance with the provisions of the
Americans with Disabilities Act of 1990, and any amendments in effect as of the
date hereof, which relate to accessibility design and construction requirements,
and all rules, regulations, and guidelines issued thereunder, all as are in
force as of the date hereof.

Section 2.05 Tax Status of Borrower. Borrowers’ United States employee tax
identification numbers and office addresses are set forth on Exhibit E attached
hereto. Borrower is not a “foreign person,” “foreign partnership,” “foreign
trust,” or “foreign estate” within the meaning of Sections 1445 and 7701 of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Revenue Code”). Borrower further represents and warrants to Lender that (i) it
is a “disregarded entity” as defined in Section 1.1445-2(b)(2)(iii) of the
Income Tax Regulations issued under the Revenue Code (a “disregarded entity”),
(ii) CHP MOB Holding, LLC, a Delaware limited liability company, Borrower’s sole
member (“Borrower’s Sole Member”), is a “disregarded entity, (iii) CHP Partners,
LP, a Delaware limited partnership, the sole member of Borrower’s Sole Member,
is a “disregarded entity”, and (iv) CNL Healthcare Properties, Inc., a Maryland
corporation, the sole limited partner of CHP Partners, LP, is not a “disregarded
entity” and is not a “foreign person,” “foreign partnership,” “foreign trust,”
or “foreign estate” within the meaning of Sections 1445 and 7701 of the Revenue
Code. These statements are made

 

17

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

by Borrower in compliance with Sections 1445 and 7701 of the Revenue Code to
exempt any transferee of the Property from withholding the tax required upon a
foreign transferor’s disposition of a U.S. real property interest.

Section 2.06 Bankruptcy and Equivalent Value.

(a) No bankruptcy, reorganization, insolvency, liquidation, or other proceeding
for the relief of debtors has been instituted by or against Borrower, any
general partner of Borrower (if Borrower is a partnership), or any manager or
managing member of Borrower (if Borrower is a limited liability company).

(b) The Obligations incurred by Borrower under the Documents and the mortgaging
of its Individual Property pursuant to the Instrument and the Cross Collateral
Mortgage are not made or incurred with the intent to hinder, delay, or defraud
any present or future creditor of Borrower;

(c) Borrower has not received less than reasonably equivalent value in exchange
for incurring the Obligations and/or the mortgaging of its Individual Property
in connection with the Loan;

(d) Borrower is solvent as of the date hereof, and Borrower will not become
insolvent as a result of incurring the Obligations and/or the mortgaging of its
Individual Property pursuant to the Documents;

(e) Borrower is not engaged, and Borrower is not about to engage, in business or
a transaction for which any property remaining with Borrower is an unreasonably
small capital;

(f) Borrower has not incurred and does not intend to incur, and Borrower does
not believe that it will incur, debts that would be beyond Borrower’s ability to
pay as such debts mature; and

(g) Borrower is not mortgaging its Individual Property and/or incurring the
Obligations to or for the benefit of an insider (as defined in 11 U.S.C. §
101(31)), under an employment contract and not in the ordinary course of
business.

Section 2.07 Disclosure. Borrower has disclosed to Lender all material facts and
has not failed to disclose any material fact that could cause any representation
or warranty made herein to be materially misleading. There has been no adverse
change in any condition, fact, circumstance, or event that would make any such
information materially inaccurate, materially incomplete or otherwise misleading
in any material respect.

Section 2.08 Illegal Activity. No portion of Borrower’s Individual Property has
been purchased, improved, fixtured, equipped or furnished with proceeds of any
illegal activity and, to the best of Borrower’s knowledge, there are no illegal
activities at or on its Individual Property.

Section 2.09 OFAC Lists. That (a) neither Borrower, nor to the best of
Borrower’s knowledge, any persons or entities holding any legal or beneficial
interest whatsoever in Borrower (whether directly or indirectly), are named on
any list of persons, entities, and governments issued by the Office of Foreign
Assets Control of the United States Department of the Treasury (“OFAC”) pursuant
to Executive Order 13224 – Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism (“Executive Order
13224”), as in effect on the date hereof, or any similar

 

18

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

list issued by OFAC or any other department or agency of the United States of
America (collectively, the “OFAC Lists”); provided, however, that (i) with
respect to individual beneficiaries of any governmental plans or employee
benefit plans holding interests in Borrower (collectively, the “Individual
Beneficiaries”), the foregoing representations and warranties are limited to
Borrower’s present actual knowledge, and (ii) with respect to individual
shareholders of any publicly traded company holding an interest in Borrower
(collectively, the “Individual Shareholders”), the foregoing representations and
warranties are limited to Borrower’s actual knowledge; (b) neither Borrower, nor
to the best of Borrower’s knowledge, any persons or entities holding any legal
or beneficial interest whatsoever in Borrower (whether directly or indirectly),
are included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
OFAC Lists; provided, however, that (i) with respect to any Individual
Beneficiaries holding interests in Borrower, the foregoing representations and
warranties are limited to Borrower’s present actual knowledge, and (ii) with
respect to any Individual Shareholders holding interests in Borrower, the
foregoing representations and warranties are limited to Borrower’s present
actual knowledge; (c) neither any guarantor, nor to the best of Borrower’s
knowledge, any persons or entities holding any legal or beneficial interest
whatsoever in any guarantor (whether directly or indirectly), are named on any
OFAC Lists; provided, however, that (i) with respect to any Individual
Beneficiaries holding interests in any guarantor, the foregoing representations
and warranties are limited to Borrower’s present actual knowledge, and (ii) with
respect to any Individual Shareholders holding interests in any guarantor, the
foregoing representations and warranties are limited to Borrower’s present
actual knowledge; (d) neither any guarantor, nor any persons or entities holding
any legal or beneficial interest whatsoever in any guarantor (whether directly
or indirectly), are included in, owned by, controlled by, acting for or on
behalf of, providing assistance, support, sponsorship, or services of any kind
to, or otherwise associated with any of the persons or entities referred to or
described in the OFAC Lists; provided, however, that (i) with respect to any
Individual Beneficiaries holding interests in any guarantor, the foregoing
representations and warranties are limited to Borrower’s actual knowledge, and
(ii) with respect to any Individual Shareholders holding interests in any
guarantor, the foregoing representations and warranties are limited to
Borrower’s actual knowledge; and (e) neither Borrower nor any guarantor has
knowingly conducted business with or engaged in any transaction with any person
or entity named on any of the OFAC Lists or any person or entity included in,
owned by, controlled by, acting for or on behalf of, providing assistance,
support, sponsorship, or services of any kind to, or otherwise associated with
any of the persons or entities referred to or described in the OFAC Lists.

Section 2.10 Property as Single Asset. That (a) Borrower’s only asset is its
Individual Property, and (b) such Individual Property generates substantially
all of the gross income of Borrower and there is no substantial business being
conducted by Borrower other than the business of owning, leasing and contracting
for the management of its Individual Property and the activities incidental
thereto.

Section 2.11 Representations and Warranties Relating to Leases, Rents and Other
Matters. That (a) Borrower is the absolute owner of the landlord’s interest in
the Leases; (b) Borrower has the right, power and authority to assign, transfer,
and set over all of its right, title and interest in, to and under the Leases
and Rents and no other person (other than Property Manager and the respective
Tenants) has any right, title or interest therein; (c) the Leases are valid and
in full force and effect and have not been modified, amended or terminated, nor
have any of the terms and conditions of the Leases been waived, except as
expressly stated in the Leases; (d) there are no outstanding assignments or
pledges of the Leases or Rents except for those made by Borrower in connection
with the Loan; (e) there are no outstanding leasing commissions due under the
Leases for the initial term or for any extensions, renewals or

 

19

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

expansions; (f) except as disclosed to Lender in writing, to the best of
Borrower’s knowledge, there are no existing defaults or any state of facts
which, with the giving of notice and/or passage of time, would constitute a
default under the Leases by any party thereto; (g) to the best of Borrower’s
knowledge, no Tenant has any defense, set-off or counterclaim against Borrower;
(h) each Tenant is in possession of its leased premises and paying Rent and
other charges as provided in its Lease; (i) no Rents have been or will later be
anticipated, discounted, released, waived, compromised or otherwise discharged,
except as may be expressly permitted by the applicable Lease; (j) except as
specified in the Leases and shown on the rent roll delivered to Lender in
connection with the funding of Borrower’s Individual Loan (the “Rent Roll”) and
which is attached as Exhibit C to the closing certification executed and
delivered by Borrower to Lender in connection with the funding of such
Individual Loan, there are no (i) unextinguished rent concessions, abatements or
other inducements relating to the Leases, (ii) options or other rights to
acquire any interest in Borrower’s Individual Property in favor of any Tenant,
or (iii) options or other rights (whether in the form of expansion rights,
purchase rights, rights of first refusal to lease or purchase, or otherwise)
relating to property which is not part of Borrower’s Individual Property and/or
would require Borrower and/or Lender to possess or control any property (other
than the Individual Property) to honor such rights; (k) the Rent Roll discloses
all currently existing Leases and is true, complete and accurate in all material
respects; and (l) all warranties and representations made in this Section 2.11
are true in all material respects and do not omit to state any facts necessary
to prevent the same from being misleading as of the date hereof.

ARTICLE III - COVENANTS AND AGREEMENTS

Each Borrower covenants and agrees with Lender as follows (it being understood
that, unless the context expressly provides otherwise in this Article III, all
covenants in this Article III are made by each Borrower with respect to itself,
its Obligations and its Individual Property):

Section 3.01 Payment and Performance of Obligations. Borrower shall timely pay
and cause to be performed the Obligations.

Section 3.02 Continuation of Existence. Borrower shall not (a) dissolve,
terminate, or otherwise dispose of, directly, indirectly or by operation of law,
all or substantially all of its assets; (b) reorganize or change its legal
structure without Lender’s prior written consent, except as otherwise expressly
permitted under Article V below; (c) change its name, address, or the name under
which Borrower conducts its business without promptly notifying Lender; or
(d) do anything to cause the representations in Section 2.02 to become untrue.
Borrower shall (i) maintain its existence as a limited liability company duly
organized, validly existing, and in good standing and qualified to transact
business under the laws of its Organization State and the Property State and
(ii) shall maintain all necessary approvals, governmental and otherwise, and
full power and authority to own its properties (including its Individual
Property) and carry on its business.

Section 3.03 Taxes and Other Charges.

(a) Payment of Assessments. Borrower shall pay prior to becoming delinquent all
taxes, liens, assessments, utility charges (public or private and including
sewer fees), ground rents, maintenance charges, dues, fines, impositions, and
public and other charges of any character (including penalties and interest)
assessed against, or which could become a lien against, its Individual Property
(the “Assessments”) and in all events prior to the date any fine, penalty,
interest or charge for nonpayment

 

20

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

may be imposed. Unless Borrower is making deposits per Section 3.10 herein,
Borrower shall provide Lender with receipts or canceled checks evidencing such
payments (except for income taxes, franchise taxes, ground rents, maintenance
charges, and utility charges) within thirty (30) days after the date such
payments, if not made, would be considered delinquent.

(b) Right to Contest. So long as no Event of Default (defined below) has
occurred (or if Lender has accepted cure of such Event of Default by specific
written statement from Lender to Borrower acknowledging Lender’s acceptance of
such cure, and Borrower specifically understands and agrees that Lender shall
have no obligation whatsoever to accept the cure of any Event of Default),
Borrower may, prior to delinquency and at its sole expense, contest any
Assessment with respect to its Individual Property, but this shall not change or
extend Borrower’s obligation to pay the Assessment as required above unless
(i) Borrower gives Lender prior written notice of its intent to contest an
Assessment; (ii) Borrower demonstrates to Lender’s reasonable satisfaction that
(A) its Individual Property will not be sold to satisfy the Assessment prior to
the final determination of the legal proceedings, (B) Borrower has taken such
actions as are required or permitted to accomplish a stay of any such sale, and
(C) Borrower has either (1) furnished a bond or surety (reasonably satisfactory
to Lender in form and amount) sufficient to prevent a sale of its Individual
Property or (2) at Lender’s option, deposited one hundred twenty-five percent
(125%) of the full amount necessary to pay any unpaid portion of the Assessments
with Lender; and (iii) such proceeding shall be permitted under any other
instrument to which Borrower or its Individual Property is subject (whether
superior or inferior to the Instrument); provided, however, that the foregoing
shall not restrict the contesting of any income taxes, franchise taxes, ground
rents, maintenance charges, and utility charges.

(c) Documentary Stamps and Other Charges. Borrower shall pay all taxes,
assessments, charges, expenses, costs and fees (including registration and
recording fees and revenue, transfer, mortgage, recordation, stamp, intangible,
and any similar taxes) (collectively, the “Transaction Taxes”) required in
connection with the making and/or recording of the Documents. If Borrower fails
to pay the Transaction Taxes after demand, then Lender may (but is not obligated
to) pay these, and Borrower shall reimburse Lender on demand for any amount so
paid with interest at the applicable interest rate specified in Article I, which
shall be the Default Rate unless prohibited by Laws.

(d) Changes in Laws Regarding Taxation. If any Law (i) deducts from the value of
real property for the purpose of taxation any lien or encumbrance thereon or
imposes a corresponding tax on the holder of such lien or encumbrance,
(ii) taxes mortgages, deeds of trust, deeds to secure debt or debts secured by
mortgages, deeds of trust or deeds to secure debt for federal, state or local
purposes or changes the manner of the collection of any such existing taxes,
and/or (iii) imposes a tax, either directly or indirectly, on any of the
Documents or the Obligations, then Borrower shall, if permitted by law, pay such
tax within the statutory period or within twenty (20) days after demand by
Lender, whichever is less; provided, however, that if, in the opinion of legal
counsel to Lender (the cost of which opinion shall be paid for by Borrower),
Borrower is not permitted by law to pay such taxes or to reimburse Lender for
the payment of such taxes, then Lender shall have the option, in its sole
discretion (exercised in good faith), to either (A) require that the Loan be
re-documented or amended and restated, if possible, in such a manner that no
such deduction or tax will so accrue and Lender shall have no liability in
connection therewith, upon such terms and conditions as Lender may require, or
(B) declare the Obligations immediately due and payable (without any Prepayment
Premium) upon one hundred twenty (120) days’ notice to Borrower.

 

21

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Section 3.04 Defense of Title, Litigation, and Rights under Documents. Borrower
shall forever warrant, defend and preserve Borrower’s title to its Individual
Property, the validity, enforceability and priority of the Instrument and the
other Documents and the lien or security interest created thereby, and any
rights of Lender under the Documents against the claims of all persons, and
shall promptly notify Lender of any such claims. Lender (whether or not named as
a party to such proceedings) is authorized and empowered (but shall not be
obligated) after reasonable notice to Borrower of its intention to do so (except
that no such prior notice shall be required if Lender determines in its sole
discretion (exercised in good faith) that immediate action is necessary for
protection of Lender’s interest in Borrower’s Individual Property or under the
Documents) to take such additional steps as it may deem reasonably necessary or
proper for the defense of any such proceeding or the protection of the lien,
security interest, validity, enforceability, or priority of the Documents, title
to the Individual Property, or any rights of Lender under the Documents,
including, following an Event of Default, the employment of counsel, the
prosecution and/or defense of litigation, the compromise, release, or discharge
of such adverse claims, the purchase of any tax title, the removal of any such
liens and security interests, and any other actions Lender deems necessary to
protect its interests. Borrower authorizes Lender to take any actions required
to be taken by Borrower, or permitted to be taken by Lender, in the Documents in
the name and on behalf of Borrower. Borrower shall reimburse Lender on demand
for all actual and documented out-of-pocket expenses (including reasonable
attorneys’ fees) incurred by Lender in connection with the foregoing and
Lender’s exercise of its rights under the Documents. All such expenses of
Lender, until reimbursed by Borrower, (a) shall be part of the Obligations,
(b) if not paid within five (5) days following demand, bear interest from the
date of demand at the Default Rate, and (c) shall be secured by the Documents.

Section 3.05 Compliance with Laws and Operation and Maintenance of Property.

(a) Repair and Maintenance. Borrower will operate and maintain its Individual
Property (or cause its Individual Property to be operated and maintained) in
good order, repair, and operating condition, normal wear and tear excepted.
Borrower will promptly make all necessary repairs, replacements, additions, and
improvements necessary to ensure that the value and operational utility of its
Individual Property shall not in any way be diminished or impaired in any
material respect. Borrower will not cause or allow any portion of its Individual
Property to be misused, wasted, or to deteriorate and Borrower will not abandon
its Individual Property. No new building, structure, or other improvement shall
be constructed on the Land nor shall any material part of the Improvements be
removed, demolished, or structurally or materially altered, without Lender’s
prior written consent (which request for consent will be considered in good
faith), except for improvements or alterations made pursuant to approved Leases
or otherwise specifically contemplated by the Documents (provided, however, that
for this purpose a non-structural alteration which (i) does not have a material
adverse effect on the value of the Individual Property or the Improvements,
(ii) does not diminish the operational utility of the Individual Property or the
Improvements in any material respect, (iii) is not in violation of any Lease or
any applicable Law; and (iv) results in a total cost of removal, demolition and
construction that is not in excess of the lesser of (A) two percent (2.0%) of
the outstanding balance of the applicable Note and (B) $250,000.00, shall not be
deemed to be material). Without limiting Lender’s rights and remedies under
Article VI of this Agreement, Article III of the Instrument or otherwise, if
Borrower fails to maintain or repair (or cause to be maintained or repaired) its
Individual Property in compliance with the requirements of this Section 3.05(a),
then Lender may impose additional reasonable requirements upon Borrower for the
purpose of protecting Lender’s collateral security, insulating Lender from
liability, or securing Lender’s rights hereunder, including reasonable monetary
reserves or financial equivalents, until such time as Lender receives proof
satisfactory to Lender of such compliance.

 

22

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(b) Replacement of Property. Borrower will keep its Individual Property fully
equipped and will replace all worn out or obsolete fixtures and Personal
Property (as defined in the Instrument) in a commercially reasonable manner with
comparable fixtures or Personal Property. Borrower will not, without Lender’s
prior written consent (which request for consent will be considered in good
faith), remove any Personal Property covered by this Agreement or the Instrument
unless the same is replaced by Borrower in a commercially reasonable manner with
a comparable article (i) owned by Borrower free and clear of any lien or
security interest (other than the applicable Permitted Encumbrances, those
created by the Documents and purchase money security interests granted in
connection with any Permitted Capital Lease) or (ii) leased by Borrower (A) with
Lender’s prior written consent or (B) if the replaced Personal Property was
leased at the time of execution of this Agreement, or (C) pursuant to a
Permitted Capital Lease. Without limiting Lender’s rights and remedies under
Article VI of this Agreement, Article III of the Instrument or otherwise, if
Borrower fails to maintain its Individual Property in compliance with the
requirements of this Section 3.05(b), then Lender may impose additional
reasonable requirements upon Borrower for the purpose of protecting Lender’s
collateral security, insulating Lender from liability, or securing Lender’s
rights hereunder, including reasonable monetary reserves or financial
equivalents, until such time as Lender receives proof satisfactory to Lender of
such compliance.

(c) Compliance with Laws. Borrower shall comply, and shall cause its Individual
Property to be maintained, used, and operated in compliance with all (i) present
and future laws, Environmental Laws (defined below), ordinances, regulations,
rules, orders and requirements (including zoning and building codes) of any
governmental or quasi-governmental authority or agency applicable to Borrower or
its Individual Property (collectively, the “Laws”); (ii) orders, rules, and
regulations of any regulatory, licensing, accrediting, insurance underwriting or
rating organization, or other body exercising similar functions; (iii) duties or
obligations of any kind imposed under any Permitted Encumbrance or by law,
covenant, condition, agreement, or easement, public or private; and
(iv) policies of insurance at any time in force with respect to such Individual
Property. If proceedings are initiated or Borrower receives notice that Borrower
or its Individual Property is not in compliance with any of the foregoing, then
Borrower will promptly send Lender notice and a copy of the proceeding or
violation notice. Borrower shall maintain all necessary (A) certificates,
licenses, and other approvals, governmental and otherwise, for the operation of
its Individual Property and the conduct of its business and (B) zoning, building
code, land use, environmental and other similar permits or approvals, in full
force and effect. Without limiting Lender’s rights and remedies under Article VI
of this Agreement, Article III of the Instrument or otherwise, if Borrower or
its Individual Property is not in compliance with all Laws, then Lender may
impose additional reasonable requirements upon Borrower for the purpose of
protecting Lender’s collateral security, insulating Lender from liability, or
securing Lender’s rights hereunder, including reasonable monetary reserves or
financial equivalents, until such time as Lender receives proof satisfactory to
Lender of such compliance.

(d) Zoning and Title Matters. Borrower shall not, without Lender’s prior written
consent, (i) initiate or support any zoning reclassification of its Individual
Property or variance under existing zoning ordinances; (ii) modify or supplement
any of the Permitted Encumbrances; (iii) impose any restrictive covenants or
encumbrances upon its Individual Property; (iv) execute or file any subdivision
plat affecting its Individual Property; (v) consent to the annexation of its
Individual Property to any municipality; (vi) permit its Individual Property to
be used by the public or any person in a way that might make a claim of adverse
possession or any implied dedication or easement possible; (vii) cause or permit
its Individual Property to become a non-conforming use under zoning ordinances
or any present or future non-conforming use of its Individual Property to be
discontinued; or (viii) fail to comply, in all material respects, with the terms
of the Permitted Encumbrances.

 

23

Prudential Loan Nos. 706109200, 706109202-203

& 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(e) Utility Service. Borrower’s Individual Property shall be served by all
utilities (including water and sewer) required for its use.

(f) Roads and Streets. All public roads and streets necessary to serve
Borrower’s Individual Property for its use shall be completed, serviceable,
legally open, and dedicated to and accepted by the appropriate governmental
entities.

(g) Ownership of FF&E. Borrower shall own and shall have paid in full for all
furnishings, fixtures, and equipment (other than Tenants’ property) or property
leased by Borrower pursuant to a Permitted Capital Lease used in connection with
the operation of its Individual Property (“FF&E”), free of all security
interests, liens, or encumbrances except the applicable Permitted Encumbrances
and those created by the Documents.

(h) Separate Tax Lot. Borrower’s Individual Property shall be assessed for real
estate tax purposes as one or more wholly independent tax lot(s), separate from
any adjoining land or improvements and no other land or improvements shall be
assessed and taxed together with such Individual Property.

Section 3.06 Insurance.

(a) Property and Time Element Insurance. Borrower shall keep its Individual
Property (or cause its Individual Property to be kept) insured for the benefit
of Borrower and Lender (with Lender named as mortgagee) by (i) a special form
property insurance policy with an agreed amount endorsement for Full Replacement
Cost (defined below) without any coinsurance provisions or penalties, or the
broadest form of coverage available, in an amount sufficient to prevent Lender
from ever becoming a coinsurer under the policy or Laws; (ii) [INTENTIONALLY
OMITTED]; (iii) [INTENTIONALLY OMITTED]; (iv) a policy or endorsement providing
business income insurance (including business interruption insurance and extra
expense insurance and/or rent insurance) on an actual loss sustained basis in an
amount equal to at least one (1) year’s total income from its Individual
Property including all Rents plus all other pro forma annual income such as
percentage rent and tenant reimbursements of fixed and operating expenses, which
business interruption insurance shall also (A) provide coverage as aforesaid for
any additional hazards as may be required pursuant to the terms of this
Agreement and (B) contain an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and Personal Property
has been repaired, the continued loss of income will be insured until the
earlier of either (1) such income’s returning to the same level as existed prior
to the Damage, or (2) the passage of three hundred sixty-five (365) days after
the date that the Property is repaired or replaced and operations are resumed,
and notwithstanding that the policy may expire prior to the end of such period;
(v) a policy or endorsement insuring against damage by flood if such Individual
Property is located in a Special Flood Hazard Area identified by the Federal
Emergency Management Agency or any successor or related government agency as a
100 year flood plain currently classified as Flood Insurance Rate Map Zones “A”,
“AO”, “AH”, “A1-A30”, “AE”, “A99”, “V”, “V1-V30”, and “VE” in an amount equal to
the original Allocated Loan Amount with respect to such Individual Property;
(vi) a policy or endorsement covering against damage or loss from (A) sprinkler
system leakage and (B) boilers, boiler tanks, HVAC systems, heating and
air-conditioning equipment, pressure vessels, auxiliary piping, and similar
apparatus, in the amount reasonably required by Lender; (vii) during the period
of any

 

24

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

construction, repair, restoration, or replacement of such Individual Property, a
standard builder’s risk policy with extended coverage in an amount at least
equal to the Full Replacement Cost of such Individual Property, and worker’s
compensation, in statutory amounts; and (viii) a policy or endorsement covering
against damage or loss by earthquake and other natural phenomenon in the amounts
reasonably required by Lender. “Full Replacement Cost” shall mean the one
hundred percent (100%) replacement cost of such Individual Property, without
allowance for depreciation and exclusive of the cost of excavations,
foundations, footings, and value of land, and shall be subject to verification
by Lender. Full Replacement Cost will be determined, at Borrower’s expense,
periodically upon policy expiration or renewal by the insurance company or an
appraiser, engineer, architect, or contractor approved by said company and
Lender.

(b) Liability and Other Insurance. Borrower shall maintain commercial general
liability insurance with per occurrence limits of $1,000,000, a
products/completed operations limit of $2,000,000, and a general aggregate limit
of $2,000,000, with an excess/umbrella liability policy of not less than
$10,000,000 per occurrence and annual aggregate covering Borrower, with Lender
named as an additional insured, against claims for bodily injury or death or
property damage occurring in, upon, or about its Individual Property or any
street, drive, sidewalk, curb, or passageway adjacent thereto. The insurance
policies shall also include operations and blanket contractual liability
coverage which insures contractual liability under the indemnifications set
forth in Section 8.03 below (but such coverage or the amount thereof shall in no
way limit such indemnifications). Upon request, Borrower shall also carry
additional insurance or additional amounts of insurance covering Borrower or its
Individual Property as Lender shall reasonably require.

(c) Form of Policy. All insurance required under this Section 3.06 shall be
fully paid for, non-assessable, with a deductible not to exceed Fifty Thousand
and No/100 Dollars ($50,000.00) (except that a higher deductible of up to five
percent (5%) of the total insurable value of the applicable Individual Property
shall be permitted for earthquake coverage), and the policies shall contain such
provisions, endorsements, and expiration dates as Lender shall reasonably
require. The policies shall be issued by insurance companies authorized to do
business in the applicable Property State, approved by Lender, and must have and
maintain a current financial strength rating of “A-, X” (or higher) from A.M.
Best or equivalent (or, if a rating by A.M. Best is no longer available, then a
similar rating from a similar or successor service); provided, however, that
Lender will accept up to ten percent (10%) of the aggregate coverage from
insurance companies with a current A.M. Best financial strength rate of “A-,
VII” (or higher). In addition, all policies shall (i) include a standard
mortgagee clause, without contribution, in the name of Lender, (ii) provide that
they shall not be canceled, amended, or materially altered (including reduction
in the scope or limits of coverage) without at least thirty (30) days’ prior
written notice to Lender except in the event of cancellation for non-payment of
premium, in which case only ten (10) days’ prior written notice will be given to
Lender, and (iii) include a waiver of subrogation clause substantially
equivalent to the following: “The Company may require from the Insured an
assignment of all rights of recovery against any party for loss to the extent
that payment therefor is made by the Company, but the Company shall not acquire
any rights of recovery which the Insured has expressly waived prior to loss, nor
shall such waiver affect the Insured’s rights under this policy.”

(d) Policies and Certificates. Borrower shall deliver to Lender (i) certified
copies of all policies (and renewals) required under this Section 3.06 within
twenty-one (21) days after the expiration date of the current applicable policy,
(ii) insurance binders evidencing insurance coverage is in effect for Borrower’s
Individual Property as required under this Section 3.06 at least ten (10) days
prior to the

 

25

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

expiration date of the current applicable policy, and (iii) receipts evidencing
payment of all premiums on such policies at least ten (10) days prior to the
expiration date of the current applicable policy. If original and renewal
policies are unavailable or if coverage is under a blanket policy, then Borrower
shall deliver duplicate originals or, if unavailable, (1) an MBA Evidence of
Insurance - Commercial Property form certificate (the “MBA Form”) (or, until
such time as the MBA Form is available in the Property State, an original
certificate in form substantially similar to the ACORD 28 (2003/10) certificate)
with respect to all insurance coverage required under Section 3.06(a) above (or
equivalent certificates acceptable to Lender; provided, however, that any
certificate containing language to the effect that the certificate is provided
“for information only” shall not qualify as adequate evidence), and (2) an
original ACORD 25 certificate with respect to all insurance coverage required
under Section 3.06(b) above (or equivalent certificates acceptable to Lender)
evidencing that such policies are in full force and effect, together with
certified copies of the original policies. Without limiting Lender’s other
rights with respect to the foregoing obligations, if, within ten (10) days prior
to the expiration of the current applicable policy, Lender has not timely
received the items required under this Section 3.06(d)(ii) and 3.06(d)(iii) in
form and substance acceptable to Lender (as being in compliance with the terms
of this Agreement), then Lender may, but shall not be obligated to, (i) retain a
commercial property insurance consultant to assist Lender in obtaining adequate
evidence that the required insurance coverage is in effect, in which event
Borrower shall (A) cooperate with such consultant in confirming that adequate
evidence that the required insurance coverage is in effect, and (B) pay all of
the costs and expenses of such consultant, and/or (ii) purchase forced placed
insurance coverage sufficient to provide insurance satisfying the coverage
requirements under the terms of this Agreement at Borrower’s expense (which
expense will be in addition to and may be more than the cost of insurance that
Borrower may be able to obtain on its own) to cover the Lender’s interest in the
Property, which insurance may, but need not, protect Borrower’s interest.

(e) General Provisions. Borrower shall not carry separate or additional
insurance concurrent in form or contributing in the event of loss with that
required under this Section 3.06 unless endorsed in favor of Lender as per this
Section 3.06 and approved by Lender in all respects. In the event of foreclosure
of the Instrument or other transfer of title or assignment of Borrower’s
Individual Property in extinguishment, in whole or in part, of the Obligations,
all right, title, and interest of Borrower in and to all proceeds payable under
all policies of insurance then in force regarding such Individual Property shall
immediately vest in the purchaser or other transferee of such Individual
Property. No approval by Lender of any insurer shall be construed to be a
representation, certification, or warranty of its solvency. No approval by
Lender as to the amount, type, or form of any insurance shall be construed to be
a representation, certification, or warranty of its sufficiency. Borrower shall
comply with all insurance requirements and shall not cause or permit any
condition to exist which would be prohibited by any insurance requirement or
would invalidate the insurance coverage on its Individual Property. Borrower
shall not be exempt from any of the requirements set forth in this Section 3.06
to the extent that a Tenant has agreed to provide the required insurance or a
portion thereof pursuant to the terms and provisions of its respective Lease. If
any insurance being carried by a Tenant (rather than Borrower) is being utilized
to satisfy the requirements of this Section 3.06 on Borrower’s Individual
Property, then (i) such insurance must fully comply with this Section 3.06, and
(ii) Borrower shall obtain from any such Tenant(s) and provide to Lender
documentation sufficient to satisfy the requirements of Section 3.06(d) above.
Lender has no duty or obligation to contact any Tenant(s) regarding proof of
insurance for Borrower’s Individual Property.

(f) Waiver of Subrogation. A waiver of subrogation shall be obtained by Borrower
from its insurers and, consequently, Borrower for itself, and on behalf of its
insurers, hereby waives and releases

 

26

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

any and all right to claim or recover against Lender, its officers, employees,
agents and representatives, for any loss of or damage to Borrower, other
persons, Borrower’s Individual Property, Borrower’s property or the property of
other persons from any cause required to be insured against by the provisions of
this Agreement or otherwise insured against by Borrower.

Section 3.07 Damage and Destruction of Property.

(a) Borrower’s Obligations. If any damage to, loss, or destruction of Borrower’s
Individual Property occurs (any “Damage”), then (i) Borrower shall notify Lender
within ten (10) days after the occurrence of such Damage and shall take all
necessary steps to preserve any undamaged part of such Individual Property and
(ii) if the insurance proceeds are made available to Borrower for Restoration
(defined below) (but regardless of whether any proceeds are sufficient for
Restoration), Borrower shall promptly commence and diligently pursue to
completion the restoration, replacement, and rebuilding of its Individual
Property as nearly as possible to its value and condition immediately prior to
the Damage or a Taking (defined below) in accordance with plans and
specifications approved by Lender (the “Restoration”). Borrower shall comply
with other reasonable requirements established by Lender to preserve the
security under the Documents.

(b) Lender’s Rights. If any Damage occurs and some or all of it is covered by
insurance, then (i) Lender may, but is not obligated to, make proof of loss if
not made promptly by Borrower, and Lender is authorized and empowered by
Borrower to settle, adjust, or compromise any claims for the Damage; (ii) each
insurance company concerned is authorized and directed to make payment directly
to Lender for such Damage; and (iii) Lender may apply the insurance proceeds in
any order it determines (A) to reimburse Lender for all Costs (defined below)
related to collection of the proceeds and (B) subject to Section 3.07(c) and at
Lender’s option, to (1) payment (without any Prepayment Premium) of all or part
of the Obligations, whether or not then due and payable, in the order determined
by Lender (provided that if any Obligations remain outstanding after this
payment, then the unpaid Obligations shall continue in full force and effect,
and Borrower shall not be excused in the payment thereof), (2) the cure of any
default under the Documents, or (3) the Restoration. Notwithstanding the
foregoing, if no Event of Default has occurred (and if there shall then be no
event which with the passage of time and/or giving of notice would constitute an
Event of Default), then Borrower shall have the right to settle, adjust or
compromise any claim for Damage if the total amount of such claim is less than
the lesser of (1) $500,000.00 and (2) two percent (2%) of the Allocated Loan
Amount with respect to Borrower’s Individual Property, provided that Borrower
promptly uses the full amount of such insurance proceeds for Restoration of the
Damage and provides evidence thereof to Lender in a manner acceptable to Lender.
If Borrower receives any insurance proceeds for the Damage, then Borrower shall
promptly deliver the proceeds to Lender. Borrower expressly assumes all risk of
loss from any Damage, whether or not insurable or insured against.

(c) Application of Proceeds to Restoration. Lender shall make the Net Proceeds
(defined below) available to Borrower for Restoration if: (i) there shall then
be no Event of Default; (ii) Lender shall be satisfied that (A) Restoration can
and will be completed within one (1) year after the Damage occurs and at least
one (1) year prior to the maturity of the Note and (B) Leases which are
terminated or terminable as a result of the Damage cover an aggregate of less
than ten percent (10%) of the total rentable square footage contained in
Borrower’s Individual Property at the closing of the Loan or such Tenants agree
in writing to continue their Leases; (iii) Borrower shall have entered into a
general construction contract acceptable in all respects to Lender for
Restoration, which contract must include

 

27

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

provision for retainage of not less than ten percent (10%) until fifty percent
(50%) of the Restoration has been completed, at which point retainage may be
reduced to not less than five percent (5%) until final completion of the
Restoration; and (iv) in Lender’s reasonable judgment, after Restoration has
been completed, the net cash flow of Borrower’s Individual Property will be
sufficient to cover all costs and operating expenses of such Individual
Property, including payments due and reserves required under the Documents.
Notwithstanding any provision of this Agreement to the contrary, Lender shall
not be obligated to make any portion of the Net Proceeds available for
Restoration (whether as a result of Damage or a Taking) unless, at the time of
the disbursement request, Lender has determined in its reasonable discretion
that (y) Restoration can be completed at a cost which does not exceed the
aggregate of the remaining Net Proceeds and any funds deposited with Lender by
Borrower (the “Additional Funds”) and (z) the aggregate of (1) any loss of
rental income insurance proceeds which the carrier has acknowledged to be
payable (the “Rent Loss Proceeds”), (2) any funds deposited with Lender by
Borrower, and (3) any revenues reasonably expected to be generated by Borrower’s
Individual Property during the period of Restoration, as determined by Lender,
are sufficient to cover all costs and operating expenses of Borrower’s
Individual Property during the entire period of Restoration, including payments
due and reserves required under the Documents.

(d) Disbursement of Proceeds. If Lender elects or is required to make insurance
proceeds or the Award (defined below), as the case may be, available for
Restoration, then Lender shall, through a disbursement procedure established by
Lender, periodically make available to Borrower in installments the net amount
of all insurance proceeds or the Award, as the case may be, received by Lender
after deduction of all reasonable costs and expenses incurred by Lender in
connection with the collection and disbursement of such proceeds (the “Net
Proceeds”) and, if any, the Additional Funds. The amounts periodically disbursed
to Borrower shall be based upon the amounts currently due under the construction
contract for Restoration and Lender’s receipt of (i) appropriate lien waivers,
copies of all invoices and proof of compliance with Laws, (ii) a certification
of the percentage of Restoration completed by an architect or engineer
reasonably acceptable to Lender, and (iii) title insurance protection against
materialmen’s and mechanics’ liens. At Lender’s election, a disbursing agent
selected by Lender shall disburse such funds, and Borrower shall pay such
agent’s reasonable fees and expenses. The Net Proceeds, Rent Loss Proceeds, and
any Additional Funds shall constitute additional security for the Individual
Loan, and Borrower shall execute, deliver, file and/or record, at its expense,
such instruments as Lender requires to grant to Lender a perfected,
first-priority security interest in these funds. If the Net Proceeds are made
available for Restoration and (x) Borrower refuses or fails to complete the
Restoration, (y) an Event of Default occurs, or (z) the Net Proceeds or
Additional Funds are not applied to Restoration, then any undisbursed portion
may, at Lender’s option, be applied to the Obligations in any order of priority,
and any such application to principal shall be deemed a voluntary prepayment
subject to the Prepayment Premium.

Section 3.08 Condemnation.

(a) Borrower’s Obligations. Borrower will promptly notify Lender of any
threatened or instituted proceedings for the condemnation or taking by eminent
domain of its Individual Property, including any change in any street (whether
as to grade, access, or otherwise) (a “Taking”). Borrower shall, at its expense,
(i) diligently prosecute these proceedings, (ii) deliver to Lender copies of all
papers served in connection therewith, and (iii) consult and cooperate with
Lender in the handling of these proceedings. No settlement of these proceedings
shall be made by Borrower without Lender’s prior written consent. Lender may
participate in these proceedings (but shall not be obligated to do so) and
Borrower will sign and deliver all instruments reasonably requested by Lender to
permit this participation.

 

28

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(b) Lender’s Rights to Proceeds. All condemnation awards, judgments, decrees, or
proceeds of sale in lieu of condemnation (the “Award”) are assigned, and shall
be paid, to Lender. Borrower authorizes Lender to collect and receive them, to
give receipts for them, to accept them in the amount received without question
or appeal, and/or to appeal any judgment, decree, or award. Borrower will sign
and deliver all instruments requested by Lender to permit these actions.

(c) Application of Award. Lender may apply any Award in any order it determines
(i) to reimburse Lender for all Costs related to collection of the Award and
(ii) subject to Section 3.08(d) and at Lender’s option, to (A) payment (without
any Prepayment Premium) of all or part of the Obligations, whether or not then
due and payable, in the order determined by Lender (provided that if any
Obligations remain outstanding after this payment, then the unpaid Obligations
shall continue in full force and effect and Borrower shall not be excused in the
payment thereof), (B) the cure of any default under the Documents, or (C) the
Restoration. If Borrower receives any Award, then Borrower shall promptly
deliver such Award to Lender.

(d) Application of Award to Restoration. Lender shall permit the application of
any Award to Restoration if: (i) no more than (A) twenty percent (20%) of the
gross area of the Improvements or (B) ten percent (10%) of the parking spaces is
affected by the Taking; (ii) the amount of the loss does not exceed twenty
percent (20%) of the original Allocated Loan Amount for Borrower’s Individual
Property; (iii) the Taking does not affect access to Borrower’s Individual
Property from any public right-of-way; (iv) there is no Event of Default at the
time of the Taking or the application of the Award; (v) after Restoration,
Borrower’s Individual Property and its use will be in compliance with all Laws;
(vi) in Lender’s reasonable judgment, Restoration is practical and can be
completed within one (1) year after the Taking and at least one (1) year prior
to the maturity of the Note; (vii) in the event the Tenants listed in Exhibit G
attached hereto with respect to Borrower’s Individual Property (the “Major
Tenants”) have a right to terminate their Leases as a result of such
condemnation, such Major Tenants agree in writing to continue their Leases
without abatement of rent; (viii) Borrower shall have entered into a general
construction contract acceptable in all respects to Lender for Restoration,
which contract must include provision for retainage of not less than ten percent
(10%) until fifty percent (50%) of the Restoration has been completed, at which
point retainage may be reduced to not less than five percent (5%) until final
completion of the Restoration; and (ix) in Lender’s reasonable judgment, after
Restoration has been completed the net cash flow of Borrower’s Individual
Property will be sufficient to cover all costs and operating expenses of such
Individual Property, including payments due and reserves required under the
Documents. Any portion of the Award that is in excess of the cost of any
Restoration permitted above, may, at Lender’s option, be applied against the
Obligations or paid to Borrower. If the Award is disbursed to Borrower under the
provisions of this Section 3.08(d), then such Award shall be disbursed to
Borrower in accordance with the terms and conditions of Section 3.07(d).

(e) Effect on the Obligations. Notwithstanding any Taking, Borrower shall
continue to pay and perform the Obligations as provided in the Documents. Any
reduction in the Obligations due to application of the Award shall take effect
only upon Lender’s actual receipt and application of the Award to the
Obligations. If Borrower’s Individual Property shall have been foreclosed, sold
pursuant to any power of sale granted pursuant to the Documents, or transferred
by deed-in-lieu of foreclosure prior to Lender’s actual receipt of the Award,
then Lender may apply the Award received to the extent of any deficiency upon
such sale and Costs incurred by Lender in connection with such sale, and the
balance thereof, if any, shall be paid to any person lawfully entitled to
receive it.

 

29

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Section 3.09 Liens and Liabilities. Borrower shall pay when due all claims and
demands of mechanics, materialmen, laborers and others for any work performed or
materials delivered for Borrower’s Individual Property or its Improvements
(collectively, “Property Payables”); provided, however, that Borrower shall have
the right to contest in good faith any such Property Payables, so long as it
does so diligently, by appropriate proceedings and without prejudice to Lender
and provided that neither Borrower’s Individual Property nor any interest
therein would be in any danger of sale, loss or forfeiture as a result of such
proceeding or contest. In the event that Borrower shall contest any such
Property Payables, Borrower shall promptly notify Lender of such contest and
thereafter shall, upon Lender’s request, promptly provide a bond, cash deposit
or other security satisfactory to Lender to protect Lender’s interest and
security should the contest be unsuccessful. If Borrower shall fail to
immediately discharge or provide security against any such Property Payables as
aforesaid, then Lender may do so, and any and all expenses incurred by Lender,
together with interest thereon at the Default Rate from the date incurred by
Lender until actually paid by Borrower, shall be immediately paid by Borrower on
demand and shall be secured by the Instrument and by all other Documents
securing all or any part of the Obligations. Borrower shall, at its sole
expense, do everything necessary to preserve the lien and security interest
created by the Instrument and the other Documents and their priority. Nothing in
the Documents shall be deemed or construed as constituting the consent or
request by Lender, express or implied, to any contractor, subcontractor,
laborer, mechanic or materialman for the performance of any labor or the
furnishing of any material for any improvement, construction, alteration, or
repair of Borrower’s Individual Property. Borrower further agrees that Lender
does not stand in any fiduciary relationship to Borrower. Any contributions
made, directly or indirectly, to Borrower by or on behalf of any of its
partners, members, principals or any party related to such parties shall be
treated as equity and shall be subordinate and inferior to the rights of Lender
under the Documents. Without limiting Lender’s rights and remedies under Article
VI of this Agreement, Article III of the Instrument or otherwise, if Borrower or
its Individual Property fails to comply with the requirements of this
Section 3.09, then Lender may impose additional requirements upon Borrower
including monetary reserves or financial equivalents, until such time as Lender
receives proof satisfactory to Lender of such compliance.

Section 3.10 Tax and Insurance Deposits; Other Deposits.

(a) At Lender’s option (i) following an Event of Default (unless Lender has
accepted cure of such Event of Default by specific written statement from Lender
to Borrower acknowledging Lender’s acceptance of such cure, and Borrower
specifically understands and agrees that Lender shall have no obligation
whatsoever to accept the cure of any Event of Default), or (ii) in the event
that Borrower fails to timely deliver to Lender evidence of payment of
Assessments or insurance premiums as required by Sections 3.03(a) and 3.06(d),
respectively, or (iii) in the event that the Debt Service Coverage Ratio
(defined below) for the Loan shall fall below 1.35 to 1.00 on a trailing three
(3) consecutive calendar month basis, Borrower shall make monthly deposits (the
“Deposits”) with Lender equal to one-twelfth (1/12th) of the annual Assessments
(except for income taxes, franchise taxes, ground rents, maintenance charges and
utility charges) and the premiums for insurance required under Section 3.06 (the
“Insurance Premiums”) together with amounts sufficient to pay these items thirty
(30) days before they are due (collectively, the “Impositions”). Notwithstanding
the foregoing, in the event that the Deposits are required by virtue of
Section 3.10(a)(iii) above, such Deposits shall not be required for any time
period thereafter once the Debt Service Coverage Ratio is greater than 1.35 to
1.00 on a trailing three (3)

 

30

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

consecutive calendar month basis, and at such time, provided no Event of Default
has occurred, any Deposits then held by Lender shall be released to Borrowers.
Lender shall estimate in good faith the amount of the Deposits until
ascertainable. Borrower shall deposit any deficiency within ten (10) days after
Lender notifies Borrower of the final amount of the required Deposits (or such
earlier date specified by Lender if necessary to cause the Impositions to be
paid by any applicable due date). Borrower shall promptly notify Lender of any
changes to the amounts, schedules and instructions for payment of the
Impositions. Borrower authorizes Lender or its agent to obtain the bills for
Assessments directly from the appropriate tax or governmental authority. All
Deposits are pledged to Lender and shall constitute additional security for the
Obligations. If (A) there is no Event of Default at the time of payment,
(B) Borrower has delivered bills or invoices to Lender for the Impositions in
sufficient time to pay them when due, and (C) the Deposits are sufficient to pay
the Impositions or Borrower has deposited the necessary additional amount, then
Lender shall pay the Impositions prior to their due date. Any Deposits remaining
after payment of the Impositions shall, at Lender’s option, be credited against
the Deposits required for the following year or paid to Borrower. If an Event of
Default occurs, then the Deposits may, at Lender’s option, be applied to the
Obligations in any order of priority. Any application to principal shall be
deemed a voluntary prepayment subject to the Prepayment Premium. Borrower shall
not claim any credit against the principal and interest due under the Note for
the Deposits. Subject to Article V, a transfer of title to the Land shall
automatically transfer to the new owner the beneficial interest in the Deposits.
Upon full payment and satisfaction of the Pool Obligations or, at Lender’s
option, at any prior time, the balance of the Deposits in Lender’s possession
shall be paid over to the record owner of the Land, and no other party shall
have any right or claim to the Deposits. Lender may transfer all its duties
under this Section 3.10 to such servicer or financial institution as Lender may
periodically designate, and Borrower thereupon agrees to make the Deposits to
such servicer or institution.

(b) Any insurance proceeds, Awards, Deposits, Reserve Funds (defined below) or
similar funds paid to, and to be held by, Lender (or such servicer or financial
institution as Lender may periodically designate) in connection with a
Borrower’s Individual Loan shall be held without payment of interest to Borrower
(except to the extent required under Laws) and may be commingled with other
funds of Lender (or such servicer or financial institution as Lender may
periodically designate). Notwithstanding anything in this Agreement or at law or
in equity to the contrary, any such insurance proceeds, Awards, Deposits,
Reserve Funds, or similar funds held by Lender (or such servicer or financial
institution as Lender may periodically designate) shall not be deemed to be
trust funds, and Lender may dispose of such monies in the manner provided in
this Agreement.

(c) The term “Debt Service Coverage Ratio” shall mean the ratio, as reasonably
determined by Lender, calculated by dividing (i) net operating income (“NOI”) by
(ii) TADS (defined below). NOI is the gross annualized income realized from
operations of the Property for the applicable period after subtracting all
necessary and ordinary operating expenses (both fixed and variable) for that
period, including, without limitation, utilities, administrative, cleaning,
landscaping, security, repairs, and maintenance, ground rent payments,
management fees, real estate and other taxes (on a fully-assessed basis after
transfer of the Property), assessments and insurance, but excluding deduction
for reserves for replacements, federal, state and other income taxes, debt
service expense, depreciation or amortization of capital expenditures, and other
similar non-cash items. Gross income shall be based on the cash actually
received for the preceding twelve (12) months and projected income based on
leases in place for the next succeeding twelve (12) months, and ordinary
operating expenses shall not be prepaid. Documentation of NOI and expenses shall
be certified by an officer of Borrowers with detail satisfactory to Lender and
shall be subject to the approval of Lender. “TADS” shall mean the aggregate debt
service payments for any given calendar year on the Loan and on all other
indebtedness secured, or to be secured, by any part of the Property.

 

31

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Section 3.11 ERISA.

(a) Borrower understands and acknowledges that, as of the date hereof, the
source of funds from which Lender is extending the Loan will include one or more
of the following accounts: (i) an “insurance company general account,” as that
term is defined in Prohibited Transaction Class Exemption (“PTE”) 95-60 (60 Fed.
Reg. 35925 (Jul. 12, 1995)), as to which Lender meets the conditions for relief
in Sections I and IV of PTE 95-60; (ii) pooled and single client insurance
company separate accounts, which are subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (iii) one or more
insurance company separate accounts maintained solely in connection with fixed
contractual obligations of the insurance company, under which the amounts
payable or credited to the plan are not affected in any manner by the investment
performance of the separate account; and (iv) accounts of one or more entities,
the assets of which do not constitute “plan assets” of one or more plans within
the meaning of 29 C.F.R. Section 2510.3-101 and Section 3(42) of ERISA.

(b) Borrower represents and warrants to Lender that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not a
“party in interest”, as defined in Section 3(14) of ERISA, other than as a
service provider or an affiliate of a service provider, to any employee benefit
plan that has invested in a separate account described in Section 3.11(a)(ii)
above, from which funds have been derived to make the Loan, or, if so, the
execution of the Documents and making of the Loan thereunder do not constitute
nonexempt prohibited transactions under ERISA; (iii) Borrower is not subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans, or, if subject to such statutes, is not in violation thereof
in the execution of the Documents and the making of the Loan thereunder;
(iv) the assets of Borrower do not constitute “plan assets” of one or more plans
within the meaning of 29 C.F.R. Section 2510.3-101; and (v) one or more of the
following circumstances is true: (A) equity interests in Borrower are publicly
offered securities, within the meaning of 29 C.F.R. Section 2510.3-101(b)(2);
(B) less than twenty-five percent (25%) of all equity interests in Borrower are
held by “benefit plan investors” within the meaning of 29 C.F.R.
Section 2510.3-101(f)(2); or (C) Borrower qualifies as an “operating company,” a
“venture capital operating company” or a “real estate operating company” within
the meaning of 29 C.F.R. Section 2510.3-101(c), (d) or (e), respectively.

(c) Borrower shall deliver to Lender such certifications and/or other evidence
periodically requested by Lender to verify the representations and warranties in
Section 3.11(b) above. Failure to deliver these certifications or evidence,
breach of these representations and warranties, or consummation of any
transaction which would cause the Documents or any exercise of Lender’s rights
under the Documents to (i) constitute a non-exempt prohibited transaction under
ERISA or (ii) violate ERISA or any state statute regulating governmental plans
(collectively, a “Violation”), shall be an Event of Default. Notwithstanding
anything in the Documents to the contrary, no sale, assignment, or transfer of
any direct or indirect right, title, or interest in Borrower or its Individual
Property (including creation of a junior lien, encumbrance or leasehold
interest) shall be permitted which would, in Lender’s opinion, negate Borrower’s
representations in this Section 3.11 or cause a Violation. Except for a
Permitted Transfer which shall be governed by the provisions of Section 5.01 of
this Agreement, at least fifteen (15) days before consummation of any of the
foregoing, Borrower shall obtain from the proposed transferee or lienholder
(i) a certification to Lender that the representations and warranties of this
Section 3.11 will be true after consummation and (ii) an agreement to comply
with this Section 3.11.

 

32

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Section 3.12 Environmental Representations, Warranties, and Covenants.

(a) Environmental Representations and Warranties. Borrower represents and
warrants, to the best of Borrower’s knowledge (after due inquiry and
investigation) and additionally based upon the environmental site assessment
report of Borrower’s Individual Property (each, an “Environmental Report”), that
except as fully disclosed in each Environmental Report delivered to and approved
by Lender: (i) there are no Hazardous Materials (defined below) or underground
storage tanks affecting Borrower’s Individual Property (“affecting Borrower’s
Individual Property” shall mean “in, on, under, stored, used or migrating to or
from Borrower’s Individual Property”) except for (A) routine office, cleaning,
janitorial and other materials and medical supplies necessary to operate
Borrower’s Individual Property for its current use and (B) Hazardous Materials
that are (1) in compliance with Environmental Laws (defined below), (2) have all
required permits, and (3) are in only the amounts necessary to operate
Borrower’s Individual Property; (ii) there are no past, present or threatened
Releases (defined below) of Hazardous Materials in violation of any
Environmental Law affecting Borrower’s Individual Property; (iii) there is no
past or present non-compliance with Environmental Laws or with permits issued
pursuant thereto; (iv) Borrower does not know of, and has not received, any
written or oral notice or communication from any person relating to Hazardous
Materials affecting Borrower’s Individual Property; and (v) Borrower has
provided to Lender, in writing, all information relating to environmental
conditions affecting Borrower’s Individual Property known to Borrower or
contained in Borrower’s files. “Environmental Law” means any present and future
federal, state and local laws, statutes, ordinances, rules, regulations,
standards, policies and other government directives or requirements, as well as
common law, that apply to Borrower or its Individual Property and relate to
Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act and the Resource
Conservation and Recovery Act. “Hazardous Materials” shall mean petroleum and
petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls (“PCBs”) and compounds containing them; lead and
lead-based paint; Microbial Matter, infectious substances, asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on any Individual Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; any medical products or devices, including, but not limited
to, those materials defined as “medical waste” or “biological waste” under
relevant statutes or regulations pertaining to any Environmental Law; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” within the meaning of any
Environmental Law. “Release” of any Hazardous Materials includes any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, pumping,
pouring, escaping, dumping, disposing or other movement of Hazardous Materials.
“Microbial Matter” shall mean the presence of fungi or bacterial matter which
reproduces through the release of spores or the splitting of cells, including,
but not limited to, mold, mildew and viruses, whether or not such Microbial
Matter is living.

(b) Environmental Covenants. Borrower covenants and agrees that: (i) all use and
operation of its Individual Property shall be in compliance with all
Environmental Laws and required permits; (ii) there shall be no Releases of
Hazardous Materials affecting its Individual Property in violation of

 

33

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Environmental Laws; (iii) except as disclosed in the Environmental Report, there
shall be no Hazardous Materials affecting its Individual Property except
(A) routine office, cleaning and janitorial supplies and medical supplies,
(B) in compliance with all Environmental Laws, (C) in compliance with all
required permits, and (D) (1) in only the amounts necessary to operate its
Individual Property or (2) as shall have been fully disclosed to and approved by
Lender in writing; (iv) Borrower shall keep its Individual Property free and
clear of all liens and encumbrances imposed by any Environmental Laws due to any
act or omission by Borrower or any person (the “Environmental Liens”);
(v) Borrower shall, at its sole expense, fully and expeditiously cooperate in
all activities performed under Section 3.12(c) including providing all relevant
information and making knowledgeable persons available for interviews;
(vi) Borrower shall, at its sole expense, (A) perform any environmental site
assessment or other investigation of environmental conditions at its Individual
Property upon Lender’s request based on Lender’s reasonable belief that such
Individual Property is not in compliance with all Environmental Laws, (B) share
with Lender the results and reports, and Lender and the Indemnified Parties
(defined below) shall be entitled to rely on such results and reports, and
(C) complete any remediation of Hazardous Materials affecting its Individual
Property or other actions required by any Environmental Laws; (vii) Borrower
shall not knowingly allow any Tenant or other user of its Individual Property to
violate any Environmental Law; (viii) Borrower shall immediately notify Lender
in writing after it becomes aware of (A) the presence, Release, or threatened
Release of Hazardous Materials affecting its Individual Property in violation
(or alleged violation) of Environmental Laws, (B) any non-compliance of its
Individual Property with any Environmental Laws, (C) any actual or potential
Environmental Lien, (D) any required or proposed remediation of environmental
conditions relating to its Individual Property, or (E) any written or oral
communication or notice from any person relating to Hazardous Materials
affecting its Individual Property, or any oral communication relating to or
alleging any violation or potential violation of Environmental Law, and (ix) if
an Asbestos Operation and Maintenance Plan and any other Operation and
Maintenance Plan (collectively, the “O&M Plan”) is in effect (or required by
Lender to be implemented) at the time of the closing of the Loan, then Borrower
shall, at its sole expense, implement and continue the O&M Plan (with any
modifications required to comply with applicable Laws), until payment and full
satisfaction of the Obligations. Any failure of Borrower to perform its
obligations under this Section 3.12 shall constitute waste of its Individual
Property.

(c) Lender’s Rights. Lender and any person designated by Lender may, upon
reasonable prior notice to Borrower (except in an emergency or following an
Event of Default, when no such prior notification will be required) and subject
to the rights of Tenants at Borrower’s Individual Property, enter Borrower’s
Individual Property to assess the environmental condition of such Individual
Property and its use including (i) conducting any environmental assessment or
audit (the scope of which shall be determined by Lender) and (ii) taking samples
of soil, groundwater or other water, air, or building materials, and conducting
other invasive testing at all reasonable times when (A) an Event of Default has
occurred under the Documents (unless Lender has accepted cure of such Event of
Default by specific written statement from Lender to Borrower acknowledging
Lender’s acceptance of such cure, and Borrower specifically understands and
agrees that Lender shall have no obligation whatsoever to accept the cure of any
Event of Default), (B) Lender reasonably believes that a Release has occurred or
the Individual Property is not in compliance with all Environmental Laws, or
(C) the Loan is being considered for sale (provided that (x) any out-of-pocket
expenses incurred in connection with the entry under clause (C) only shall be at
Lender’s expense, and (y) no Phase II testing shall be permitted solely pursuant
to clause (C), which entry under this clause (C) only (1) shall be limited to
twice per year, (2) shall be limited to a Phase I environmental site assessment
unless Phase II or other invasive testing is recommended by a reputable
environmental consultant engaged by Lender [in which event, copies of

 

34

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

such recommendations and supporting information will be provided to Borrower
prior to entry by Lender or any such person designated by Lender for the purpose
of conducting the Phase II or other invasive testing], and (3) shall, in each
instance, require at least seven (7) days’ prior written notice to Borrower for
any Phase I testing and at least five (5) days’ prior written notice to Borrower
for any Phase II or other invasive testing). Borrower shall cooperate with and
provide access to Lender and such person. Lender and any such person shall use
reasonable efforts to minimize interference with the use or operation of
Borrower’s Individual Property by Borrower, any Tenant or any other user or
occupant of Borrower’s Individual Property, and, following assessment, sampling
or testing, Lender shall be required to restore Borrower’s Individual Property
to substantially its condition prior to such assessment, sampling or testing
(unless prohibited from doing so by Environmental Laws).

Section 3.13 Electronic Payments. Unless directed otherwise in writing by
Lender, all payments due under the Documents shall be made by electronic funds
transfer debit entries to Borrower’s account at an Automated Clearing House
member bank satisfactory to Lender or by similar electronic transfer process
selected by Lender. Each payment due under the Documents shall be initiated by
Lender through the Automated Clearing House network (or similar electronic
process) for settlement on the Due Date for the payment. Borrower shall, at
Borrower’s sole cost and expense, direct its bank in writing to permit such
electronic fund transfer debit entries (or similar electronic transfer) to be
made by Lender. Prior to each payment Due Date under the Documents, Borrower
shall deposit and/or maintain sufficient funds in Borrower’s account to cover
each debit entry. Any charges or costs, if any, by Borrower’s bank for the
foregoing shall be paid by Borrower.

Section 3.14 Inspection. Borrower shall allow Lender and any person designated
by Lender, subject to the rights of Tenants at its Individual Property, to enter
upon Borrower’s Individual Property and conduct tests or inspect such Individual
Property at all reasonable times upon not less than forty-eight (48) hours’
prior notification to Borrower (except in an emergency or following an Event of
Default, when no such prior notification shall be required), and any and all
costs and expenses relating to such tests and inspections shall constitute Costs
under Section 4.01 below. Borrower shall assist Lender and such person in
effecting said inspection.

Section 3.15 Records, Reports, and Audits.

(a) Records and Reports. Borrower shall maintain complete and accurate books and
records with respect to all operations of, or transactions involving, its
Individual Property.

(i) Borrower shall furnish (or cause to be furnished) to Lender the following
monthly statements and reports (as soon as available and in no event later than
the end of the calendar month after the calendar month in question), each in
form and substance reasonably satisfactory to Lender: (A) an operating statement
(including a comparison to the budget and the previous year’s position) with
both monthly and year-to-date information, the overall occupancy, and schedules
showing unit market rates; and (B) a capital expenditure and FF&E expenditure
report detailing each project’s status, including the amount spent to date, the
amounts needed for completion and all budget variances. The monthly operating
statements shall be used to determine compliance with the Debt Yield Covenant
(defined below).

(ii) Borrower shall furnish (or cause to be furnished) to Lender annually:
(A) as soon as available, but no later than April 30 of each calendar year,
financial statements for

 

35

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(i) Borrower, and (ii) any guarantor of the Loan or any indemnitors under the
Documents, prepared in accordance with generally accepted accounting principles
(“GAAP”) and certified by an authorized person, partner or official; (B) as soon
as available, but no later than January 31 of each calendar year, preliminary
annual unaudited operating statements for Borrower’s Individual Property
prepared in accordance with GAAP, and as soon as available, but no later than
March 31 of each calendar year, final annual unaudited operating statements for
Borrower’s Individual Property and certified by an authorized person, partner or
official, together with such additional information as Lender may reasonably
request; (C) as soon as available, but no later than January 31 of each calendar
year, a detailed revenue and expense projection by month showing projected
occupancy, unit rates, gross revenues and expenditures by month; (D) as soon as
available, but no later than January 31 of each calendar year, a capital
improvement budget for proposed capital and FF&E expenditures, including the
costs of completing any such additions, upgrades, or improvements commenced in a
prior fiscal year, itemized by project and month(s) of occurrence; (E) as soon
as available, but no later than January 31 of each calendar year, a business
and/or marketing plan, describing in narrative form Borrower’s intentions for
the next fiscal year for the promotion and positioning of Borrower’s Individual
Property in the market; (F) as soon as available, but no later than January 31
of each calendar year, a schedule of all leases, including income-producing
Leases and all equipment or financing leases; and (G) as soon as available, but
in no event later than January 31 of each calendar year, an organizational chart
showing all key officers or managers of Borrower and any affiliated entity
managing or operating Borrower’s Individual Property.

(iii) Borrower shall furnish to Lender (i) whenever available, a duplicate copy
of any appraisal, and (ii) such other information and internal market reports as
Lender may reasonably request.

(b) Delivery of Reports. All of the reports, statements, and items required
under this Section 3.15 shall be (i) certified as being true, correct, and
accurate by an authorized person, partner, or officer of the delivering party
or, at the delivering party’s option, audited by a Certified Public Accountant;
(ii) satisfactory to Lender in form and substance; and (iii) except as otherwise
expressly provided in this Section 3.15, delivered within (A) one hundred twenty
(120) days after the end of Borrower’s fiscal year for annual reports and
(B) forty-five (45) days after the end of each calendar quarter for quarterly
reports. If any one report, statement, or item is not received by Lender within
ten (10) days after written notice from Lender, then a late fee of Two Hundred
Fifty and No/100 Dollars ($250.00) per month shall be due and payable by
Borrower. If any one report, statement, or item is not received after the
expiration of (y) thirty (30) days after written notice from Lender (the “First
Notice”) and (z) ten (10) days after delivery of a second written notice from
Lender (the “Second Notice”), which Second Notice shall not be delivered before
the date that is thirty (30) days after delivery of the First Notice, then
Lender may immediately declare an Event of Default under the Documents. Borrower
shall (i) provide Lender with such additional financial, management, or other
information regarding Borrower, any general partner of Borrower, or Borrower’s
Individual Property, as Lender may reasonably request and (ii) upon Lender’s
request, deliver all items required by this Section 3.15 in an electronic format
(i.e., on computer disks) or by electronic transmission acceptable to Lender in
the format in which such reports, statements or items are ordinarily prepared
and maintained by or for Borrower.

(c) Inspection of Records. Borrower shall allow Lender or any person designated
by Lender to examine, audit, and make copies of all such books and records and
all supporting data at the place

 

36

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

where these items are located at all reasonable times after reasonable advance
notice; provided that no notice shall be required after any default under the
Documents. Borrower shall assist Lender in effecting such examination. Upon
fifteen (15) days’ prior notice, Lender may inspect and make copies of the
income tax returns of Borrower or any general partner of Borrower with respect
to its Individual Property for the purpose of verifying any items referenced in
this Section 3.15.

Section 3.16 Certificates.

(a) Within ten (10) Business Days after Lender’s written request, but not more
than twice in any given twelve (12) month period, Borrower shall furnish a
written certification to Lender and any Investors (defined below) as to (a) the
amount of the Obligations outstanding; (b) the interest rate, terms of payment,
and maturity date of the Note; (c) the date to which payments have been paid
under the Note; (d) whether, to the best of Borrower’s knowledge after due
inquiry, any offsets or defenses exist against the Obligations and a detailed
description of any listed; (e) whether all Leases are in full force and effect
and have not been modified (or if modified, setting forth all modifications);
(f) the date to which the Rents have been paid; (g) whether, to the best
knowledge of Borrower, any defaults exist under the Leases and a detailed
description of any listed; (h) the security deposit held by Borrower under each
Lease and that such amount is the amount required under such Lease; (i) whether,
to the best of Borrower’s knowledge after due inquiry, there are any defaults
(or events which with the passage of time and/or giving of notice would
constitute a default) under the Documents and a detailed description of any
listed; (j) whether the Documents are in full force and effect; and (k) any
other matters reasonably requested by Lender related to the Leases, the
Obligations, Borrower’s Individual Property, or the Documents. For all
non-residential properties and promptly upon Lender’s written request, but not
more than twice in any given twelve (12) month period, Borrower shall use
commercially reasonable efforts to deliver a written certification to Lender and
Investors from Tenants specified by Lender that: (a) their Leases are in full
force and effect; (b) there are no defaults (or events which with the passage of
time and/or notice would constitute a default) under their Leases or a detailed
description of any listed; (c) none of the Rents have been paid more than one
month in advance; (d) there are no offsets or defenses against the Rents or a
detailed description of any listed; and (e) any other matters reasonably
requested by Lender related to the Leases; provided, however, that Borrower
shall not have to pay money to a Tenant to obtain such certification, but it
will deliver a landlord’s certification for any certification it cannot obtain.

Section 3.17 Full Performance Required; Survival of Warranties. All
representations and warranties of Borrower in the Loan application or made in
connection with the Loan shall survive the execution and delivery of the
Documents, and Borrower shall not perform any action, or permit any action to be
performed, which would cause any of the warranties and representations of
Borrower to become untrue in any material manner.

Section 3.18 Additional Security. No other security now existing or taken later
to secure the Obligations shall be affected by the execution of the Documents
and all additional security shall be held as cumulative. The taking of
additional security, execution of partial releases, or extension of the time for
the payment obligations of Borrower shall not diminish the effect and lien of
the Documents and shall not affect the liability or obligations of any maker or
guarantor. Neither the acceptance of the Documents nor their enforcement shall
prejudice or affect Lender’s right to realize upon or enforce any other security
now or later held by Lender. Lender may enforce the Documents or any other
security in such order and manner as it may determine in its discretion.

 

37

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Section 3.19 Further Acts. Borrower shall take all necessary actions to (i) keep
valid and effective the lien and rights of Lender under the Documents and
(ii) protect the lawful owner of the Documents. Promptly upon request by Lender,
and at Borrower’s expense, Borrower shall execute additional reasonable
instruments and take such actions as Lender reasonably believes are necessary or
desirable to (a) maintain or grant Lender a first-priority, perfected lien on
Borrower’s Individual Property, (b) grant to Lender to the fullest extent
permitted by Laws, the right to foreclose on, or transfer title to, Borrower’s
Individual Property non-judicially, (c) correct any error or omission in the
Documents, and (d) effect the intent of the Documents, including
filing/recording the Documents, additional mortgages, deeds of trust, deeds to
secure debt, financing statements, and other instruments.

Section 3.20 Compliance with Anti-Terrorism Regulations.

(a) Borrower hereby covenants and agrees that neither Borrower nor any
guarantor, nor any persons or entities holding any legal or beneficial interest
whatsoever in Borrower or any guarantor (whether directly or indirectly), will
knowingly conduct business with or engage in any transaction with any person or
entity named on any of the OFAC Lists or any person or entity included in, owned
by, controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC Lists; provided,
however, that the foregoing covenant shall not be deemed violated with respect
to any of (i) the Individual Beneficiaries, (ii) the Individual Shareholders, or
(iii) the Tenants of its Individual Property, so long as Borrower complies with
the provisions of Section 3.20(c) below.

(b) Borrower hereby covenants and agrees that it will comply at all times with
the requirements of Executive Order 13224; the International Emergency Economic
Powers Act, 50 U.S.C. Sections 1701-06; the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56; the Iraqi Sanctions Act, Pub. L. 101-513, 104 Stat.
2047-55; the United Nations Participation Act, 22 U.S.C. Section 287c; the
Antiterrorism and Effective Death Penalty Act, (enacting 8 U.S.C. Section 219,
18 U.S.C. Section 2332d, and 18 U.S.C. Section 2339b); the International
Security and Development Cooperation Act, 22 U.S.C. Section 2349 aa-9; the
Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism List
Governments Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign Terrorist
Organizations Sanctions Regulations, 31 C.F.R. Part 597 and any similar laws or
regulations currently in force or hereafter enacted (collectively, the
“Anti-Terrorism Regulations”).

(c) Borrower hereby covenants and agrees that if it becomes aware or receives
any notice that Borrower, any guarantor or its Individual Property, or any
person or entity holding any legal or beneficial interest whatsoever (whether
directly or indirectly) in Borrower, any guarantor or in Borrower’s Individual
Property, is named on any of the OFAC Lists (such occurrence, an “OFAC
Violation”), then Borrower will immediately (i) give notice to Lender of such
OFAC Violation, and (ii) comply with all Laws applicable to such OFAC Violation
(regardless of whether the party included on any of the OFAC Lists is located
within the jurisdiction of the United States of America), including, without
limitation, the Anti-Terrorism Regulations, and Borrower hereby authorizes and
consents to Lender’s taking any and all steps Lender deems necessary to comply
with all Laws applicable to any such OFAC Violation, including, without
limitation, the requirements of the Anti-Terrorism Regulations (including the
“freezing” and/or “blocking” of assets).

 

38

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(d) Upon Lender’s request from time to time during the term of the Loan,
Borrower agrees to deliver a certification confirming that the representations
and warranties set forth in Section 2.09 above remain true and correct as of the
date of such certificate and confirming Borrower’s and any guarantor’s
compliance with this Section 3.20.

Section 3.21 Compliance with Property as Single Asset. Borrower hereby covenants
and agrees that during the term of the Loan, (a) Borrower shall not own any
assets in addition to its Individual Property and any cash, investment accounts
(provided that the liability associated with any such investment account shall
be limited to the assets contained in such account) or personal property used in
connection with such Individual Property, as applicable, (b) Borrower’s
Individual Property shall remain as a single property or project, and
(c) Borrower’s Individual Property shall generate substantially all of the gross
income of Borrower and there shall be no substantial business being conducted by
Borrower, either directly or indirectly, other than the business of owning,
leasing, operating and maintaining its Individual Property and the activities
incidental thereto.

Section 3.22 Separateness Covenants/Covenants with Respect to Indebtedness,
Operations and Fundamental Changes of Borrower. Borrower hereby represents,
warrants and covenants, as of the date hereof and continuing (except with
respect to statements expressly made as of the date hereof) until such time as
the Obligations are paid in full, that Borrower:

(a) shall not (i) liquidate or dissolve (or suffer any liquidation or
dissolution), terminate, or otherwise dispose of, directly, indirectly or by
operation of law, all or substantially all of its assets; (ii) reorganize or
change its legal structure without Lender’s prior written consent, except as
otherwise expressly permitted under the Documents; (iii) change its name,
address, or the name under which Borrower conducts its business without promptly
notifying Lender; (iv) enter into or consummate any merger, consolidation, sale,
transfer, assignment, liquidation, or dissolution involving any or all of the
assets of Borrower or any general partner or managing member of Borrower; or
(v) enter into or consummate any transaction or acquisition, merger or
consolidation or otherwise acquire by purchase or otherwise all or any portion
of the business or assets of, or any stock or other evidence of beneficial
ownership of, any person or entity;

(b) has not incurred and shall not incur any secured or unsecured debt except
for its Individual Loan, Permitted Capital Leases, and customary and reasonable
short term trade payables obtained and repaid in the ordinary course of
Borrower’s business;

(c) shall not, nor shall any member, partner (whether limited or general) or
shareholder thereof, as applicable, or any other party, amend, modify or
otherwise change its partnership certificate, partnership agreement, articles of
incorporation, by-laws, operating agreement, articles of organization, or other
formation agreement or document, as applicable, or governing agreement or
document, in any material term or manner, or in a manner which adversely affects
Borrower’s existence as a single purpose entity or Borrower’s compliance with
Sections 3.21 and 3.22 of this Agreement;

(d) to the extent that Borrower requires an office, shall maintain its principal
executive office and telephone and facsimile numbers separate from that of any
Affiliate (defined below) of same and shall conspicuously identify such office
and numbers as its own or shall allocate by written agreement fairly and
reasonably any rent, overhead and expenses for shared office space.
Additionally, Borrower shall use its own separate stationery, invoices and
checks;

 

39

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(e) shall maintain correct and complete financial statements, accounts, books
and records and other entity documents separate and apart from those of any
Affiliate of same or any other person or entity, except that Borrower’s
financial position, assets, liabilities, net worth and operating results may be
included in the consolidated financial statements of an Affiliate, provided that
Borrower is properly reflected and treated as a separate legal entity. Borrower
shall, or cause its applicable Affiliate to, prepare unaudited quarterly and
annual financial statements, and such financial statements shall substantially
comply with generally accepted accounting principles;

(f) shall maintain its own separate bank accounts, payroll and correct, complete
and separate books of account;

(g) shall file or cause to be filed its own separate tax returns or, if
applicable, consolidated tax returns;

(h) shall hold itself out to the public (including any of its Affiliates’
creditors) under Borrower’s own name and as a separate and distinct entity and
not as a department, division or otherwise of any Affiliate of same;

(i) shall observe all customary formalities regarding the existence of Borrower,
including holding meetings and maintaining current and accurate minute books
separate from those of any Affiliate of same;

(j) shall hold title to its assets in its own name and act solely in its own
name and through its own duly authorized officers and agents. No Affiliate of
same shall be appointed or act as agent of Borrower, other than, if applicable,
a property manager with respect to Borrower’s Individual Property;

(k) shall make investments in the name of Borrower directly by Borrower or on
its behalf by brokers engaged and paid by Borrower or its agents;

(l) except as expressly required by Lender in connection with the Loan and in
writing (it being understood that the Supplemental Guaranty is expressly
permitted), shall not guarantee or otherwise agree to be liable for (whether
conditionally or unconditionally), pledge or assume or hold itself out or permit
itself to be held out as having guaranteed, pledged or assumed any liabilities
or obligations of any partner (whether limited or general), member, shareholder
or any Affiliate of Borrower, as applicable, or any other party, nor shall it
make any loan, except as expressly permitted in the Documents;

(m) is and intends to remain solvent, and has paid and will pay its own debts
and liabilities out of its own funds and assets (to the extent of such funds and
assets) as the same shall become due, and will give prompt notice to Lender of
the insolvency or bankruptcy filing of Borrower or any general partner, managing
member or controlling shareholder of Borrower;

(n) shall separately identify, maintain and segregate its assets. Borrower’s
assets shall at all times be held by or on behalf of Borrower and, if held on
behalf of Borrower by another entity, shall at all times be kept identifiable
(in accordance with customary usages) as assets owned by Borrower. This
restriction requires, among other things, that (i) Borrower funds shall be
deposited or invested in Borrower’s name, (ii) except as required in connection
with the Loan with respect to Related Borrowers, Borrower funds shall not be
commingled with the funds of any Affiliate of same or any other person or

 

40

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

entity, (iii) Borrower shall maintain all accounts in its own name and with its
own tax identification number, separate from those of any Affiliate of same or
any other person or entity, and (iv) Borrower funds shall be used only for the
business of Borrower;

(o) shall maintain its assets in such a manner that it is not costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate of same or other person or entity;

(p) shall pay or cause to be paid its own liabilities and expenses of any kind,
including but not limited to salaries of its employees, only out of its own
separate funds and assets;

(q) has at all times maintained adequate capital in light of its contemplated
business operations, is currently adequately capitalized, and shall not, because
of distributions made during the term of the Loan, become inadequately
capitalized as of the date of any such distributions (where “adequately
capitalized” means, as of the date of determination, that it has sufficient
capital based upon what is reasonably foreseeable for a business of its size and
character and in light of its contemplated business operations). Nothing in this
Section 3.22(q) is intended to require that any direct or indirect member or
partner or other owner, as the case may be, make any loans or capital
contributions to Borrower to satisfy Borrower’s obligations hereunder;

(r) shall not do any act which would make it impossible to carry on the ordinary
business of Borrower;

(s) shall reflect Borrower’s ownership interest in all data and records
(including computer records) used by Borrower or any Affiliate of same;

(t) shall not invest any of Borrower’s funds in securities issued by, nor shall
Borrower acquire the indebtedness or obligation of, any Affiliate of same;

(u) shall maintain an arm’s length relationship with each of its Affiliates and
may enter into contracts or transact business with its Affiliates only on
commercially reasonable terms that are no less favorable to Borrower than is
obtainable in the market from a person or entity that is not an Affiliate of
same;

(v) shall correct any misunderstanding that is known by Borrower regarding its
name or separate identity; and

(w) shall not, without the prior written vote of one hundred percent (100%) of
its partners, members, or shareholders, as applicable, institute proceedings to
be adjudicated bankrupt or insolvent; or consent to the institution of
bankruptcy or insolvency proceedings against it; or file a petition seeking, or
consent to, reorganization or relief under any applicable federal or state law
relating to bankruptcy; or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of Borrower or a
substantial part of Borrower’s property; or make any assignment for the benefit
of creditors; or admit in writing its inability to pay its debts generally as
they become due or declare or effectuate a moratorium on payments of its
obligation; or take any action in furtherance of any such action.

 

41

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(x) If Borrower is a single member limited liability company, then the limited
liability company agreement of Borrower (the “LLC Agreement”) shall provide that
(i) upon the occurrence of any event that causes the sole member of Borrower
(“Member”) to cease to be the member of Borrower (other than (A) upon a transfer
by Member of all of its limited liability company interest in Borrower and the
prior or simultaneous admission of the transferee in accordance with the LLC
Agreement, or (B) the resignation of Member and the prior or simultaneous
admission of an additional member of Borrower in accordance with the terms of
the LLC Agreement; provided, however, that exception (A) or (B) shall not be
allowed without Lender’s prior written consent, which consent shall be granted
or denied in Lender’s sole discretion, except to the extent such action is
expressly permitted under Article V of this Agreement), then any person acting
as springing member of Borrower shall, without any action of any other person
and simultaneously with the Member ceasing to be the member of Borrower,
automatically be admitted to Borrower as a special member (“Special Member”) and
shall continue Borrower without dissolution and (ii) no Special Member may
resign from Borrower or transfer its rights as Special Member unless a successor
Special Member has been admitted to Borrower as Special Member in accordance
with the LLC Agreement and the express prior written consent of Lender therefor
has been obtained. The LLC Agreement shall further provide that (1) Special
Member shall automatically cease to be a member of Borrower upon the admission
to Borrower of a substitute Member (such admission of a substitute Member must
be consented to in writing by Lender, with such consent being in Lender’s sole
discretion), (2) Special Member shall be a member of Borrower that has no
interest in the profits, losses and capital of Borrower and has no right to
receive any distributions of Borrower assets, (3) pursuant to Section 18-301 of
the Delaware Limited Liability Company Act (the “Act”), Special Member shall not
be required to make any capital contributions to Borrower and shall not receive
a limited liability company interest in Borrower, (4) Special Member, in its
capacity as Special Member, may not bind Borrower and (5) except as required by
any mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, Borrower, including, without limitation, the
merger, consolidation or conversion of Borrower. In order to implement the
admission to Borrower of Special Member, each person acting as a springing
member shall execute a counterpart to the LLC Agreement. Prior to its admission
to Borrower as Special Member, each person acting as a springing member shall
not be a member of Borrower. Borrower must obtain Lender’s prior approval of the
identification of any person to act as a springing member prior to the LLC
Agreement being executed.

(y) If the Member of Borrower is now or in the future an individual, then upon
the occurrence of any event that causes the Member to cease to be a member of
Borrower (other than (A) upon a transfer by Member of all of its limited
liability company interest in Borrower and the prior or simultaneous admission
of the transferee in accordance with the LLC Agreement, or (B) the resignation
of Member and the prior or simultaneous admission of an additional member of
Borrower in accordance with the terms of the LLC Agreement; provided, however,
that exception (A) or (B) shall not be allowed without Lender’s prior written
consent, which consent shall be granted or denied in Lender’s sole discretion,
except to the extent such action is expressly permitted under Article V of this
Agreement), then to the fullest extent permitted by law, the personal
representative of Member shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of Member in Borrower, agree
in writing (i) to continue Borrower and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued membership of Member of Borrower in Borrower. Any action initiated
by or brought against Member or Special Member under any Creditors Rights Laws
(defined below) shall not cause Member or Special Member to cease to be a member
of Borrower and

 

42

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

upon the occurrence of such an event, the business of Borrower shall continue
without dissolution. The LLC Agreement shall provide that each of Member and
Special Member waives any right it might have to agree in writing to dissolve
Borrower upon the occurrence of any action initiated by or brought against
Member or Special Member under any existing or future law (the “Creditors Rights
Laws”) of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors, or the occurrence of an event that causes Member or
Special Member to cease to be a member of Borrower.

(z) Borrower shall be a Delaware limited liability company.

“Affiliate” for purposes of this Agreement shall mean any person or entity which
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with a specified person or entity. For
purposes of this Agreement, the terms “control,” “controlled,” or “controlling”
with respect to a specified person or entity shall include, without limitation,
(i) the ownership, control or power to vote ten percent (10%) or more of (A) the
outstanding shares of any class of voting securities or (B) beneficial
interests, of any such person or entity, as the case may be, directly or
indirectly, or acting through one or more persons or entities, (ii) the control
in any manner over such person or entity or the election of more than one
director or trustee (or persons exercising similar functions) of such person or
entity, or (iii) the power to exercise, directly or indirectly, control over the
management or policies of such person or entity.

Section 3.23 Leasing Restrictions.

(a) With respect to any Lease with a Major Tenant (a “Major Tenant Lease”),
Borrower shall not, without first obtaining Lender’s prior written consent,
(i) amend or modify, in any material respect (which shall be deemed to include
any amendment or modification changing the rent payable by such Major Tenant,
the space leased by such Major Tenant, the term of such Major Tenant Lease,
reduce any payments or reimbursements by such Major Tenant, increase the
payments, reimbursements or other obligations on the part of the landlord under
such Major Tenant Lease or any other amendment or modification deemed material
by Lender, in Lender’s discretion exercised in good faith), any Major Tenant
Lease, (ii) extend or renew (except in accordance with mandatory actions by the
lessor or options granted to and exercised by the Major Tenant without requiring
the consent of the landlord under such Major Tenant Lease under the existing
Major Tenant Lease provisions, if any) any Major Tenant Lease, (iii) terminate
or accept the surrender of any Major Tenant Lease, (iv) enter into any new Major
Tenant Lease, (v) consent to, or otherwise accept, an assignment of a Major
Tenant Lease, which assignment would result in the Major Tenant being relieved
from any liability under such Major Tenant Lease, or (vi) accept any
(A) prepayment of rent more than one (1) month in advance, (B) termination fee,
or (C) similar payment.

(b) With respect to any Lease that is not a Major Tenant Lease, Borrower may
(i) enter into a new Lease (if such new Lease does not give the Tenant any
rights, whether in the form of expansion rights, rights of first refusal to
lease or purchase, or otherwise, relating to property which is not part of
Borrower’s Individual Property and/or would require Borrower and/or Lender to
possess or control any property other than Borrower’s Individual Property to
honor such rights and/or would grant such Tenant any purchase rights with
respect to any portion of Borrower’s Individual Property), (ii) terminate any
such Lease, or (iii) amend any such Lease (if such amendment does not give the
Tenant any rights, whether in

 

43

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

the form of expansion rights, rights of first refusal to lease or purchase, or
otherwise, relating to property which is not part of Borrower’s Individual
Property and/or would require Borrower and/or Lender to possess or control any
property other than Borrower’s Individual Property to honor such rights and/or
would grant such Tenant any purchase rights with respect to any portion of
Borrower’s Individual Property), provided that all decisions made and all
actions taken by Borrower pursuant to clauses (i), (ii) and (iii) above
(A) represent prudent business practices for the benefit of Borrower’s
Individual Property, (B) are on market terms and rents (based on the type,
quality and location of such Individual Property), and (C) are bona fide,
binding contracts, duly authorized and executed with third-party Tenants
unrelated to Borrower, any guarantor or indemnitor of the Loan or any of their
affiliates. All free rent and similar concessions shall be given only at the
beginning of the term of the Lease, there shall be no step down or other
decrease in base rent payable over the term of the applicable Lease, there shall
be no increase in the landlord’s obligations to pay operating expenses, taxes or
insurance or change in the base year, and there shall be no economic obligations
on the landlord under a Lease beyond maintaining the Individual Property. Any
allowance for Tenant improvements shall only be given at the beginning of the
term of the Lease.

(c) No portion of Borrower’s Individual Property shall be leased to any party or
entity that uses dry cleaning solvents on such Individual Property, and no Lease
shall permit the use or storage of Hazardous Materials on any portion of
Borrower’s Individual Property in excess of limits allowed by applicable Laws.

Section 3.24 Covenants Relating to Leases and Rents. Borrower shall not, except
with the prior written consent of Lender in each instance, (a) sell, assign,
pledge, mortgage or otherwise transfer or encumber (except hereby) any of the
Leases, Rents or any right, title or interest of Borrower therein; (b) accept
prepayments of any Rents for a period of more than one (1) month in advance of
the due dates thereof; (c) in any manner intentionally or materially impair the
value of its Individual Property or the benefits to Lender of the Assignment;
(d) except as otherwise permitted in Section 3.23 above, waive, excuse, condone,
discount, set off, compromise, or in any manner release or discharge any Tenant
from any of its obligations under the Leases; (e) except as otherwise permitted
hereby, enter into any settlement of any action or proceeding arising under, or
in any manner connected with, the Leases or with the obligations of the landlord
or the Tenants thereunder; (f) except as otherwise permitted in Section 3.23
above, modify, cancel or terminate any guaranties under any Lease; or (g) lease
any portion of its Individual Property to a dry cleaner that uses dry cleaning
solvents on such Individual Property. Borrower shall, at its sole cost and
expense, duly and timely keep, observe, perform, comply with and discharge all
of the material obligations of the landlord under the Leases, or cause the
foregoing to be done, and Borrower shall not take any actions that would, either
presently or with the passage of time, cause a default by Borrower under any of
the Leases. Borrower shall give Lender prompt notice of any Lease with a Major
Tenant it enters into subsequent to the date hereof, together with a certified
copy of such Lease. At Borrower’s expense, Borrower shall (i) deliver to Lender,
within ten (10) days after sending such notice, copies of all notices of default
Borrower has sent to any Major Tenant, (ii) enforce the Leases and all remedies
available to Borrower upon any Tenant’s default, (iii) upon Lender’s request,
deliver to Lender copies of all papers served in connection with any such
enforcement proceedings, and (iv) upon Lender’s request, consult with Lender,
its agents and attorneys with respect to the conduct thereof. Borrower shall not
enter into any settlement of any such proceeding without Lender’s prior written
consent if Lender has made either of the requests set forth in subsections
(iii) and (iv) in the immediately preceding sentence.

 

44

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Section 3.25 Tenant Recovery. Borrower covenants and agrees that it shall pay
the amount of any Tenant Recovery (as defined below) to Lender to be disbursed
by Lender for the payment of Lender approved out-of-pocket (a) tenant
improvement costs and/or (b) market leasing commissions; provided, however, that
any such amount held by Lender shall be released to Borrower upon written
request at such time as a replacement tenant (x) has executed a bona-fide,
binding Lease on market terms and conditions for the entire leased premises that
was vacated in connection with such Lease termination, cancellation or
expiration, (y) is in actual occupancy of the leased premises that was vacated
in connection with such Lease termination, cancellation or expiration and (z) is
paying non-discounted monthly rent under its Lease; provided further, however,
that if an Event of Default occurs under the Documents (unless Lender has
accepted cure of such Event of Default by specific written statement from Lender
to Borrower acknowledging Lender’s acceptance of such cure, and Borrower
specifically understands and agrees that Lender shall have no obligation
whatsoever to accept the cure of any Event of Default), then Lender, at its
option, shall have the right to apply all such remaining undisbursed amounts to
the Obligations in such order as Lender shall determine. “Tenant Recovery”
means, with respect to any Lease that provides more than five percent (5%) of
the gross annual income from Borrower’s Individual Property during any twelve
(12) month period during the term of the Loan, the amount of (1) any security
deposit cashed or applied by any Borrower, any termination fee, cancellation
fee, or any other fee received by, or on behalf of, any of the Recourse Parties
in connection with any lease termination, cancellation, surrender or expiration
at any time during the term of the Loan, and (2) any judgment, settlement or
other recovery received by, or on behalf of any of the Recourse Parties against
or from any Tenant under, or any guarantor of, any Lease at any time during the
term of the Loan, if such amount is greater than one (1) month’s base rent
payable under the applicable Lease and which is not paid to Lender (or an escrow
agent selected by Lender) to be disbursed for the payment of Lender approved
(A) tenant improvements and/or (B) market leasing commissions.

Section 3.26 Tax Status of Borrower. Borrower shall not become a “foreign
person,” “foreign partnership,” “foreign trust,” or “foreign estate” within the
meaning of Sections 1445 and 7701 of the Revenue Code. If CNL Healthcare
Properties, Inc. becomes a “disregarded entity”, it shall provide Lender with
appropriate documentation regarding same.

Section 3.27 Disclosure. Borrower shall disclose to Lender any material fact
that could cause any representation or warranty made in this Agreement to be
materially misleading.

Section 3.28 Illegal Activity. No portion of Borrower’s Individual Property will
be purchased, improved, fixtured, equipped or furnished by Borrower with
proceeds of any illegal activity, and Borrower shall not engage in, and shall
make commercially reasonable efforts to prevent others from engaging in, illegal
activities at or on its Individual Property.

Section 3.29 Debt Yield.

(a) Borrowers covenant and agree to maintain a Debt Yield (defined below) of not
less than ten percent (10%) at all times with respect to the Loan (the “Required
Debt Yield”). The term “Debt Yield” shall mean the number calculated by dividing
annualized NOI for the trailing three (3) month period by the aggregate
principal balance of all encumbrances against the Property; provided, however,
the calculation of annualized NOI for such purposes shall only include rent
under Leases that are expected, in Lender’s reasonable discretion, to remain in
good standing with Tenants paying full rent for at least the next following
twelve (12) month period.

 

45

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(b) Borrowers shall report to Lender the then-current Debt Yield for the Loan
(the “Debt Yield Report”) beginning with the Due Date occurring in June, 2014
and continuing on the Due Date occurring in each subsequent six (6) month period
until the Loan is satisfied. The Debt Yield Report shall contain sufficient
information for Lender to verify the then current Debt Yield for the Loan and
shall be certified as being true and correct by the Recourse Parties. Borrowers
shall deliver such additional information as Lender may reasonably request in
order for Lender to verify the information contained in the Debt Yield Report.

Section 3.30 Leases of Capital Goods. Except for (i) vehicle leases, and
(ii) leases for capital goods and/or equipment, the value of which, if
purchased, would not exceed Seventy-Five Thousand and No/100 Dollars
($75,000.00) (on an aggregate basis per Individual Property and per calendar
year) (the foregoing being collectively referred to as “Permitted Capital
Leases”), no Borrower shall, at any time during the term of the Loan, enter into
any leases of capital goods and/or equipment without Lender’s prior written
approval.

ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

Section 4.01 Expenses and Advances. Borrowers shall pay all Costs (defined
below) (a) incurred by any Borrower or Lender and reasonable fees charged by
Lender in connection with the granting, closing, servicing (other than routine
loan servicing performed in the ordinary course of business and for the
performance of which Lender is not routinely reimbursed by other borrowers in
the ordinary course of Lender’s business), and enforcement of the Loan and the
Documents or (b) attributable to any Borrower as owner of an Individual
Property. The term “Costs” shall mean any and all actual and documented
reasonable appraisal, recording, filing, registration, brokerage, abstract,
title insurance (including premiums), title searches and examinations, surveys
and similar data and assurances with respect to title, U.C.C. search, escrow,
reasonable attorneys’ (both in-house staff and retained attorneys), engineers’,
environmental engineers’, environmental testing, and architects’ fees, costs
(including travel), expenses, and disbursements incurred in connection with
(i) any default by any Borrower under the Documents, (ii) servicing of the Loan
(other than routine loan servicing performed in the ordinary course of business
and for the performance of which Lender is not routinely reimbursed by other
borrowers in the ordinary course of Lender’s business), including administrative
or service fees assessed by Lender pursuant to a Borrower consent request, or
(iii) the exercise, enforcement, compromise, defense, litigation, or settlement
of any of Lender’s rights or remedies under the Documents or relating to the
Loan or the Pool Obligations. If any Borrower fails to pay any amounts or
perform any actions required under the Documents, then Lender may (but shall not
be obligated to) advance sums to pay such amounts or perform such actions. Each
Borrower grants Lender the right to enter upon and take possession of Borrower’s
Individual Property to prevent or remedy any such failure and the right to take
such actions in Borrower’s name. No advance or performance shall be deemed to
have cured a default by any Borrower. All (a) sums advanced by or payable to
Lender per this Section 4.01 or under applicable Laws, (b) except as expressly
provided in the Documents, payments due under the Documents which are not paid
in full when due, and (c) Costs, shall: (i) be deemed demand obligations,
(ii) if not paid within five (5) days following demand, bear interest from the
date of demand at the Default Rate, (iii) be part of, together with such
interest, the Pool Obligations, and (iv) be secured by the Documents. Lender,
upon making any such advance, shall also be subrogated to rights of the person
receiving such advance.

Section 4.02 Subrogation. If any proceeds of any Note were used to extinguish,
extend or renew any indebtedness on an Individual Property, then, to the extent
of the funds so used, (a) Lender shall be

 

46

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

subrogated to all rights, claims, liens, titles and interests existing on such
Individual Property held by the holder of such indebtedness and (b) these
rights, claims, liens, titles and interests are not waived but rather shall
(i) continue in full force and effect in favor of Lender and (ii) are merged
with the lien and security interest created by the Documents as cumulative
security for the payment and performance of the Pool Obligations.

ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

Section 5.01 Due-on-Sale or Encumbrance. It shall be an Event of Default and, at
the sole option of Lender, Lender may accelerate the Pool Obligations, and the
entire Pool Obligations (including any Prepayment Premium) shall become
immediately due and payable, if, without Lender’s prior written consent (which
consent may be given or withheld for any or for no reason or given
conditionally, in Lender’s sole discretion) any of the following shall occur:

(a) other than in connection with a Permitted Transfer (as hereinafter defined),
any Borrower shall sell, convey, assign, transfer, dispose of or be divested of
its title to its Individual Property, convey security title to its Individual
Property, or mortgage, encumber or cause to be encumbered its Individual
Property or any interest therein, in any manner or way, whether voluntary or
involuntary (except for (i) the imposition of mechanic’s or materialmen’s liens,
judgment liens, tax liens and other liens arising by operation of law so long as
the applicable Borrower causes same to be satisfied or bonded off within the
applicable time frame otherwise provided in the Documents, (ii) the sale or
transfer of damaged or obsolete property replaced with property of equal or
greater value, (iii) the imposition of easements and restrictions on the
Property which in the aggregate do not have a material adverse effect on the
value or use or marketability of the Property, or (iv) the Permitted
Encumbrances; or

(b) other than in connection with a Permitted Transfer, in the event of any
merger, consolidation, sale, transfer, assignment, liquidation, or dissolution
involving any or all of the assets of any Borrower or any general partner or
managing member of any Borrower; or

(c) other than in connection with a Permitted Transfer, in the event of the
assignment, transfer, pledge, voluntary or involuntary sale, or encumbrance (or
any of the foregoing at one time or over any period of time) of:

(i) (A) forty-nine percent (49%) or more of any ownership interests in any
Borrower, regardless of the type or form of entity of such Borrower, (B) ten
percent (10%) or more of the voting stock or ownership interest of any
corporation or limited liability company which is, respectively, general partner
or managing member of any Borrower or any corporation or limited liability
company directly or indirectly owning ten percent (10%) or more of any such
corporation or limited liability company, or (C) the ownership interests in any
owner of ten percent (10%) or more of the beneficial interests of any Borrower
if such Borrower, as the case may be, is a trust; or

(ii) any general partnership, managing member or controlling interest in (A) any
Borrower, (B) an entity which is in any Borrower’s chain of ownership and which
is derivatively liable for the obligations of such Borrower, or (C) any entity
that has the right to participate directly or indirectly in the control of the
management or operations of any Borrower (other than solely as the Property
Manager for an Individual Property); or

 

47

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(d) a pledge or encumbrance of any ownership interest in any Borrower or in any
owner of any Borrower to secure financing; or

(e) in the event of the conversion of any general partnership interest in any
Borrower to a limited partnership interest if such Borrower, as the case may be,
is a partnership; or

(f) in the event of any change, removal, or resignation of any general partner
of any Borrower if such Borrower, as the case may be, is a partnership (other
than a change to a general partner that is a CHP Entity [as hereinafter
defined]); or

(g) in the event of any change, removal, addition or resignation of a managing
member of any Borrower (or if no managing member, any member) if such Borrower,
as the case may be, is a limited liability company (other than a change to a
managing member that is a CHP Entity); provided the foregoing shall not prohibit
the change, removal, addition or resignation of individuals (who are not
managing members) on any board of managers of any Borrower; or

(h) any Borrower shall (i) obtain any secured or unsecured debt except for
customary and reasonable short-term trade payables or Permitted Capital Leases
and obtained and repaid in the ordinary course of such Borrower’s business or
(ii) guarantee, or otherwise agree to be liable for (whether conditionally or
unconditionally), any obligation of any person or entity; or

(i) in the event of any assignment, transfer, pledge or sale of any legal or
beneficial interest whatsoever in any Borrower to a physician (or to an entity
that is itself owned by a physician) who has an office in the building located
on the Property; provided, however, the foregoing shall not apply to a transfer
or sale of stock in CNL Healthcare Properties, Inc., to the extent that such
transfer or sale of stock does not result in a violation of any applicable state
or federal law or regulation.

The provisions set forth above shall not apply to the following (each, a
“Permitted Transfer” and collectively, “Permitted Transfers”): transfers,
pledges, or assignments (i) under any will or applicable law of descent, (ii) of
publicly traded shares of CNL Healthcare Properties, Inc., a Maryland
corporation (“CHP REIT”), and (iii) of direct or indirect ownership interests in
any Borrower between and among CHP REIT and its wholly-owned and controlled
affiliates (each, a “CHP Entity”) as long as (1) no Event of Default exists at
the time of such transfer, (2) a CHP Entity retains at least fifty-one percent
(51%) ownership interest in the applicable Borrower(s) following the transfer,
and (3) a CHP Entity shall control the applicable Borrower and the day-to-day
operations of the applicable Individual Property (except in the case where the
day to day operations of such Borrower’s Individual Property is controlled by a
Property Manager), and within sixty (60) days following any such transfer, the
applicable Borrower shall deliver to Lender (x) a statement showing the current
ownership of such Borrower, (y) a certification from such Borrower that such
Borrower remains in compliance with the ERISA provisions of the Documents, and
(z) a certification from such Borrower that such Borrower remains in compliance
with the representations, warranties and covenants set forth in the Documents.
Without limiting the provisions of the preceding sentence, the applicable
Borrower and the transferee of the ownership interests in such Borrower being
transferred shall be deemed to have made in favor of Lender, as of the date of
the applicable transfer, the certification described in clauses (x), (y) and
(z) above as a result of the transfer of the applicable ownership interests in
such Borrower and the acceptance thereof.

 

48

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

In addition, the provisions set forth in Section 5.01(a) through (i) above shall
not apply to any merger, consolidation, sale, transfer, or assignment involving
all or substantially all of the assets of Borrowers to a CHP Entity or all of
the ownership interests in Borrowers to a CHP Entity, provided that (i) such CHP
Entity shall meet the special purpose entity requirements set forth in Sections
2.10, 3.21 and 3.22 of this Agreement, (ii) any transferee shall execute and
deliver any and all documentation as may be reasonably required by Lender in
form and substance reasonably satisfactory to Lender including assumption
documents, (iii) counsel to the transferee shall deliver to Lender opinion
letters relating to such transfer (provided such opinion letters were required
in connection with the closing of the Loan) in form and substance reasonably
satisfactory to Lender, (iv) if any Individual Property is transferred,
Borrowers shall deliver (or cause to be delivered) to Lender an endorsement to
Lender’s title insurance policy relating to the change in the identity of the
transferee and the execution and delivery of the transfer documentation in form
and substance reasonably acceptable to Lender, (v) Borrowers shall pay all
reasonable expenses incurred by Lender in connection with such transfer,
including Lender’s reasonable attorneys’ fees and expenses, all recording fees,
and all fees payable to the applicable title company for delivery to Lender of
the endorsement referred to above and Borrowers shall pay Lender a servicing fee
determined by Lender, and (vi) such other requirements of Lender shall be
satisfied.

For purposes hereof, a person shall “control” a Borrower only if that person
(i) shall have the power and authority, either directly or indirectly, to direct
the day-to-day management of, and all major decisions regarding, the operations
and management of such Borrower without requiring the consent of, or being
subject to a veto by, any other person or entity, and (ii) may not be removed
from such position by any other party absent negligence or willful misconduct.

ARTICLE VI - DEFAULTS AND REMEDIES

Section 6.01 Events of Default. The following shall be an “Event of Default”:

(a) if any Borrower fails to make any payment required under the Documents when
due and such failure continues for five (5) days after written notice; provided,
however, that if Lender gives a notice of such a default within any twelve
(12) month period, then Borrowers shall have no further right to any notice of
such a default during that twelve (12) month period; provided, further, however,
Borrowers shall have no right to any such notice upon the Maturity Date;

(b) except for defaults listed in the other subsections of this Section 6.01, if
any Borrower fails to perform or comply with any other provision contained in
the Documents that is capable of cure by the payment of money and the default is
not cured within fifteen (15) days after Lender’s providing written notice
thereof; provided, however, that if Lender gives one (1) notice of such a
default, then Borrowers shall have no further right to any notice of such a
default during that twelve (12) month period;

(c) except for defaults listed in the other subsections of this Section 6.01, if
any Borrower fails to perform or comply with any other provision contained in
the Documents and the default is not cured within thirty (30) days after
Lender’s providing written notice thereof (the “Grace Period”); provided,
however, that Lender shall extend the Grace Period up to an additional ninety
(90) days (for a total of one hundred twenty (120) days from the date of
Lender’s initial written notice) if (i) such Borrower immediately commences and
diligently pursues the cure of such default and delivers (within the Grace
Period) to Lender a written request for more time and (ii) Lender determines in
good faith that (A) such default cannot be cured within the Grace Period but can
be cured within one hundred twenty (120)

 

49

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

days from the date of Lender’s initial written notice, (B) no Lien or security
interest created by the Documents will be impaired prior to completion of such
cure, and (C) Lender’s immediate exercise of any remedies provided under the
Documents or by law is not necessary for the protection or preservation of the
Property or Lender’s security interest;

(d) if any representation made (i) in connection with the Loan or any of the
Pool Obligations, or (ii) in the Loan application or Documents shall be false or
misleading in any material respect;

(e) if any default under Article V occurs;

(f) if any Borrower shall (i) become insolvent, (ii) make a transfer in fraud of
creditors, (iii) make an assignment for the benefit of its creditors, (iv) not
be able to pay its debts as such debts become due, or (v) admit in writing its
inability to pay its debts as they become due;

(g) if any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding, or any other proceedings for the relief of debtors, is instituted by
or against any Borrower, and, if instituted against any Borrower, is allowed,
consented to, or not dismissed within the earlier to occur of (i) ninety
(90) days after such institution or (ii) the filing of an order for relief;

(h) if any of the events in Section 6.01(f) or Section 6.01(g) shall occur with
respect to any (i) managing member of any Borrower (if Borrower is a limited
liability company), (ii) general partner of any Borrower (if Borrower is a
partnership), or (iii) guarantor of payment and/or performance of any of the
Pool Obligations;

(i) if any Individual Property shall be taken, attached, or sequestered on
execution or other process of law in any action against any Borrower (other than
in connection with a Taking);

(j) if any default occurs under any of the Recourse Documents and such default
is not cured within any applicable grace or cure period in that document;

(k) if any Borrower shall fail at any time to obtain, maintain, renew, or keep
in force the insurance policies required by Section 3.06 within ten (10) days
after written notice (or cause its Property Manager to do so);

(l) if any Borrower shall be in material default (beyond the expiration of any
applicable notice and cure period) under any other mortgage, deed of trust, deed
to secure debt or security agreement covering any part of the Property, whether
it be superior or junior in Lien to any of the Instruments;

(m) if any claim of priority (except based upon an applicable Permitted
Encumbrance) to the Documents by title, Lien, or otherwise shall be upheld by
any court of competent jurisdiction or shall be consented to by any Borrower;

(n) (i) the consummation by any Borrower of any transaction which would cause
(A) any of the Individual Loans or any exercise of Lender’s rights under any of
the Documents to constitute a non-exempt prohibited transaction under ERISA or
(B) a violation of a state statute regulating governmental plans; (ii) the
failure of any representation in Section 3.11 to be true and correct in all
respects; or (iii) the failure of any Borrower to provide Lender with the
written certifications required by Section 3.11, unless such default is cured
within the lesser of (x) fifteen (15) days after written notice of such default
to Borrower, or (y) the shortest cure period, if any, provided for under any
Laws applicable to such matters (including, without limitation, ERISA);

 

50

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(o) (i) the consummation by any Borrower of any transaction which would cause an
OFAC Violation; (ii) the failure of any representation in Section 2.09 to be
true and correct in all respects; or (iii) the failure of any Borrower to comply
with the provisions of Section 3.20, unless such default is cured within the
lesser of (A) fifteen (15) days after written notice of such default to any
Borrower or (B) the shortest cure period, if any, provided for under any Laws
applicable to such matters (including, without limitation, the Anti-Terrorism
Regulations);

(p) if any Borrower shall not allow access to any Individual Property in
accordance with the provisions of Section 3.12(c) and/or Section 3.14, as
applicable, within ten (10) days after written notice; or

(q) if, without first obtaining Lender’s prior written consent, any Borrower
shall take any action that requires Lender’s consent under the Documents.

Section 6.02 Remedies. If an Event of Default occurs, then Lender or any person
designated by Lender may (but shall not be obligated to) take any action
(separately, concurrently, cumulatively, and at any time and in any order)
permitted under any Laws, without notice, demand, presentment, or protest (all
of which are hereby waived), to protect and enforce Lender’s rights under the
Documents or Laws including the actions set forth in Section 3.02 of each of the
Instruments and the Cross Collateral Mortgages.

Section 6.03 Expenses. All Costs, expenses, allocated or accrued fees, or other
amounts paid or incurred by Lender in the exercise of its rights under the
Documents, together with interest thereon at the applicable interest rate
specified in Article I, which shall be the Default Rate unless prohibited by
Laws, shall be (a) part of the Pool Obligations, (b) secured by the Documents,
and (c) allowed and included as part of the Pool Obligations in any foreclosure,
decree for sale, power of sale, or other judgment or decree enforcing Lender’s
rights under the Documents.

ARTICLE VII - SECURITY AGREEMENT

Section 7.01 Security Agreement. This Agreement constitutes a “security
agreement” within the meaning of the U.C.C. The Property includes real and
personal property and all tangible and intangible rights and interest of
Borrowers in the Property. Each Borrower grants to Lender, as security for its
Obligations, a security interest in all of its Personal Property to the fullest
extent that the Personal Property may be subject to the U.C.C. Each Borrower
authorizes Lender to file any financing or continuation statements and
amendments thereto relating to its Personal Property without the signature of
such Borrower if permitted by Laws.

ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

Section 8.01 Limited Recourse Liability. Except to the extent set forth in this
Agreement and in the Recourse Liabilities Guaranties executed on the same date
of this Agreement by the Recourse Parties (as defined below) other than
Borrowers, Borrowers shall not have any personal liability for the Pool
Obligations. Notwithstanding the preceding sentence, Lender may bring a
foreclosure action or other

 

51

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

appropriate action to enforce the Documents or realize upon and protect the
Property (including, without limitation, naming Borrowers and any other
necessary parties in the actions) and IN ADDITION BORROWERS AND CHP REIT
(SINGULARLY OR COLLECTIVELY, THE “RECOURSE PARTIES”) SHALL HAVE JOINT AND
SEVERAL PERSONAL LIABILITY FOR:

(a) any amounts accrued and/or payable under any indemnities and guaranties
contained in the Documents (including, without limitation, the indemnities in
the Documents respecting Executive Order 13224 [the “OFAC Indemnity”], the
provisions of Sections 8.04, 8.05, 8.06 and 8.07 (as it relates to the foregoing
indemnities) of this Agreement, the Environmental Indemnities and the ERISA
Indemnities; provided, however, that the Recourse Parties shall not have any
liability under the OFAC Indemnity for any loss relating to Individual
Beneficiaries or Individual Shareholders;

(b) the amount of any assessments and taxes with respect to any Individual
Property (accrued and/or payable) prior to acquisition of such Individual
Property by Lender or the appointment of a receiver for such Individual
Property), except to the extent of amounts (if any) deposited with Lender for
payment thereof pursuant to the Documents;

(c) the amount of any security deposits, rents prepaid more than one (1) month
in advance, or prepaid expenses of Tenants (whether paid directly or by means of
any third party payments) to the extent (i) not turned over to Lender upon
foreclosure, sale (pursuant to power of sale), or conveyance in lieu thereof, or
(ii) not turned over to a receiver or trustee for the applicable Individual
Property after appointment;

(d) the amount of any insurance proceeds or condemnation awards neither turned
over to Lender nor used in compliance with Sections 3.07 and 3.08 of this
Agreement;

(e) damages suffered or incurred by Lender as a result of any Borrower’s
(i) entering into a new Lease in breach of the leasing restrictions set forth in
Section 3.23 of this Agreement, (ii) entering into an amendment or termination
of an existing Lease in breach of the leasing restrictions set forth in
Section 3.23 of this Agreement, or (iii) accepting a termination, cancellation
or surrender of an existing Lease (other than with respect to a Lease with a
Major Tenant which is addressed in Section 8.02(e) below) in breach of the
leasing restrictions set forth in Section 3.23 of this Agreement;

(f) damages suffered or incurred by Lender by reason of any physical waste of
any Individual Property by any of the Recourse Parties, any of their agents or
employees or any Tenant at the Property (but, with respect to a Tenant, only to
the extent the Recourse Parties were not enforcing their rights under the
applicable Tenant’s Lease);

(g) the amount of any rents or other income from any Individual Property
received by any of the Recourse Parties after a default under the Documents and
not otherwise applied to the indebtedness under the Documents or to the current
(not deferred) operating expenses of the applicable Individual Property;
PROVIDED, HOWEVER, THAT THE RECOURSE PARTIES SHALL HAVE PERSONAL LIABILITY for
amounts paid as expenses to a person or entity related to or affiliated with any
of the Recourse Parties except for (x) reasonable salaries for on-site
employees, (y) a reasonable allocation of the salaries of off-site employees for
accounting and management, and (z) management fees for services rendered
pursuant to a property management agreement approved by Lender, plus
out-of-pocket expenses of Borrowers’ management company relating to the
applicable Individual Property, but in no event shall such expenses include any
profit or be greater than prevailing market rates for any such services;

 

52

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(h) in the event of (i) any prepayment of any Individual Loan prior to the Lock
Out Date following the occurrence of an Event of Default or (ii) the purchase of
any Individual Loan by JCL (or any successors or assigns under one or both of
the JCL Ground Leases) prior to the Lock Out Date (a “JCL Purchase”), an amount
equal to all sums payable under Sections 1.04(c) and 1.06(c) of this Agreement
with respect to any such prepayment (and, for purposes of calculating such
amount, a JCL Purchase shall deemed to be a prepayment);

(i) with respect to any Lease that provides more than five percent (5%) of the
gross annual income from an Individual Property during any twelve month period
during the term of the Loan, the amount of (1) any security deposit under any
Lease cashed or applied by, or on behalf of, any of the Recourse Parties (a
“Security Deposit”), (2) any termination fee, cancellation fee or any other fee
under a Lease (a “Termination Fee”) received by, or on behalf of, any of the
Recourse Parties, or (3) any judgment, settlement or other recovery received by,
or on behalf of, any of the Recourse Parties against or from any Tenant under,
or any guarantor of, any Lease, in each case (x) in connection with any lease
termination, cancellation, surrender or expiration of a Lease within one hundred
twenty (120) days prior to or after an Event of Default under the Documents,
(y) which is greater than one (1) month’s base rent payable under the Lease to
which the Security Deposit and/or Termination Fee applies, and (z) which is not
paid to Lender (or an escrow agent selected by Lender) to be disbursed for the
payment of Lender-approved (A) tenant improvements and/or (B) market leasing
commissions;

(j) [INTENTIONALLY OMITTED];

(k) following an Event of Default under the Documents which is not cured within
any applicable grace period, all reasonable attorneys’ fees and other reasonable
expenses incurred by Lender in enforcing the Documents if any of the Recourse
Parties contests, delays, or otherwise hinders or opposes (including, without
limitation, the filing of a bankruptcy by any of the Recourse Parties) any of
Lender’s enforcement actions; provided, however, that if in such action the
Recourse Parties prevail, the Recourse Parties shall not be required to
reimburse Lender for such attorneys’ fees, allocated costs and other expenses;

(l) damages suffered or incurred by Lender as a result of any Borrower’s failure
to pay all Insurance Premiums and maintain all insurance required under the
Documents, except to the extent of amounts (if any) deposited with Lender for
payment thereof pursuant to the Documents;

(m) damages suffered or incurred by Lender as a result of Borrower’s breach or
violation of Sections 2.10, 3.21 and/or 3.22 of this Agreement (it being
understood that in the absence of a violation of any provisions of Section 3.22
of this Agreement, the Recourse Parties shall not have any recourse liability
for any requirement in said Section which requires Borrowers to remain solvent
after the date of this Agreement);

(n) damages suffered or incurred by Lender on account of any material
misrepresentation by any of the Recourse Parties in connection with the
Property, the Documents, the Loan application or any other aspect of the Loan;
and

 

53

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(o) damages suffered or incurred by Lender by reason of any loss, suspension or
revocation of any license necessary to operate any Individual Property.

Section 8.02 Full Recourse Liability. Notwithstanding the provisions of
Section 8.01 of this Agreement, the RECOURSE PARTIES SHALL HAVE JOINT AND
SEVERAL PERSONAL LIABILITY for the Pool Obligations if:

(a) there shall be any breach or violation of Section 5.01 of this Agreement; or

(b) there shall be any fraud by any of the Recourse Parties in connection with
the Property, the Documents, the Loan application, or any other aspect of the
Loan; or

(c) there shall be intentional material misrepresentation by any of the Recourse
Parties in inducing Lender to make the Loan to Borrowers on the terms and
conditions contemplated by the Loan application or in the event that such
intentional material misrepresentation has the effect of concealing an event or
condition which would be an Event of Default under the Documents, or, which with
notice and/or the passage of time, or both, would constitute an Event of Default
under the Documents; or

(d) the Property or any part thereof shall become an asset in (i) a voluntary
bankruptcy or insolvency proceeding or (ii) an involuntary bankruptcy or
insolvency proceeding which is not dismissed within ninety (90) days after
filing; provided, however, that this Section 8.02(d) shall not apply if (A) an
involuntary bankruptcy is filed by Lender or (B) the involuntary filing was
initiated by a third-party creditor independent of any collusive action,
participation or collusive communication by (1) any Borrower, (2) any partner,
shareholder or member of any Borrower or any Borrower’s general partner or
managing member, or (3) any of the Recourse Parties; or

(e) any of the Recourse Parties, in breach of the leasing restrictions set forth
in Section 3.23 of this Agreement, (i) enters into a Lease with a Major Tenant,
(ii) enters into an amendment or termination of any Lease with a Major Tenant,
(iii) consents to, or otherwise accepts, an assignment of a Lease with a Major
Tenant, which assignment would result in the Major Tenant being relieved from
any liability under such Lease, or (iv) accepts the termination, cancellation or
surrender of any Lease with a Major Tenant; or

(f) any Instrument, any Cross Collateral Mortgage or any of the other Documents
are deemed fraudulent conveyances or preferences or are otherwise deemed void
pursuant to any principles limiting the rights of creditors, whether such
claims, demands or assertions are made under the Bankruptcy Code (as defined in
the Instrument) (as amended or replaced from time to time), including, without
limitation, under Sections 544, 547 or 548 thereof, or under any applicable
state fraudulent conveyance statutes or similar laws;

(g) if any Individual Property is located in California and such Individual
Property is determined to be “environmentally impaired” pursuant to the
provisions of Section 726.5 of the California Code of Civil Procedure; or

(h) any of the Recourse Parties shall, without Lender’s prior written consent,
surrender, terminate, forfeit or suffer or permit, by acquiescence or otherwise,
the surrender, termination or forfeiture of, or change, modify or amend any
ground lease affecting either the John C. Lincoln Medical

 

54

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Plaza I and II Individual Property or the North Mountain Medical Plaza
Individual Property in any material manner (which shall include, without
limitation, shortening the term thereof, increasing rent payable thereunder, or
any other change deemed material by Lender, in Lender’s discretion exercised in
good faith).

Section 8.03 General Indemnity. Each Borrower agrees that while Lender has no
liability to any person in tort or otherwise as lender and that Lender is not an
owner or operator of any Individual Property, each Borrower shall, at its sole
expense, protect, defend, release, indemnify and hold harmless (“indemnify”) the
Indemnified Parties from any Losses (defined below) imposed on, incurred by, or
asserted against the Indemnified Parties, directly or indirectly, arising out of
or in connection with the Property, Loan, or Documents, including Losses;
provided, however, that (i) the foregoing indemnities shall not apply to any
Losses caused by the gross negligence or willful misconduct of the Indemnified
Parties and (ii) the foregoing indemnities shall not apply to any Losses that
Borrowers can conclusively prove (A) were caused solely by actions,
circumstances, conditions, or events that occurred after the date Lender (or any
purchaser at a foreclosure sale) actually acquired title to the Individual
Property and (B) were not caused, contributed to, enhanced, or exacerbated by
the direct or indirect actions or inactions of Borrowers or any partners,
officers, members, shareholders, employees or agents of Borrowers. The term
“Losses” shall mean any claims, suits, liabilities (including strict
liabilities), actions, proceedings, obligations, debts, damages, losses, Costs,
expenses, fines, penalties, charges, fees, judgments, awards, and amounts paid
in settlement of whatever kind including reasonable attorneys’ fees (both
in-house staff and retained attorneys) and all other costs of defense. The term
“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
any Note, (c) any existing or prior servicer of the Loan, (d) the officers,
directors, shareholders, partners, members, employees and trustees of any of the
foregoing, and (e) the heirs, legal representatives, successors and assigns of
each of the foregoing.

Section 8.04 Transaction Taxes Indemnity. Each Borrower shall, at its sole
expense, indemnify the Indemnified Parties from all Losses imposed upon,
incurred by, or asserted against the Indemnified Parties or the Documents
relating to Transaction Taxes.

Section 8.05 ERISA Indemnity. With respect to any Individual Property not
located in the States of California, Nevada, Utah or Washington, each Borrower
shall, at its sole expense, indemnify the Indemnified Parties against all Losses
imposed upon, incurred by, or asserted against the Indemnified Parties (a) as a
result of a Violation, (b) in the investigation, defense, and settlement of a
Violation, (c) as a result of a breach of the representations in Section 3.11 or
default thereunder, (d) in correcting any prohibited transaction or the sale of
a prohibited loan, and (e) in obtaining any individual prohibited transaction
exemption under ERISA that Lender determines may be required. With respect to
any Individual Property located in the States of California, Nevada, Utah or
Washington, each Borrower owning an Individual Property in such states and other
persons, if any, have executed and delivered an ERISA Indemnity with respect to
such Individual Property.

Section 8.06 Environmental Indemnity. Borrowers and other persons, if any, have
executed and delivered an Environmental Indemnity with respect to each
Individual Property.

Section 8.07 Duty to Defend, Costs and Expenses. Upon request, whether any
Borrower’s obligation to indemnify Lender arises under Article VIII or in the
Documents, each Borrower shall defend the Indemnified Parties (in the applicable
Borrower’s or the Indemnified Parties’ names) by attorneys and other
professionals reasonably approved by the Indemnified Parties; provided that,
with respect to any

 

55

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

insured matter, the Indemnified Parties shall be deemed to have approved
attorneys and other professionals selected by the applicable insurance companies
with respect to such matter absent an ethical conflict of interest or divergence
of interests. Notwithstanding the foregoing, if any Indemnified Party notifies
Borrowers in writing that under applicable ethics rules an actual conflict of
interest exists which precludes the attorney chosen by Borrowers from
undertaking the defense of such Indemnified Party (it being understood that the
joint representation of Borrowers and such Indemnified Party shall not
necessarily constitute such a conflict of interest), such Indemnified Party may,
in its sole and absolute discretion, engage its own attorneys and other
professionals to defend or assist it with respect to such matters and, at the
option of the Indemnified Party, its attorneys shall control the resolution of
any such claims or proceedings. Upon demand, each Borrower shall pay or, in the
sole discretion of the Indemnified Parties, reimburse and/or indemnify the
Indemnified Parties for all Costs imposed on, incurred by, or asserted against
the Indemnified Parties by reason of any items set forth in this Article VIII
and/or the enforcement or preservation of the Indemnified Parties’ rights under
the Documents; provided, however, that each Borrower shall not, with respect to
any action brought against any Indemnified Party, be liable for the fees and
expenses of more than one firm (in addition to any local counsel) for such
Indemnified Party unless (i) the ethical constraints described in the preceding
sentence require that any Indemnified Party engage separate counsel or (ii) the
relevant Indemnified Party has reasonably concluded (in good faith and based
upon advice of counsel) that there may be legal defenses available to it that
are different from or in addition to those available to the other relevant
Indemnified Parties. Any amount payable to the Indemnified Parties under this
Section 8.07 shall (a) be deemed a demand obligation, (b) be part of the Pool
Obligations, (c) bear interest from the date of demand at the Default Rate,
until paid if not paid on demand, and (d) be secured by the Documents.

Section 8.08 Recourse Obligation and Survival. Notwithstanding anything to the
contrary in the Documents and in addition to the recourse obligations in
Sections 8.01 and 8.02 above, the obligations of each Borrower under Sections
8.04, 8.05, 8.06 and 8.07 (as it relates to Sections 8.04, 8.05 and 8.06) shall
be a full recourse obligation of Borrowers, shall not be subject to any
limitation on personal liability in the Documents, and shall survive
(a) repayment of the Pool Obligations, (b) any termination, satisfaction,
transfer of title by power of sale, assignment or foreclosure of any Instrument
or any Cross Collateral Mortgage, (c) the acceptance by Lender (or any nominee)
of a deed in lieu of foreclosure, (d) a plan of reorganization filed under the
Bankruptcy Code, or (e) the exercise by Lender of any rights in the Documents.
Borrowers’ obligations under this Article VIII shall not be affected by the
absence or unavailability of insurance covering the same or by the failure or
refusal by any insurance carrier to perform any obligation under any applicable
insurance policy.

ARTICLE IX - ADDITIONAL PROVISIONS

Section 9.01 Usury Savings Clause. All agreements in the Documents are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid under the Documents for the use, forbearance, or detention of money exceed
the highest lawful rate permitted by Laws. If, at the time of performance,
fulfillment of any provision of the Documents shall involve transcending the
limit of validity prescribed by Laws, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity. If Lender shall ever
receive as interest an amount which would exceed the highest lawful rate, then
the receipt of such excess shall be deemed a mistake and (a) shall be canceled
automatically or (b) if paid, such excess shall be (i) credited against the
principal amount of the Obligations (without any Prepayment Premium) to the
extent permitted by Laws or (ii) rebated to Borrower if it cannot be so credited
under Laws. Furthermore, all sums paid or agreed to be paid under the Documents
for the use,

 

56

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

forbearance, or detention of money shall to the extent permitted by Laws be
amortized, prorated, allocated, and spread throughout the full stated term of
the Notes until payment in full so that the rate or amount of interest on
account of the Obligations does not exceed the maximum lawful rate of interest
from time to time in effect and applicable to the Obligations for so long as the
Obligations are outstanding.

Section 9.02 Notices. Any notice, request, demand, consent, approval, direction,
agreement, or other communication (any “notice”) required or permitted under the
Documents shall be in writing and shall be validly given if sent by a
nationally-recognized courier that obtains receipts, delivered personally by a
courier that obtains receipts, or mailed by United States certified mail (with
return receipt requested and postage prepaid) addressed to the applicable person
as follows:

 

If to any Borrower:    With a copy of notices sent to any Borrower to:

c/o CNL Healthcare Properties, Inc.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attention: Joseph T. Johnson, SVP and CFO,

       and Holly J. Greer, SVP and General

       Counsel

  

LOWNDES, DROSDICK, DOSTER, KANTOR &

REED, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: Peter Luis Lopez, Esq.

If to Lender:    With a copy of notices sent to Lender to:

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan Nos. 706109200, 706109202-203

& 706109205-206

  

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Legal Department

Reference Loan Nos. 706109200, 706109202-203

& 706109205-206

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.

Section 9.03 Sole Discretion of Lender. Except as otherwise expressly stated,
whenever Lender’s judgment, consent, or approval is required or Lender shall
have an option or election under the Documents, such judgment, the decision as
to whether or not to consent to or approve the same, or the exercise of such
option or election shall be in the sole and absolute discretion of Lender.

Section 9.04 Applicable Law and Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York and the applicable laws of the United

 

57

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

States of America. Without limiting Lender’s right to bring any action or
proceeding against any Borrower or such Borrower’s Individual Property relating
to the Obligations (an “Action”) in the courts of other jurisdictions, each
Borrower irrevocably (a) submits to the jurisdiction of any state or federal
court in the applicable Property State, (b) agrees that any Action may be heard
and determined in such court, and (c) waives, to the fullest extent permitted by
Laws, the defense of an inconvenient forum to the maintenance of any Action in
such jurisdiction.

Section 9.05 Construction of Provisions. The following rules of construction
shall apply for all purposes of the Documents unless the context otherwise
requires: (a) all references to numbered Articles or Sections or to lettered
Exhibits are references to the Articles and Sections hereof and the Exhibits
annexed to this Agreement and such Exhibits are incorporated into this Agreement
as if fully set forth in the body of this Agreement; (b) all Article, Section,
and Exhibit captions are used for convenience and reference only and in no way
define, limit, or in any way affect this Agreement; (c) words of masculine,
feminine, or neuter gender shall mean and include the correlative words of the
other genders, and words importing the singular number shall mean and include
the plural number, and vice versa; (d) no inference in favor of or against any
party shall be drawn from the fact that such party has drafted any portion of
this Agreement; (e) all obligations of Borrowers under the Documents shall be
performed and satisfied by or on behalf of Borrowers at Borrowers’ sole expense;
(f) the terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to”; (g) the terms “Property,”
“Land,” “Improvements,” and “Personal Property” shall be construed as if
followed by the phrase “or any part thereof”; (h) the term “Obligations” shall
be construed as if followed by the phrase “or any other sums secured hereby, or
any part thereof”; (i) the term “person” shall include natural persons, firms,
partnerships, limited liability companies, trusts, corporations, governmental
authorities or agencies, and any other public or private legal entities; (j) the
term “provisions,” when used with respect hereto or to any other document or
instrument, shall be construed as if preceded by the phrase “terms, covenants,
agreements, requirements, and/or conditions”; (k) the term “lease” shall mean
“tenancy, subtenancy, lease, sublease, or rental agreement,” the term “lessor”
shall mean “landlord, sublandlord, lessor, and sublessor,” and the term
“Tenants” or “lessee” shall mean “tenant, subtenant, lessee, and sublessee”;
(l) the term “owned” shall mean “now owned or later acquired”; (m) the terms
“any” and “all” shall mean “any or all”; (n) the term “on demand” or “upon
demand” shall mean “within five (5) business days after written notice”; and
(o) the term “day” or “days” shall mean a calendar day unless specifically
referred to as a Business Day.

Section 9.06 Transfer of Loan.

(a) Lender may, at any time, (i) sell, transfer or assign the Documents and any
servicing rights with respect thereto or (ii) grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(collectively, the “Securities”). Lender may forward to any purchaser,
transferee, assignee, servicer, participant, or investor in such Securities
(collectively, “Investors”), to any Rating Agency (defined below) rating such
Securities and to any prospective Investor, all documents and information which
Lender now has or may later acquire relating to the Obligations, any Borrower,
any guarantor(s), any indemnitor(s), the Leases, and the Property, whether
furnished by any Borrower, any guarantor(s), any indemnitor(s) or otherwise, as
Lender determines advisable. Borrowers, any guarantor and any indemnitor agree
to cooperate with Lender in connection with any transfer made or any Securities
created pursuant to this Section 9.06 including the delivery of an estoppel
certificate in accordance with Section 3.16 and such other documents as may be
reasonably requested by Lender. Borrowers shall also furnish

 

58

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

consent of any borrower, any guarantor and any indemnitor in order to permit
Lender to furnish such Investors or such prospective Investors or such Rating
Agency with any and all information concerning the Property, the Leases, the
financial condition of any Borrower, any guarantor and any indemnitor, as may be
reasonably requested by Lender, any Investor, any prospective Investor or any
Rating Agency and which may be complied with without undue expense. “Rating
Agency” shall mean any one or more credit rating agencies approved by Lender.
Notwithstanding anything to the contrary contained in this Section 9.06,
Borrowers shall not be required to pay any direct costs in connection with any
transfer of the Loan by Lender other than nominal costs incurred by Borrowers in
complying with any request for information made pursuant to this Section 9.06.

(b) Each Borrower agrees that upon any assignment or transfer of the Documents
by Lender to any third party, Lender shall have no obligations or liabilities
under the Documents for the period from and after such assignment, such third
party shall be substituted as the lender under the Documents for all purposes,
and each Borrower shall look solely to such third party for the performance of
any obligations under the Documents or with respect to the Loan which arise from
and after the date of such assignment.

(c) Upon an assignment or other transfer of the Documents, Lender may, at its
discretion, pay over the Deposits in its possession and deliver all other
collateral mortgaged, granted, pledged or assigned pursuant to the Documents, or
any part thereof, to the transferee who shall thereupon become vested with all
the rights herein or under applicable law given to Lender with respect thereto,
and Lender shall thereafter forever be relieved and fully discharged from any
liability or responsibility in the matter; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred to any Borrower or to the assignee or transferee of the Documents.
If the Deposits are transferred or assigned to the assignee or transferee, then
each Borrower shall then look solely to such assignee or transferee with respect
thereto. This provision shall apply to every transfer of the Deposits and any
other collateral mortgaged, granted, pledged or assigned pursuant to the
Documents, or any part thereof, to a new assignee or transferee. Subject to the
provisions of Section 5.01, a transfer of title to the Land shall automatically
transfer to the new owner the beneficial interest in the Deposits.

Section 9.07 Miscellaneous. If any provision of the Documents shall be held to
be invalid, illegal, or unenforceable in any respect, this shall not affect any
other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than any Borrower, then Lender may, without notice to
Borrowers, deal with such person regarding the Documents or the Obligations in
the same manner as with any Borrower without in any way vitiating or discharging
any Borrower’s liability under the Documents or being deemed to have consented
to the vesting. If both the lessor’s and lessee’s interest under any Lease ever
becomes vested in any one person, neither any of the Instruments or the Cross
Collateral Mortgages nor the lien and security interest created by the Documents
shall be destroyed or terminated by the application of the doctrine of merger,
and Lender shall continue to have and enjoy all its rights and privileges as to
each separate estate. Upon foreclosure (or transfer of title by power of sale)
of any Instrument or any Cross Collateral Mortgage, none of the Leases shall be
destroyed or terminated as a result of such foreclosure (or transfer of title by
power of sale), by application of the doctrine of merger or as a matter of law,
unless Lender takes all actions required by law to terminate the Leases as a
result of foreclosure (or transfer of title by power of sale). Each Borrower’s
covenants and agreements under the Documents shall run with the land and time is
of the essence. Following an Event of Default (unless Lender has accepted cure
of such Event of Default by specific written statement from Lender to Borrower
acknowledging Lender’s acceptance of such cure, and Borrower specifically
understands and agrees that

 

59

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

Lender shall have no obligation whatsoever to accept the cure of any Event of
Default), each Borrower appoints Lender as its attorney-in-fact, which
appointment is irrevocable and shall be deemed to be coupled with an interest,
with respect to the execution, acknowledgment, delivery, filing or recording for
and in the name of any Borrower of any of the documents listed in Sections 3.04,
3.19, 4.01, and 6.02. The Documents cannot be amended, terminated or discharged
except in a writing signed by the party against whom enforcement is sought. No
waiver, release or other forbearance by Lender will be effective unless it is in
a writing signed by Lender and then only to the extent expressly stated. The
provisions of the Documents shall be binding upon each Borrower and its heirs,
devisees, representatives, successors, and assigns including successors in
interest to each Individual Property and inure to the benefit of Lender and its
heirs, successors, substitutes, and assigns. Where two or more persons have
executed the Documents, the obligations of such persons shall be joint and
several, except to the extent the context clearly indicates otherwise. The
Documents may be executed in any number of counterparts with the same effect as
if all parties had executed the same document. All such counterparts shall be
construed together and shall constitute one instrument, but in making proof
hereof it shall only be necessary to produce one such counterpart. Upon receipt
of an affidavit of an officer of Lender or any Borrower, as the case may be, as
to the loss, theft, destruction or mutilation of any Document which is not of
public record, and, in the case of any mutilation, upon surrender and
cancellation of the Document, any affected Borrower or Lender, as the case may
be, will issue, in lieu thereof, a replacement Document, dated the date of the
lost, stolen, destroyed or mutilated Document containing the same provisions.
Any reviews, inspections, reports, approvals or similar items conducted, made or
produced by or on behalf of Lender with respect to any Borrower, the Property or
the Loan are for loan underwriting and servicing purposes only, and shall not
constitute an acknowledgment, representation or warranty of the accuracy
thereof, or an assumption of liability with respect to any Borrower, any
Borrower’s contractors, architects, engineers, employees, agents or invitees,
present or future tenants, occupants or owners of any Borrower’s Individual
Property, or any other party.

Section 9.08 Entire Agreement. Except as provided in Section 3.17, (a) the
Documents constitute the entire understanding and agreement between Borrowers
and Lender with respect to the Loan and supersede all prior written or oral
understandings and agreements with respect to the Loan including the Loan
application and Loan commitment, and (b) no Borrower is relying on any
representations or warranties of Lender except as expressly set forth in the
Documents.

Section 9.09 WAIVER OF TRIAL BY JURY. EACH BORROWER AND LENDER HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER OR ANY BORROWER IN CONNECTION THEREWITH.

Section 9.10 Advertisement and Publicity. Each Borrower authorizes Lender and
any entity controlling, controlled by or under common control with Lender
(collectively, the “Lender Affiliates”) to disclose information concerning the
Loan, Borrowers and the Property subsequent to the date of this Agreement, for
advertising purposes provided the information (including the form and content
thereof) to be disclosed is approved by Borrowers prior to disclosure, such
approval not to be unreasonably withheld. Loan information that may be disclosed
by the Lender Affiliates includes the amount, term, and interest rate of the
Loan, Property description, Property images, year built, type and location of
the Property and name of Borrowers. Further, each Borrower agrees that it shall
not place or conduct any advertising involving Lender’s involvement with the
Loan without Lender’s prior written approval, which approval shall not be
unreasonably withheld, delayed or conditioned.

 

60

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

ARTICLE X - ADDITIONAL SPECIAL PROVISIONS

Section 10.01 Cash Management. NOT APPLICABLE.

Section 10.02 Post-Closing Obligations. Attached hereto as Exhibit H is a
description of certain items to be completed in connection with the Property.
Borrowers hereby covenant and agree to complete such items within the time
frames set forth in Exhibit H and to provide Lender with evidence reasonably
satisfactory to Lender that such items have been completed promptly following
completion of each such item.

Section 10.03 Reserve Funds.

(a) Doctors Hospital, LLC (the “Kansas Tenant”) is the tenant under a Lease (the
“Kansas Lease”) for approximately 18,922 square feet at the Individual Property
known as Doctors Specialty Hospital at Leawood (the “Kansas Property”). If the
Kansas Tenant shall (i) default under the terms and conditions of the Kansas
Lease (with the exception of the current bankruptcy), (ii) vacate the premises
leased under the Kansas Lease, (iii) reject the Kansas Lease in the current
bankruptcy, or (iv) after the dismissal of the current bankruptcy, become the
subject of a bankruptcy or insolvency, then promptly following the occurrence of
any such event (the “Applicable Event”), Borrowers shall pay to Lender the sum
of $1,275,000.00 (the “TILC Reserve Funds”) to be held and disbursed in
accordance with this Section 10.03(a). Failure to pay the TILC Reserve Funds
within ten (10) days after the Applicable Event shall be an Event of Default
under the Documents.

(i) The TILC Reserve Funds shall be held by Lender (or Lender’s servicer).
Borrowers shall be responsible for and shall pay all costs and expenses
(including, but not limited to, the reasonable fees and disbursements of
Lender’s outside counsel) for the maintenance of the TILC Reserve Funds, review
of any materials and documents submitted in connection with any disbursements of
the TILC Reserve Funds, and any modifications of the Documents deemed necessary
by Lender.

(ii) Lender shall have a perfected security interest in the TILC Reserve Funds
and any interest thereon as additional security to secure payment of the Notes;
provided, however, that all such interest shall be allocated to Borrowers for
income tax purposes. Lender shall have the right to commingle the TILC Reserve
Funds with any other funds in Lender’s possession (or in the possession of
Lender’s servicer). Any and all TILC Reserve Funds shall be disbursed to Lender
and applied to payment of the Obligations (including the prepayment premium)
under the Loan upon an Event of Default under any of the Documents. The TILC
Reserve Funds shall earn interest at the Bank Monitor Rate (as defined below).
For purposes hereof, the “Bank Monitor Rate” is the average interest rate of
money market accounts offered by banks located in 25 cities and/or metropolitan
areas as published in the Bank Rate Monitor (referred to therein as the “Bank 25
Average”), as determined and reset by Lender on a monthly basis, or based on
some similar interest rate indicator customarily used by Lender or its servicing
agent, which interest rate may not be the highest interest rate then available.
Interest shall be computed based on the daily outstanding balance of the TILC
Reserve Funds. Such interest shall be calculated on a simple, non-compounded
interest basis.

 

61

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(iii) Upon Borrowers’ written request delivered to Lender (at least ten
(10) days in advance of the date on which Borrowers request disbursement of TILC
Reserve Funds) and provided no Event of Default, or event or condition which
with the giving of notice or passage of time or both would be an Event of
Default, then exists under the Loan, Lender shall make disbursements from the
TILC Reserve Funds upon satisfaction of the following requirements:

(A) Borrowers deliver to Lender paid receipts for leasing and tenant improvement
expenses incurred by Borrowers under Leases for space at the Kansas Property
entered into in accordance with the Documents after the Applicable Event for
which funds have not previously been disbursed from the TILC Reserve Funds;

(B) Disbursements from the TILC Reserve Funds shall be in amounts of not less
than $100,000 and shall occur no more frequently than once every thirty
(30) days;

(C) Borrowers deliver to lender lien waivers from the contractors performing
tenant improvement and/or renovation work on the Kansas Property; and

(D) Prior to the final disbursement of the TILC Reserve Funds, Borrowers shall
deliver to Lender certificates of occupancy, final lien waivers, and/or other
evidence satisfactory to Lender that (x) all tenant improvements and building
renovation work have been completed in accordance with all applicable Laws and
in a manner satisfactory to Lender, and (y) all work has been satisfactorily
completed and fully paid for.

(b) In the event of a breach of the Debt Yield Requirement set forth in
Section 3.29 above, Borrowers shall have a period of twenty (20) days after the
scheduled delivery date of the Debt Yield Report for the period within which the
Debt Yield Requirement was breached to deposit the DY Reserve Deposit (defined
below) with Lender. Failure to so deposit the DY Reserve Deposit shall be an
Event of Default under the Documents. The “DY Reserve Deposit” shall be an
amount equal to the reduction in the principal amount of the Loan necessary to
cause the Debt Yield Requirement to be satisfied as of the delivery of the Debt
Yield Report for the period within which the Debt Yield Requirement was
breached.

(i) The DY Reserve Deposit shall be credited interest at the Bank Monitor Rate.
Interest shall be computed based on the daily outstanding balance of the DY
Reserve Deposit. Such interest shall be calculated on a simple, non-compounded
interest basis based solely on contributions made by Borrowers to the DY Reserve
Deposit. Lender shall a perfected security interest in the DY Reserve Deposit
and all such interest thereon as additional security to secure payment of the
Notes; provided, however, that all such interest shall be allocated to Borrowers
for income tax purposes. Lender shall have the right to commingle the DY Reserve
Deposit with any other funds in Lender’s possession (or in the possession of
Lender’s servicer). Any and all DY Reserve Deposits shall be disbursed to Lender
and applied to payment of the Obligations (including the prepayment premium)
under the Loan upon an Event of Default under any of the Documents.

 

62

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(ii) The DY Reserve Deposit shall be released to Borrowers if and only if the
Debt Yield Requirement is satisfied for a trailing period of three (3) months.
Funds held as a DY Reserve Deposit shall not be released to Borrowers more than
two (2) times in any twelve (12) month period.

(iii) Notwithstanding anything to the contrary contained in this
Section 10.03(b), in the event that Graybill Medical, as tenant in the
Individual Property known as the Escondido Medical Arts Centre, does not extend
its Lease for a term of not less than one (1) year beyond the Maturity Date of
the Loan, including any and all extension options under the Loan, for at least
28,253 square feet by December 31, 2015, under substantially the same terms and
conditions as are in existence as of the closing of the Loan, then from and
after December 31, 2015 the NOI produced under the Lease with Graybill Medical
shall be excluded from the determination of whether the Debt Yield Requirement
has been satisfied.

(c) For purposes of this Agreement, the TILC Reserve Funds and the DY Reserve
Deposit shall be sometimes hereinafter collectively referred to as the “Reserve
Funds”.

Section 10.04 Additional Improvements to Cleveland Clinic Chestnut Commons
Medical Office Building.

Upon not less than forty-five (45) days prior written notice from Borrowers,
Lender shall consent to the addition of 10,000 square feet of medical office
space (the “Additional Improvements”) to the Individual Property known as the
Cleveland Clinic Chestnut Commons Medical Office Building (the “Applicable
Individual Property”). Lender shall consent to the Additional Improvements
provided that (i) at the time such request is made and at the time of Lender’s
written consent thereto, there is no default, or event or condition which with
the passage of time or the giving of notice or both would constitute a default,
under any of the Documents; (ii) Lender shall have received a duly executed,
bona fide and binding Lease or Leases with a third party tenant entered into in
accordance with the Documents for the lease of the entirety of the Additional
Improvements; (iii) Borrowers shall have delivered to Lender funds sufficient to
pay for the entire cost of the Additional Improvements, as determined by Lender,
in Lender’s reasonable discretion, to be held in escrow by Lender as additional
security for the Loan and such funds shall be disbursed as construction draws by
Lender to pay for the cost of the Additional Improvements in a manner reasonably
acceptable to Lender, (iv) Lender shall have received a completion guaranty in
form and content reasonably acceptable to Lender from CHP REIT or other CHP
Entity acceptable to Lender, in Lender’s sole and absolute discretion;
(v) Lender shall have received tenant estoppel certificates, in form and content
acceptable to Lender, from all tenants that would occupy the Additional
Improvements; (vi) Borrowers deliver to Lender, at Borrowers’ sole cost, such
title insurance coverage as Lender may deem necessary, in its reasonable
discretion, to insure that the Instrument with respect to the Applicable
Individual Property remains a valid first lien on the Applicable Individual
Property, subject only to such exceptions to title as were evidenced in the
title policy insuring such Instrument as of the closing of the Loan, real estate
taxes due but not yet payable, and such other exceptions as may be approved by
Lender, in its sole discretion; (vii) Lender shall have received satisfactory
evidence that the Applicable Individual Property (including the Additional
Improvements) shall be in compliance with all applicable Laws; (viii) any space
lease or ground lease for the Additional Improvements shall be separate from all
space leases and/or ground leases applicable to any other property that is not
part of the Applicable Individual Property; (ix) Borrowers shall have delivered,
at least thirty (30) days in advance, the plans and specifications (the “Plans”)
for the Additional Improvements to Lender for Lender’s review and for review by
an engineer or architect selected

 

63

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

by Lender (“Lender’s Consulting Engineer”) and paid for by Borrowers; (x) Lender
and Lender’s Consulting Engineer shall have approved the Plans; (xi) Lender’s
Consulting Engineer shall have the right to inspect the construction of the
Additional Improvements from time to time during the construction of same;
(xii) following completion of construction of the Additional Improvements,
Borrowers shall deliver to Lender “as built” plans and specifications for the
Additional Improvements; (xiii) following completion of the Additional
Improvements, Borrowers shall deliver to Lender a final certificate of occupancy
for the Additional Improvements plus such additional information and
documentation as Lender shall reasonably require to confirm the lien-free
completion of construction of the Additional Improvements; (xiv) Borrowers shall
pay Lender’s reasonable legal costs and expenses incurred in connection with
such request; (xv) Lender shall have determined, in its reasonable discretion,
that the Applicable Individual Property will have satisfactory ingress, egress,
and parking following construction of the Additional Improvements; (xvi) Lender
shall have received evidence satisfactory to Lender that all necessary tenant
approvals (if any) have been obtained to permit the construction of the
Additional Improvements; (xvii) Lender shall have determined, in its sole
discretion, that the construction of the Additional Improvements shall not
materially negatively impact the Applicable Individual Property or the other
improvements located thereon or the business or operations conducted thereon;
(xviii) Borrowers and any guarantors shall reaffirm their respective obligations
under the Documents; (xix) following completion of construction of the
Additional Improvements, Lender shall receive legal descriptions and a final
as-built survey of the Applicable Individual Property showing and describing the
location of the Additional Improvements; (xx) the Additional Improvements shall
be constructed by a general contractor reasonably approved by Lender and such
general contractor shall maintain such insurance as Lender may require, in
Lender’s reasonable discretion; (xxi) the Additional Improvements shall be
constructed in a first class manner using only new materials; and
(xxii) Borrowers shall duly pay all invoices, bills and costs incurred in
connection with the Additional Improvements as and when payable.

This Section 10.04 is personal to CHP Chestnut and if Borrowers transfer any
portion of the Property to another person or entity, this provision shall
automatically terminate and be of no further force or effect. Additionally, if
Borrowers place a second mortgage lien on any portion of the Property, such
action shall, in addition to being a breach and violation of Section 5.01 of
this Agreement, cause this Section 10.04 to automatically terminate and be of no
further force or effect.

Section 10.05 Provisions Concerning Trustees Under Deeds of Trust. With respect
to each of the Instruments that is a deed of trust, all references to “Lender”
in Sections 3.04, 3.09, 3.19, 4.01, 4.02, 6.01(c), 8.03, and 9.07 of this
Agreement shall be deemed modified, where appropriate in such context, to refer
to Lender and/or Trustee.

Section 10.06 State Specific Environmental Provisions.

(a) Arizona. With respect to any Individual Property located in the State of
Arizona:

(i) Section 3.12(a) of this Agreement is hereby amended to include the following
within the defined terms “Environmental Law” and “Environmental Laws”: the
Arizona Environmental Quality Act (Title 49, Arizona Revised Statutes) and all
corresponding state laws and ordinances, the applicable provisions of the
Arizona Administrative Code, and the regulations and guidelines promulgated
under the foregoing.

 

64

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(ii) Section 3.12(a) of this Agreement is hereby amended to include the
following within the meaning of the defined term “Hazardous Materials”: any
substance included within the definition of “hazardous waste” pursuant to the
Arizona Environmental Quality Act or any other Environmental Law promulgated in
the State of Arizona.

(b) California. With respect to any Individual Property located in the State of
California, Section 3.12(a) of this Agreement is hereby amended by inserting the
following words after the words “Resource Conservation and Recovery Act” at the
end of the second sentence thereof: “and applicable provisions of the California
Health and Safety Code and the California Water Code.”

Section 10.07 Additional State Specific Provisions.

(a) With respect to any Individual Property located in the State of Arizona,
this Agreement is amended as follows:

(i) Section 8.03 of this Agreement is hereby amended to provide that Borrowers’
indemnification obligations shall, to the extent permissible by applicable law,
include any and all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs and expenses incurred as a result of Lender’s
ordinary (but not gross) negligence.

(b) With respect to any Individual Property located in the State of California,
this Agreement is amended as follows:

(i) Section 1.06 of this Agreement is hereby amended to insert the following
additional paragraph at the end of Section 1.06:

“BORROWER HEREBY EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA
CIVIL CODE SECTION 2954.10 TO PREPAY THE NOTE, IN WHOLE OR IN PART, WITHOUT
PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THE NOTE, AND (B) AGREES THAT
IF, FOR ANY REASON, A PREPAYMENT OF ANY OR ALL OF THE NOTE IS MADE, UPON OR
FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THE NOTE BY LENDER ON ACCOUNT
OF ANY DEFAULT BY BORROWER, THEN BORROWER SHALL BE OBLIGATED TO PAY,
CONCURRENTLY THEREWITH, THE PREPAYMENT PREMIUM SPECIFIED IN THIS SECTION 1.06.
BY INITIALING THIS PROVISION IN THE SPACE PROVIDED BELOW, BORROWER AGREES THAT
LENDER’S AGREEMENT TO MAKE THE LOAN EVIDENCED BY THE NOTE AT THE INTEREST RATE
AND FOR THE TERM SET FORTH IN SECTION 1.03 OF THIS AGREEMENT CONSTITUTES
ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY BORROWER FOR THIS WAIVER AND
AGREEMENT.

Initials: Borrowers /JT/”

 

65

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

(c) With respect to any Individual Property located in the State of Ohio, this
Agreement is amended as follows:

(i) As used herein, “attorneys’ fees” shall mean “reasonable attorneys’ fees.”

Section 10.08 Cross Default, Cross-Collateralization and Notice Provisions.
Borrowers and Lender intend that each Individual Loan shall be cross-defaulted
and cross-collateralized with every other Individual Loan. Accordingly, any
default under any of the Documents shall constitute a default under all of the
other Documents. The cross-collateralization shall arise by virtue of the
Individual Loan Documents and the Cross Collateral Documents. Each Borrower has
guaranteed the Obligations of every other Borrower pursuant to the Supplemental
Guaranty, the performance of which is secured by the Lien of such Borrower’s
Cross Collateral Mortgage and Cross Collateral Assignment of Leases. In the
event of a default under any of the Documents, Borrowers hereby acknowledge and
agree that: (A) Lender shall only be obligated to send one (1) notice of default
to the parties listed in Section 9.02 of this Agreement, which notice shall, if
such default relates only to a particular Individual Property, identity the
Individual Property with respect to which such default exists; (B) said notice
shall be deemed notice to all Borrowers under all of the Documents (including,
without limitation, all of the Instruments); and (C) thereafter Lender shall
have the right to exercise its rights and remedies for a default under any of
the Documents after the expiration of any applicable cure period, if and only if
a cure period is provided under the Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

66

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as a sealed
instrument as of the day first set forth above.

 

BORROWERS:

 

      CHP LINCOLN PLAZA AZ MOB OWNER, LLC, a Delaware limited liability company
CHP CHESTNUT COMMONS OH MOB OWNER, LLC, a Delaware limited liability company   
               By:   

/s/ Joshua J. Taube         [SEAL]

By:   

/s/ Joshua J. Taube         [SEAL]

      Name:    Joshua J. Taube Name:    Joshua J. Taube       Title:    Vice
President Title:    Vice President      

 

CHP NORTH MOUNTAIN AZ MOB OWNER, LLC, a Delaware limited liability company

CHP LEAWOOD KS MOB OWNER, LLC, a Delaware limited liability company            
      By:   

/s/ Joshua J. Taube         [SEAL]

By:   

/s/ Joshua J. Taube         [SEAL]

      Name:    Joshua J. Taube Name:    Joshua J. Taube       Title:    Vice
President Title:    Vice President      

 

 

CHP ESCONDIDO CA MOB OWNER, LLC, a Delaware limited liability company

         By:   

/s/ Joshua J. Taube         [SEAL]

         Name:    Joshua J. Taube          Title:    Vice President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

67

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN AGREEMENT]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

STATE OF GEORGIA

               )

COUNTY OF FULTON

               )

On this day of August 15, 2013, personally appeared before me Joshua J. Taube,
who being by me duly sworn (or affirmed), did say that he is the Vice President
of each of CHP Chestnut Commons OH MOB Owner, LLC, a Delaware limited liability
company, CHP Leawood KS MOB Owner, LLC, a Delaware limited liability company,
CHP Lincoln Plaza AZ MOB Owner, LLC, a Delaware limited liability company, CHP
North Mountain AZ MOB Owner, LLC, a Delaware limited liability company, and CHP
Escondido CA MOB Owner, LLC, a Delaware limited liability company, and on behalf
of said limited liability companies by authority of their boards of managers,
and said Vice President acknowledged to me that said limited liability companies
executed the same.

 

/s/ Darlene S. Nutter

Notary Public

Darlene S. Nutter

Printed Name

September 5, 2015

My Commission expires AFFIX NOTARY SEAL

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO LOAN AGREEMENT]

 

LENDER: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation
By:  

 

Name:   Thomas Goodsite Title:   Vice President   [CORPORATE SEAL]

 

STATE OF GEORGIA

               )

COUNTY OF FULTON

               )

On this 15th day of August, 2013, personally appeared before me Thomas Goodsite,
who being by me duly sworn (or affirmed), did say that he is the Vice President
of The Prudential Insurance Company of America, a New Jersey corporation, and
that in behalf of said corporation by authority of its bylaws (or of a
resolution of its board of directors, as the case may be) and said Vice
President, acknowledged to me that said corporation executed the same.

 

/s/ Kelley C. Bailey

Notary Public

Kelley C. Bailey

Printed Name

February 24, 2014

My Commission expires AFFIX NOTARY SEAL

 

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF LAND

See Exhibits A-1 through A-5 attached hereto.

EXHIBIT A-1

LEGAL DESCRIPTION

(Cleveland Clinic Chestnut Commons MOB)

[Intentionally Omitted]

EXHIBIT A-2

LEGAL DESCRIPTION

(Doctors Specialty Hospital)

[Intentionally Omitted]

EXHIBIT A-3

LEGAL DESCRIPTION

(Escondido Medical Arts Centre)

[Intentionally Omitted]

EXHIBIT A-4

LEGAL DESCRIPTION

(John C. Lincoln Medical Plaza I and II)

[Intentionally Omitted]

EXHIBIT A-5

LEGAL DESCRIPTION

(North Mountain Medical Plaza)

[Intentionally Omitted]

EXHIBIT B

DESCRIPTION OF PERSONAL PROPERTY SECURITY

[Intentionally Omitted]

 

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT B-1-1 THROUGH B-1-5

SPECIFIC LIST OF PERSONAL PROPERTY

N/A

 

Prudential Loan No. 706108468

Extra Space/TIAA Storage Portfolio

Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT C

PERMITTED ENCUMBRANCES

See Exhibits C-1 through C-5 attached hereto.

EXHIBIT C-1

PERMITTED ENCUMBRANCES

(John C. Lincoln Medical Plaza I and II)

[Intentionally Omitted]

EXHIBIT C-2

PERMITTED ENCUMBRANCES

(North Mountain Medical Plaza)

[Intentionally Omitted]

EXHIBIT C-3

PERMITTED ENCUMBRANCES

(Doctors Specialty Hospital)

[Intentionally Omitted]

EXHIBIT C-4

PERMITTED ENCUMBRANCES

(Cleveland Clinic Chestnut Commons)

[Intentionally Omitted]

EXHIBIT C-5

PERMITTED ENCUMBRANCES

(Escondido Medical Arts Centre)

[Intentionally Omitted]

 

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT D

INDIVIDUAL PROPERTIES AND ALLOCATED LOAN AMOUNTS

 

Borrower

  

Individual Property Name/Address

   Property
State    County    Loan
Number      Allocated Loan
Amount  

CHP Chestnut

Commons OH MOB

Owner, LLC

  

Cleveland Clinic Chestnut Commons MOB

303 Chestnut Commons Drive

Elyria, Ohio 44035

   Ohio    Lorain      706109200       $ 12,860,000.00   

CHP Leawood KS

MOB Owner, LLC

  

Doctors Specialty Hospital at Leawood

4901 College Boulevard

Leawood, Kansas 66211

   Kansas    Johnson      706109202       $ 4,510,000.00   

CHP Lincoln Plaza

AZ MOB Owner, LLC

  

John C. Lincoln Medical Plaza I and II

9225-9327 North 3rd Street

Phoenix, Arizona 85020

   Arizona    Maricopa      706109203       $ 4,790,000.00   

CHP North Mountain

AZ MOB Owner, LLC

  

North Mountain Medical Plaza

9100 North 2nd Street

Phoenix, Arizona 85020

   Arizona    Maricopa      706109205       $ 3,530,000.00   

CHP Escondido CA

MOB Owner, LLC

  

Escondido Medical Arts Centre

225 E. 2nd Avenue

San Diego, California 92025

   California    San Diego      706109206       $ 10,020,000.00               
  

 

 

  AGGREGATE LOAN AMOUNT       $ 35,710,000.00                  

 

 

 

 

Prudential Loan Nos. 706109200, 706109202-203 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF BORROWERS, BORROWERS’ ADDRESSES

AND BORROWERS’ TAX IDENTIFICATION NUMBERS

[Intentionally Omitted]

 

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT F

MONTHLY PRINCIPAL PAYMENTS

AND DAILY CHARGES DUE UNDER EACH NOTE

 

     Monthly Principal Payment      Daily Charge  

Chestnut Note

   $ 23,777.36       $ 250.00   

Leawood Note

   $  8,338.72       $ 250.00   

Lincoln Note

   $  8,856.42       $ 250.00   

North Mountain Note

   $  6,526.76       $ 250.00   

Escondido Note

   $ 18,526.37       $ 250.00   

Prudential Loan Nos.                                     

                                                                          

Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT G

LIST OF MAJOR TENANTS FOR INDIVIDUAL PROPERTIES

[Intentionally Omitted]

EXHIBIT H

LIST OF POST-CLOSING OBLIGATIONS

[Intentionally Omitted]

 

Prudential Loan Nos. 706109200, 706109202-203

 & 706109205-206

CNL MOB Portfolio

Loan Agreement